EXHIBIT 10.2


SECOND AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT
 
Dated as of March 31, 2010
 
among
 
MID-AMERICA APARTMENT COMMUNITIES, INC. and
 
MID-AMERICA APARTMENTS, L.P.
 
as Borrower
 
THE LENDERS FROM TIME TO TIME PARTY HERETO
 
and
 
REGIONS BANK
as Administrative Agent
 
and
 
REGIONS CAPITAL MARKETS
as Lead Arranger and Sole Bookrunner
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 

   
Page
     
1.
DEFINITIONS
1
       
1.1
Defined Terms
1
         
1.2
Other Interpretive Provisions
22
         
1.3
Accounting Terms
22
         
1.4
Rounding
23
         
1.5
Times of Day
23
         
1.6
Letter of Credit Amounts
23
       
2.
CREDIT FACILITY PROVISIONS
23
       
2.1
General Revolving Loan Provisions
23
           
2.1.1
Limit
23
             
2.1.2
Procedures and Limits
24
             
2.1.3
Funding Procedures
25
           
2.2
Term of Credit Facility
25
           
2.2.1
Extension of Maturity
25
             
2.2.2
Termination/Reduction of Commitments
26
           
2.3
Interest Rate and Payment Terms
26
           
2.3.1
Borrower's Options
27
             
2.3.2
Selection To Be Made
27
             
2.3.3
Notice
27
             
2.3.4
If No Notice
27
             
2.3.5
Telephonic Notice
27
             
2.3.6
Limits On Options
27
             
2.3.7
Payment and Calculation of Interest
27
             
2.3.8
Mandatory Principal Payments
28
             
2.3.9
Prepayment
28
             
2.3.10
Maturity
28
             
2.3.11
Method of Payment; Date of Credit; Administrative Agent's Clawback
28
             
2.3.12
Billings
29
             
2.3.13
Default Rate
29
             
2.3.14
Late Charges
30
             
2.3.15
Breakage Fees
30
             
2.3.16
Application of Payments
30
           
2.4
Loan Fees
30
           
2.4.1
Loan Fees
30
             
2.4.2
Facility Fee
30
           
2.5
Additional Provisions Related to Interest Rate Selection
30
           
2.5.1
Increased Costs
30
             
2.5.2
Capital Requirements
31
             
2.5.3
Illegality
31

 
i

--------------------------------------------------------------------------------


 

   
2.5.4
Availability
32
             
2.5.5
Base Rate Advances
32
             
2.5.6
Delay in Requests
32
             
2.5.7
Mitigation
32
             
2.5.8
Survival
32
           
2.6
Letters of Credit
33
           
2.6.1
The Letter of Credit Commitment
33
             
2.6.2
Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit
34
             
2.6.3
Drawings and Reimbursements; Funding of Participations
36
             
2.6.4
Repayment of Participations
37
             
2.6.5
Obligations Absolute
37
             
2.6.6
Role of L/C Issuer
38
             
2.6.7
Cash Collateral
38
             
2.6.8
Applicability of ISP
38
             
2.6.9
Letter of Credit Fees
39
             
2.6.10
Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer
39
             
2.6.11
Conflict with Issuer Documents
39
             
2.6.12
Letters of Credit Issued for Borrower Subsidiaries
39
             
2.6.13
Amount
39
           
2.7
Swing Line Facility
39
           
2.7.1
The Swing Line Commitment
39
             
2.7.2
Procedure for Swing Line Borrowing; Refunding of Swing Line Advances
40
           
2.8
Taxes
41
           
2.8.1
Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes
41
             
2.8.2
Payment of Other Taxes by the Borrower
41
             
2.8.3
Tax Indemnifications
41
             
2.8.4
Evidence of Payments
42
             
2.8.5
Status of Lenders; Tax Documentation
42
             
2.8.6
Treatment of Certain Refunds
43
         
3.
SECURITY FOR THE CREDIT FACILITY; LOAN AND SECURITY DOCUMENTS
44
       
3.1
Security
44
           
3.1.1
Mortgage/Deed of Trust and Security Agreement
44
             
3.1.2
Guaranties
45
             
3.1.3
Environmental Compliance and Indemnification Agreement
45
             
3.1.4
Additional Documents
45
           
3.2
Loan Documents and Security Documents
45
         
3.3
Removal of Individual Property as a Borrowing Base Property - Borrower
45
           
3.3.1
Borrowing Base Compliance
46
             
3.3.2
Financial Covenant Compliance
46
             
3.3.3
No Default Upon Release
46
             
3.3.4
No Default Prior to Release
46
             
3.3.5
Payment of Fees
46
           
3.4
Removal of Individual Property as a Borrowing Base Property - Administrative
Agent
46
           
3.4.1
Removal Criteria
46

 
ii

--------------------------------------------------------------------------------


 

   
3.4.2
Release by Administrative Agent
46
           
3.5
Additional Borrowing Base Property
47
       
4.
CONTINUING AUTHORITY OF AUTHORIZED OFFICERS
47
     
5.
CONDITIONS PRECEDENT
47
       
5.1
Closing Credit Facility and Funding Initial Revolving Loan Advance
47
           
5.1.1
Satisfactory Loan Documents
48
             
5.1.2
Financial Information; No Material Change
48
             
5.1.3
Representations and Warranties Accurate
48
             
5.1.4
Validity and Sufficiency of Security Documents
48
             
5.1.5
Litigation
49
             
5.1.6
Formation Documents and Entity Agreements
49
             
5.1.7
Compliance With Law
49
             
5.1.8
Compliance With Financial Covenants
49
             
5.1.9
Borrowing Base Property Due Diligence
49
             
5.1.10
Condition of Property
49
             
5.1.11
Insurance
49
             
5.1.12
Third Party Consents and Agreements
49
             
5.1.13
Legal and other Opinions
49
             
5.1.14
No Default
50
           
5.2
Conditions to all Credit Extensions
50
           
5.2.1
Representations and Warranties
50
             
5.2.2
No Default
50
             
5.2.3
Financial Covenant Compliance
50
             
5.2.4
Revolving Loan Notice
50
         
6.
REPRESENTATIONS AND WARRANTIES
50
       
6.1
Formation
50
         
6.2
Proceedings; Enforceability
50
         
6.3
Conflicts
51
         
6.4
Ownership and Taxpayer Identification Numbers
51
         
6.5
Litigation
51
         
6.6
Information
51
         
6.7
Taxes
51
         
6.8
Financial Information
51
         
6.9
Control Provisions
52
         
6.10
Formation Documents
52
         
6.11
Bankruptcy Filings
52
         
6.12
Investment Company
52
         
6.13
Solvency
52
         
6.14
Borrowing Base Properties
52
           
6.14.1
Licenses and Permits
52
             
6.14.2
Ownership
52
             
6.14.3
Environmental Matters
53
           
6.15
Margin Regulations; Use of Proceeds
53
         
6.16
Insurance
53

 
iii

--------------------------------------------------------------------------------


 

 
6.17
Deferred Compensation and ERISA
53
         
6.18
Property Matters
53
           
6.18.1
Borrowing Base Properties
53
             
6.18.2
Flood Hazard
53
           
6.19
No Default
53
         
6.20
Governmental Authorizations; Other Consents
53
         
6.21
Qualification as a REIT
54
         
6.22
Compliance with Laws
54
         
6.23
Significant Subsidiary
54
       
7.
AFFIRMATIVE COVENANTS
54
       
7.1
Notices
54
         
7.2
Financial Statements; Reports; Officer's Certificates
54
           
7.2.1
Annual Statements
54
             
7.2.2
Periodic Statements
55
             
7.2.3
Borrowing Base Property Reports
55
             
7.2.4
SEC Reports
55
             
7.2.5
Compliance Certificates
55
             
7.2.6
Data Requested
55
             
7.2.7
Tax Returns
55
             
7.2.8
Entity Notices
55
             
7.2.9
Other Defaults
55
             
7.2.10
Notice of Litigation
56
           
7.3
Existence
56
         
7.4
Payment of Taxes
56
         
7.5
Insurance; Casualty, Taking
56
           
7.5.1
General Insurance Requirements
56
             
7.5.2
Payment of Premiums
56
             
7.5.3
Notice of Damage
57
           
7.6
Inspection
57
         
7.7
Loan Documents
57
         
7.8
Further Assurances
57
         
7.9
Books and Records
57
         
7.10
Business and Operations
57
         
7.11
Title
57
         
7.12
Estoppel
58
         
7.13
ERISA
58
         
7.14
Compliance with Laws
58
         
7.15
Costs and Expenses
58
         
7.16
Appraisals
59
           
7.16.1
Appraisal
59
             
7.16.2
Costs of Appraisal
59
           
7.17
Indemnification
59
         
7.18
Payment of Obligations
59
         
7.19
Leverage Ratio
59

 
iv

--------------------------------------------------------------------------------


 

 
7.20
Fixed Charge Ratio
59
         
7.21
Debt Service Coverage Ratio
59
         
7.22
Adjusted Net Operating Income Ratio
59
         
7.23
Total Development and Joint Venture Investment Ratio
59
         
7.24
Dividend Payout Ratio
59
         
7.25
Net Worth
60
         
7.26
Borrowing Base Property Covenants
60
           
7.26.1
Apartment Community
60
             
7.26.2
Business Strategy
60
           
7.27
Replacement Documentation
60
         
7.28
Maintenance of REIT Status
60
         
7.29
The Lenders' Consultants
60
           
7.29.1
Right to Employ
60
             
7.29.2
Functions
60
             
7.29.3
Payment
60
             
7.29.4
Access
60
             
7.29.5
No Liability
60
           
7.30
Bank Accounts
61
         
7.31
Significant Subsidiaries to be a Guarantor
61
       
8.
NEGATIVE COVENANTS
61
       
8.1
No Changes to the Borrower and other Loan Parties
61
         
8.2
Restrictions on Liens
61
           
8.2.1
Administrative Agent's Liens
61
             
8.2.2
Permitted Debt
61
             
8.2.3
Tax Liens
61
             
8.2.4
Judgment Liens
62
             
8.2.5
Personal Property Liens
62
             
8.2.6
L/C Issuer Liens
62
             
8.2.7
Easements, Etc.
62
             
8.2.8
Other Encumbrances
62
           
8.3
Consolidations, Mergers, Sales of Assets, Issuance and Sale of Equity
62
           
8.3.1
Transfers
62
             
8.3.2
Non-Loan Parties
62
             
8.3.3
Loan Parties
62
             
8.3.4
Borrowing Base Properties
63
             
8.3.5
Leases
63
             
8.3.6
Property Transfers
63
             
8.3.7
Ordinary Course
63
             
8.3.8
With Consent
63
             
8.3.9
Equity Issuances
63
             
8.3.10
Merger of Loan Parties
63
             
8.3.11
Permitted Transfers
63
           
8.4
Restrictions on Debt
63
         
8.5
Other Business
63

 
v

--------------------------------------------------------------------------------


 

 
8.6
Change of Control
63
         
8.7
Forgiveness of Debt
63
         
8.8
Affiliate Transactions
63
         
8.9
ERISA
64
         
8.10
Bankruptcy Filings
64
         
8.11
Investment Company
64
         
8.12
Swap Contracts
64
         
8.13
Use of Proceeds
64
         
8.14
Distributions
64
         
8.15
Restrictions on Investments
64
         
8.16
Negative Pledges, etc.
64
         
8.17
Other Covenants
65
         
8.18
Accounts Receivable from Related Persons
65
         
8.19
Loans to Officers and Employees
65
       
9.
SPECIAL PROVISIONS
65
       
9.1
Legal Requirements
65
         
9.2
Limited Recourse Provisions
65
           
9.2.1
Borrower Fully Liable
65
             
9.2.2
Certain Non-Recourse
65
             
9.2.3
Additional Matters
65
           
9.3
Payment of Obligations
66
       
10.
EVENTS OF DEFAULT
66
       
10.1
Default and Events of Default
66
           
10.1.1
Failure to Pay the Credit Facility
66
             
10.1.2
Failure to Make Other Payments
66
             
10.1.3
Security Documents and Other Loan Documents
66
             
10.1.4
Default under Other Agreements
67
             
10.1.5
Representations and Warranties
67
             
10.1.6
Affirmative Covenants
67
             
10.1.7
Negative Covenants
67
             
10.1.8
Financial Status and Insolvency
67
             
10.1.9
Loan Documents
67
             
10.1.10
Judgments
67
             
10.1.11
ERISA
68
             
10.1.12
Change of Control
68
             
10.1.13
Indictment; Forfeiture
68
             
10.1.14
Generally
68
           
10.2
Grace Periods and Notice
68
           
10.2.1
No Notice or Grace Period
68
             
10.2.2
Nonpayment of Interest
68
             
10.2.3
Other Monetary Defaults
68
             
10.2.4
Nonmonetary Defaults Capable of Cure
68
             
10.2.5
Borrowing Base Property Defaults
69
         
11.
REMEDIES
69

 
vi

--------------------------------------------------------------------------------


 

 
11.1
Remedies
69
           
11.1.1
Accelerate Debt
69
             
11.1.2
Collateralize Letters of Credit
69
             
11.1.3
Pursue Remedies
69
           
11.2
Distribution of Liquidation Proceeds
69
       
12.
SECURITY INTEREST AND SET-OFF
70
       
12.1
Security Interest
70
         
12.2
Set-Off/Sharing of Payments
70
         
12.3
RESERVED
71
         
12.4
Additional Rights
71
       
13.
THE ADMINISTRATIVE AGENT AND THE LENDERS
71
       
13.1
Rights, Duties and Immunities of the Administrative Agent
71
           
13.1.1
Appointment of Administrative Agent
71
             
13.1.2
No Other Duties, Etc.
71
             
13.1.3
Delegation of Duties
71
             
13.1.4
Exculpatory Provisions
71
             
13.1.5
Reliance by Administrative Agent
72
             
13.1.6
Notice of Default
72
             
13.1.7
Lenders' Credit Decisions
73
             
13.1.8
Administrative Agent's Reimbursement and Indemnification
73
             
13.1.9
Administrative Agent in its Individual Capacity
73
             
13.1.10
Successor Administrative Agent
73
             
13.1.11
Administrative Agent May File Proofs of Claim
74
             
13.1.12
Collateral and Guaranty Matters
75
           
13.2
Respecting Loans and Payments
75
           
13.2.1
Adjustments
75
             
13.2.2
Setoff
75
             
13.2.3
Distribution by the Administrative Agent
75
             
13.2.4
Limited Assignment Right of Borrower
75
             
13.2.5
Holders
76
           
13.3
Assignments by Lenders
76
           
13.3.1
Successors and Assigns Generally
76
             
13.3.2
Assignments by Lenders
76
             
13.3.3
Register
78
             
13.3.4
Participations
78
             
13.3.5
Limitations upon Participant Rights
79
             
13.3.6
Certain Pledges
79
             
13.3.7
Resignation as Swing Line Lender and L/C Issuer after Assignment
79
           
13.4
Administrative Matters
79
           
13.4.1
Amendment, Waiver, Consent, Etc.
79
             
13.4.2
Deemed Consent or Approval
80
           
13.5
Defaulting Lenders
81
       
14.
CASUALTY AND TAKING
81
       
14.1
Casualty or Taking; Obligation To Repair
81

 
vii

--------------------------------------------------------------------------------


 

 
14.2
Adjustment of Claims
81
         
14.3
Payment and Application of Insurance Proceeds and Condemnation Awards
82
           
14.3.1
Insurance Proceeds
81
             
14.3.2
Release of Funds
81
             
14.3.3
Conditions
82
           
14.4
Conditions To Release of Insurance Proceeds
82
         
14.5
Consultants
82
         
14.6
Final Payments
83
         
14.7
No Default
83
       
15.
GENERAL PROVISIONS
83
       
15.1
Notices
83
         
15.2
Interest Rate Limitation
84
         
15.3
Parties Bound
84
         
15.4
Governing Law; Consent to Jurisdiction; Mutual Waiver of Jury Trial
85
           
15.4.1
GOVERNING LAW
85
             
15.4.2
SUBMISSION TO JURISDICTION
85
             
15.4.3
WAIVER OF VENUE
85
             
15.4.4
SERVICE OF PROCESS
85
             
15.4.5
WAIVER OF JURY TRIAL
86
           
15.5
Survival
86
         
15.6
Cumulative Rights
86
         
15.7
Expenses; Indemnity; Damage Waiver
86
           
15.7.1
Costs and Expenses
86
             
15.7.2
Indemnification by the Borrower
87
             
15.7.3
Reimbursement by Lenders
87
             
15.7.4
Waiver of Consequential Damages, Etc.
87
             
15.7.5
Payments
87
             
15.7.6
Survival
87
           
15.8
Regarding Consents
87
         
15.9
Obligations Absolute
88
         
15.10
Table of Contents, Title and Headings
88
         
15.11
Counterparts
88
         
15.12
Time Of the Essence
88
         
15.13
No Oral Change
88
         
15.14
Monthly Statements
88
         
15.15
No Advisory or Fiduciary Responsibility
88
         
15.16
USA PATRIOT Act
89
         
15.17
Treatment of Certain Information; Confidentiality
89
       
Exhibit A  (Form of Assignment and Assumption)
 
   
Exhibit B  (Form of Compliance Certificate)
 
   
Exhibit C  (Form of Note)
 
   
Exhibit D  (Form of Revolving Loan Notice)
 
   
Exhibit E  (Form of Closing Compliance Certificate)
 
   
Schedule 1.1(a)  (Lenders' Commitments)
 

 
viii

--------------------------------------------------------------------------------


 
Schedule 1.1(b)  (Existing Letters of Credit)
 
   
Schedule 4  (Authorized Officers)
 
   
Schedule 5.1.11  (Required Property, Hazard and Other Insurance)
  
   
Schedule 6.4  (Taxpayer Identification Numbers)
 
   
Schedule 6.14.2  (Borrowing Base Properties)
 
   
Schedule 15.1  (Notices)
 

 
ix

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT
 
This SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (this "Agreement")
is made and entered into as of March 31, 2010, by and among MID-AMERICA
APARTMENT COMMUNITIES, INC., a Tennessee corporation, and MID-AMERICA
APARTMENTS, L.P., a Tennessee limited partnership (together, the "Borrower"),
the several banks and other financial institutions as are, or may from time to
time become parties to this Agreement (each a "Lender" and collectively, the
"Lenders"), REGIONS BANK, an Alabama banking corporation, as administrative
agent for the Lenders (in such capacity, and together with its successors in
such capacity, the "Administrative Agent"), and REGIONS CAPITAL MARKETS, a
division of Regions Bank, as Lead Arranger and Sole Bookrunner.
 
Recitals
 
A.           The Borrower is a party to that certain Revolving Credit Agreement
(Amended and Restated), dated as of July 17, 2003 (as amended from time to time
through the date hereof, the "Existing Loan Agreement"), among the Borrower, the
lenders party thereto and Regions Bank, as administrative agent.


B.           The Borrower has requested that the Lenders amend and restate the
Existing Loan Agreement in this Agreement.


C.           The Lenders have agreed to amend and restate the Existing Loan
Agreement and to provide a credit facility to the Borrower in an aggregate
amount of $50,000,000, subject to increase, on the terms and conditions
hereinafter set forth.


Agreement
 
NOW, THEREFORE, in consideration of the recitals and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
 
1.
DEFINITIONS.

 
1.1          Defined Terms.
 
As used in this Agreement, the following terms shall have the meanings specified
below unless the context otherwise requires:
 
"Additional Collateral Request" shall have the meaning set forth in Section 3.5.
 
"Adjusted Appraised Value" shall mean, with respect to the Borrowing Base
Properties that are Stabilized Assets, sixty-five percent (65%) of the Aggregate
Appraised Value of such Stabilized Assets.
 
"Adjusted Fair Market Value" shall mean, with respect to the Borrowing Base
Properties, sixty-five percent (65%) of the Aggregate Fair Market Value of such
Borrowing Base Properties.
 
"Adjusted FFO" shall mean, for Parent and its Consolidated Subsidiaries, net
income (loss) (computed in accordance with GAAP), excluding gains (or losses)
from (i) debt restructurings, (ii) sales of real property, and (iii)
extraordinary and/or nonrecurring items, plus real estate related depreciation
and amortization and after adjustments for unconsolidated partnerships and joint
ventures, as set forth in more detail under the definitions and interpretations
thereof relative to funds from operations promulgated by the National
Association of Real Estate Investment Trusts or its successor.
 
"Adjusted Net Operating Income" shall mean, for any Calculation Period for any
Individual Property, the Pro Rata Share of (i) Net Operating Income for the
Calculation Period, annualized, less (ii) management fees (calculated as the
greater of either 5% of total revenue for the Calculation Period, annualized, or
actual management expenses incurred during the Calculation Period, annualized),
to the extent not already deducted from Net Operating Income, less (iii)
allowances for capital expenditures in the amount of $50 per rental unit for the
Calculation Period, annualized.
 
1

--------------------------------------------------------------------------------


 
"Adjusted Net Operating Income Ratio" shall mean, for each Calculation Period,
the ratio of (a) Adjusted Net Operating Income to (b) Assumed Debt Service.
 
"Administrative Agent" shall mean Regions Bank, an Alabama banking corporation,
acting as agent for the Lenders, together with its successors and assigns.
 
"Administrative Agent's Office" shall mean the Administrative Agent's address
and, as appropriate, account as set forth in Section 15.1, or such other address
or account as the Administrative Agent may from time to time notify to the
Borrower and the Lenders.
 
"Administrative Questionnaire" shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.
 
"Affiliate" shall mean, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
"Aggregate Appraised Value" shall mean, with respect to any group of Collateral
Properties, the sum of the Appraised Value for such Collateral Properties.
 
"Aggregate Fair Market Value" shall mean, with respect to any group of
Collateral Properties, the sum of the Fair Market Value for such Collateral
Properties.
 
"Agreement" shall have the meaning set forth in the Preamble.
 
"Applicable Margin" shall mean (a) for LIBO Rate Advances, 2.75% and (b) for
Base Rate Advances, 1.75%.
 
"Appraisal" shall mean an MAI appraisal reflecting the "as is" appraised market
value of an Individual Property ordered by the Administrative Agent (or by the
Borrower in accordance with Section 7.16.1) in form and substance reasonably
acceptable to the Administrative Agent and the Required Lenders and prepared by
an appraiser reasonably acceptable to the Administrative Agent.
 
"Appraised Value" shall mean, with respect to any Collateral Property, the "as
is" appraised market value for such Collateral Property set forth in an
Appraisal.
 
"Approved Fund" shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
 
"Assignee Group" shall mean two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.
 
"Assignment and Assumption" shall mean an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 13.3, and accepted by the Administrative Agent),in
substantially the form of Exhibit A attached hereto or any other form approved
by the Administrative Agent.
 
"Assumed Debt Service" shall be calculated as the amount of monthly installments
of principal and interest that would be required to be paid on the Credit
Facility during the Calculation Period, annualized, based on an assumed
principal amortization of twenty-five (25) years and an assumed interest rate of
the greater of (i) the then prevailing 10-year U.S. Treasury note rate plus 200
basis points, or (ii) seven percent (7.0%).
 
2

--------------------------------------------------------------------------------


 
"Authorized Officer" shall mean, with respect to any Loan Party or any of their
constituent entities, the President, Managing Member, General Partner or other
authorized officer whose name appears on a certificate of incumbency executed
and delivered concurrently with the execution of this Agreement, as such
certificate of incumbency may be amended from time to time to identify the names
of the individuals then holding such offices and authority, in form and
substance satisfactory to the Administrative Agent.
 
"Base Rate" shall mean for any day a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the Prime Rate in
effect for such day and (c) the LIBO Rate (as specified in clause (b) of the
definition thereof) plus 1.00%.
 
"Base Rate Advance" shall mean any principal amount outstanding under this
Agreement which pursuant to this Agreement bears interest at the Base Rate plus
the Applicable Margin for Base Rate Advances.
 
"Book Value" shall mean the value of such property or asset, as determined in
accordance with GAAP.
 
"Borrower" shall have the meaning set forth in the Preamble.
 
"Borrower Subsidiaries" shall mean, individually and collectively, all of the
Subsidiaries of the Borrower.
 
"Borrower Reduction Date" shall have the meaning set forth in Section 2.2.2(b).
 
"Borrower Termination Date" shall have the meaning set forth in Section
2.2.2(a).
 
"Borrowing Base Property" and "Borrowing Base Properties" shall mean, the
Individual Properties initially listed in Schedule 6.14.2 attached hereto, plus
any Individual Property which subsequently becomes a Borrowing Base Property in
accordance with Section 3.5, hereof, but excluding (i) any Borrowing Base
Property which is determined by the Administrative Agent to no longer be a
Borrowing Base Property in accordance with Section 3.4, hereof, or (ii) any
Borrowing Base Property which is released as Collateral in accordance with
Section 3.3 hereof.
 
"Borrowing Base Property Owner" and "Borrowing Base Property Owners" shall mean,
from time to time, the Borrower or the Wholly-Owned Subsidiary(ies) of the
Borrower which is or are the owner or owners of the fee simple interest in a
Borrowing Base Property or the Borrowing Base Properties.
 
"Borrowing Base Property Requirements" shall mean the requirements, with respect
to any Individual Property, set forth below:
 
(a)          The Individual Property satisfies all Eligibility Criteria.
 
(b)          The Borrower (or applicable Loan Party) has executed all Security
Documents in connection with such Individual Property, including, without
limitation, the Security Documents set forth in Sections 3.1.1 through and
including Section 3.1.3 hereof.
 
(c)          The Individual Property is owned by the Borrower or a Wholly-Owned
Subsidiary of the Borrower, except as otherwise approved by the Administrative
Agent and the Required Lenders.
 
(d)          The Administrative Agent shall have received and completed a
satisfactory review of such due diligence as the Administrative Agent and the
Required Lenders may reasonably require (with the Borrower delivering such
diligence to the Administrative Agent for delivery to the Lenders) with respect
to any Individual Property, including, without limitation:
 
(i)           (1)           A mortgagee title insurance policy naming the
Administrative Agent, on behalf of the Lenders, as the first mortgagee, which
meets the Administrative Agent's title insurance requirements furnished to the
Borrower to the reasonable satisfaction of the Administrative Agent and the
Administrative Agent's counsel in the amount of the Borrowing Base Value; and
(2) such other evidence of the perfection of its security interests as the
Administrative Agent and the Administrative Agent's counsel may reasonably
require;
 
3

--------------------------------------------------------------------------------


 
(ii)          A current, as-built survey of the Individual Property containing a
certification thereon, or on a separate surveyor's certificate, of a land
surveyor reasonably acceptable to the Administrative Agent which meets the
Administrative Agent's survey requirements furnished to the Borrower to the
reasonable satisfaction of the Administrative Agent and the Administrative
Agent's counsel;
 
(iii)         A copy of any reciprocal easement agreements with respect to the
Individual Property and, if reasonably requested by the Administrative Agent, an
estoppel certificate from all of the parties thereto in form and substance
reasonably acceptable to the Administrative Agent;
 
(iv)         Evidence of insurance complying with the requirements of Schedule
5.1.11 attached hereto;
 
(v)          A current Appraisal; provided, however, that Appraisals that are
less than twelve (12) months old shall be acceptable;
 
(vi)         A current environmental Phase I Site Assessment performed by a firm
reasonably acceptable to the Administrative Agent within six (6) months of
submission to the Administrative Agent (or within six (6) months of when such
Individual Property became a Borrowing Base Property), which indicates the
property is free from recognized hazardous materials or substances apparent from
the inspection, or affected by such environmental matters as may be reasonably
acceptable to the Administrative Agent and the Required Lenders;
 
(vii)        A current Inspection Report performed by a firm reasonably
acceptable to the Administrative Agent within six (6) months of submission to
the Administrative Agent, such report to be reasonably acceptable to the
Administrative Agent and the Required Lenders;
 
(viii)       Such other real estate documents (including, without limitation,
flood hazard determinations and evidence of flood insurance to the extent
required) reasonably deemed appropriate for commercially reasonable underwriting
by the Administrative Agent in respect of the Borrowing Base Property;
 
(ix)         Evidence of compliance with current zoning regulations as may be
reasonably acceptable to the Administrative Agent and the Required Lenders; and
 
(xi)         An opinion of counsel of the Borrower in form and substance
satisfactory to the Administrative Agent.
 
"Borrowing Base Value" shall mean, as of the most recent Compliance Certificate
or Borrowing Base Property report, as applicable, delivered to the
Administrative Agent, the sum of (a) for Borrowing Base Properties that are
Stabilized Assets (subject to subclause (c) herein), the Adjusted Fair Market
Value of such Borrowing Base Properties, plus (b) for Borrowing Base Properties
that are Non-Stabilized Assets, the Adjusted Fair Market Value of such
Non-Stabilized Assets, plus (c) for Borrowing Base Properties that are
Stabilized Assets, for the period commencing on the date a Stabilized Asset is
added as a Borrowing Base Property and continuing thereafter through a full
calendar quarter, the Adjusted Appraised Value of such Stabilized
Assets.  Notwithstanding the above, if an Event of Loss as to any Borrowing Base
Property that is a Stabilized Asset occurs to the extent that twenty-five
percent (25%) or less of the apartment units included in such Stabilized Asset
are rendered uninhabitable, the Borrowing Base Value for such Stabilized Asset
shall be immediately reduced to an amount equal to sixty percent (60%) of the
Fair Market Value of such Stabilized Asset immediately prior to such Event of
Loss; provided, however, that if the damaged Stabilized Asset is insured in an
amount sufficient to rebuild or restore such damage and if loss of rents
insurance is available during the repair and reconstruction period, no reduction
in the Borrowing Base Value will result hereunder.  It is agreed that if such
Stabilized Asset is determined by the Administrative Agent to no longer be a
Restoration Property, the Borrowing Base Value shall be recalculated as of the
date such Stabilized Asset is determined to no longer be a Restoration Property,
based on the then Adjusted Fair Market Value.
 
4

--------------------------------------------------------------------------------


 
"Breakage Fee" shall have the meaning set forth in Section 2.3.15.
 
"Business Day" shall mean any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent's Office is located and, if
such day relates to any LIBO Rate Advance, shall mean any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.  Further, except as otherwise set forth in the Loan
Documents, payments shall be due on the first Business Day of each calendar
month.
 
"Calculation Date" shall mean the last day of each calendar quarter commencing
with March 31, 2010.
 
"Calculation Period" shall mean for each Calculation Date, the just completed
calendar quarter (inclusive of the applicable Calculation Date).
 
"Capital Stock" shall mean (i) with respect to any Person that is a corporation,
any and all shares, interests, participations or other equivalents (however
designated and whether or not voting) of corporate stock, including without
limitation, each class or series of common stock and preferred stock of such
Person and (ii) with respect to any Person that is not a corporation, any and
all investment units, partnership, membership or other equity interests of such
Person.
 
"Cash Collateral" shall have the meaning set forth in Section 2.6.7.
 
"Cash Collateralize" shall have the meaning set forth in Section 2.6.7.
 
"Certificate of Occupancy" shall mean a certificate of occupancy issued by the
governmental authority in whose jurisdiction the subject Borrowing Base Property
lies, or such other comparable governmental approval if a certificate of
occupancy is not utilized by the applicable governmental authority.
 
"Change in Law" shall mean the occurrence of any of the following:  (a) the
adoption or taking effect of any law, rule, regulation or treaty, (b) any change
in any law, rule, regulation or treaty or in the administration, interpretation
or application thereof by any Governmental Authority or (c) the making or
issuance of any request, guideline or directive (whether or not having the force
of law) by any Governmental Authority.
 
"Change of Control" shall mean the occurrence of any of the following:
 
(a)          The acquisition by any Person, or "group" (within the meaning of
Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended)
of Persons acting in concert, of beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934, as amended), directly or indirectly, of 30% or more of the
outstanding shares of voting stock of Parent, other than short term acquisitions
necessary in connection with the ultimate sale or other offerings of equity
interests otherwise permitted hereunder;
 
(b)          During any period of twelve (12) consecutive calendar months,
individuals:
 
(1)          who were directors of Parent on the first day of such period shall
cease to constitute a majority of the board of directors of Parent; or
 
(2)          whose election or nomination for election to the board of directors
of Parent was recommended or approved by at least a majority of the directors
then still in office who were directors of Parent on the first day of such
period, or whose election or nomination for election was so approved, shall
cease to constitute a majority of the board of directors of Parent; or
 
(c)          Parent shall cease to be the sole general partner of Mid-America;
or
 
5

--------------------------------------------------------------------------------


 
(d)          Parent shall cease to own a minimum of 50% of the beneficial
ownership interest in Mid-America; or
 
(e)          With respect to any Borrowing Base Property Owner that is not a
Borrower, the transfer of any ownership interest therein such that such
Borrowing Base Property Owner is not a Wholly-Owned Subsidiary of the Borrower;
or
 
(f)           Exchanges by existing limited partners of Mid-America of their
respective limited partnership interests for capital stock of Parent, which
exceed in the aggregate, as to all such exchanges or transfers, more than
thirty-five percent (35%) of the partnership interests of Mid-America.
 
"Closing Compliance Certificate" shall have the meaning set forth in Section
5.1.2(b).
 
"Closing Date" shall have the meaning set forth in Section 5.1.
 
"Code" shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder.  Section
references to the Code are to the Code, as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.
 
"Collateral" shall have the meaning set forth in Section 3.1.
 
"Collateral Property" and "Collateral Properties" shall mean any Borrowing Base
Property or Borrowing Base Properties and other Individual Properties which (i)
were a Borrowing Base Property, (ii) were no longer deemed such under Section
3.4.1, and (iii) for which the Release Conditions have not been satisfied, as
described in Section 3.4.2.
 
"Collateral Release Request" shall have the meaning set forth in Section 3.3.
 
"Commitment" shall mean, with respect to each Lender, the amount set forth on
Schedule 1.1(a) attached hereto as the amount of such Lender's commitment to
make advances to the Borrower, as may be amended from time to time by the
Administrative Agent as provided in Article 13 and Section 2.1.1(c).
 
"Commitment Percentage" shall mean with respect to any Lender at any time, the
percentage of the Total Commitments represented by such Lender's Commitment at
such time.  If the commitment of each Lender to make Revolving Loan Advances,
the obligation of the Swing Line Lender to make Swing Line Advances and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Article 11 or if the Total Commitments have expired, then the
Commitment Percentage of each Lender shall be determined based on the Commitment
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The initial Commitment Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 1.1(a) attached hereto or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.
 
"Compliance Certificate" shall mean a compliance certificate in the form of
Exhibit B attached hereto.
 
"Consolidated" or "Consolidating" shall mean consolidated or consolidating as
defined in accordance with GAAP.
 
"Consolidated Entity" or "Consolidated Entities" shall mean, singly and
collectively, the Borrower and any Subsidiary of the Borrower that is
Consolidated.
 
"Consolidated EBITDA" shall mean the sum of the Pro Rata Share of EBITDA for
each Consolidated Entity.
 
6

--------------------------------------------------------------------------------


 
"Consolidated Total Assets" shall mean, for any Person, all assets of such
Person and its Subsidiaries determined on a consolidated basis in accordance
with GAAP; provided that all assets composed of real property shall be valued on
an undepreciated cost basis and the portion of any joint venture assets owned by
such Person shall be included in Consolidated Total Assets.  The assets of a
Person and its Subsidiaries shall be adjusted to reflect such Person’s allocable
share of such assets, for the relevant period or as of the date of
determination, taking into account (a) the relative proportion of each such item
derived from assets directly owned by such Person and from assets owned by its
Subsidiaries, and (b) such Person’s respective ownership interest in its
Subsidiaries.
 
"Control" shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  "Controlling" and "Controlled" have meanings correlative thereto.
 
"Cost to Repair" shall have the meaning set forth in Section 14.3.1.
 
"Credit Extension" shall mean each of the following: (a) a Loan Advance, (b) a
Swing Line Advance and (c) an L/C Credit Extension.
 
"Credit Facility" shall mean all extensions of credit by a Lender, the Swing
Line Lender or the L/C Issuer to the Borrower pursuant to this Agreement.
 
"Debt" shall mean, with respect to any Person, without duplication, (i) all
indebtedness of such Person for borrowed money, (ii) all indebtedness of such
Person for the deferred purchase price of property or services (other than
property and services purchased, and expense accruals and deferred compensation
items arising, in the ordinary course of business), (iii) all obligations of
such Person evidenced by notes, bonds, debentures or other similar instruments
(other than performance, surety and appeal bonds arising in the ordinary course
of business), (iv) all indebtedness of such Person created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (v) all obligations of such Person under leases which
have been, or should be, in accordance with GAAP, recorded as capital leases, to
the extent required to be so recorded, (vi) all reimbursement, payment or
similar obligations of such Person, contingent or otherwise, under acceptance,
letter of credit or similar facilities (other than letters of credit in support
of trade obligations or in connection with workers' compensation, unemployment
insurance, old-age pensions and other social security benefits in the ordinary
course of business), (vii) any Guarantee of any indebtedness or other obligation
of any Person, either directly or indirectly, of indebtedness described in
clauses (i) through (vi), and (viii) all Debt referred to in clauses (i) through
(vii) above secured by (or for which the holder of such Debt has an existing
right, contingent or otherwise, to be secured by) any Lien, security interest or
other charge or encumbrance upon or in property (including, without limitation,
accounts and contract rights) owned by such Person, even though such Person has
not assumed or become liable for the payment of such Debt.  For the purposes of
the calculation of the Financial Covenants, Debt of any entity in which a Person
owns an ownership interest shall be calculated on its Pro Rata Share of such
Debt, unless such Person has delivered a guaranty or other indemnity in
connection with such Debt creating a greater proportionate liability, in which
event, such greater liability shall apply.
 
"Debt Service Coverage Ratio" shall mean, for each Calculation Period, the ratio
of (a) Consolidated EBITDA to (b) Interest Expense.
 
"Debtor Relief Laws" shall mean the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
 
"Default" shall have the meaning set forth in Section 10.1.
 
"Default Rate" shall mean (a) when used with respect to Borrower Obligations
other than Letter of Credit Fees, an interest rate equal to (i) the Base Rate
plus (ii) the Applicable Margin, if any, applicable to Base Rate Advances plus
(iii) four percent (4.0%) per annum; provided, however, that with respect to
LIBO Rate Advances, the Default Rate shall be an interest rate equal to the
interest rate (including any Applicable Margin) otherwise applicable to such
LIBO Rate Advances plus four percent (4.0%) per annum and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Margin for LIBO
Rate Advances plus four percent (4.0%) per annum.
 
7

--------------------------------------------------------------------------------


 
"Defaulting Lender" shall mean any Lender that (a) has failed to fund any
portion of the Revolving Loans, Swing Line Advances or participations in L/C
Obligations required to be funded by it hereunder within one Business Day of the
date required to be funded by it hereunder unless such failure has been cured,
(b) has otherwise failed to pay over to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within one Business
Day of the date when due, unless the subject of a good faith dispute or unless
such failure has been cured, or (c) has been deemed (or has had its direct or
indirect parent) deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding.
 
"Development Project" is a real property which is being developed into, or upon
which improvements are being constructed to enable it to become, an apartment
community owned by either Borrower or a Subsidiary.
 
"Distribution" shall mean, with respect to any Person, that such Person has paid
a dividend or returned any equity capital to its stockholders, members or
partners or made any other distribution, payment or delivery of property (other
than common stock or partnership or membership interests of such Person) or cash
to its stockholders, members or partners as such, or redeemed, retired,
purchased or otherwise acquired, directly or indirectly, for a consideration any
shares of any class of its capital stock or any membership or partnership
interests (or any options or warrants issued by such Person with respect to its
capital stock or membership or partnership interests), or shall have permitted
any of its Subsidiaries to purchase or otherwise acquire for a consideration any
shares of any class of the capital stock or any membership or partnership
interests of such Person (or any options or warrants issued by such Person with
respect to its capital stock or membership or partnership interests). Without
limiting the foregoing, "Distributions" with respect to any Person shall also
include all payments made by such Person with respect to any stock appreciation
rights, plans, equity incentive or achievement plans or any similar plans.
 
"Dividend Payout Ratio" shall mean the ratio of (a) dividend payments for a
trailing twelve (12) month period (including both common stock dividends and
preferred stock dividends) to (b) Funds From Operations for said period.
 
"Dollars" shall mean lawful money of the United States.
 
"Drawdown Date" shall have the meaning set forth in Section 2.1.2(a).
 
"EBITDA" shall mean for any Person the sum of (i) net income (or loss), plus
(ii) actual interest paid or payable respecting all Debt to the extent included
as an expense in the calculation of net income (or loss), plus (iii) total Tax
Expenses to the extent included as an expense in the calculation of net income
(or loss), plus (iv) total depreciation and amortization expense, to the extent
included as an expense in the calculation of net income (or loss), plus (v)
losses from extraordinary items, nonrecurring items, asset sales, write-ups or
forgiveness of debt, to the extent included as an expense in the calculation of
net income, minus (vi) gains from extraordinary items, nonrecurring items, asset
sales, write-ups or forgiveness of debt, to the extent included as income in the
calculation of net income, minus (vii) allowances for capital expenditures in
the amount of $200.00 per annum per rental unit, adjusted (viii) for the
elimination of straight line rents, all of the foregoing as determined in
accordance with GAAP, as appropriate.  Without limiting the generality of the
foregoing, in determining EBITDA, net income shall include as income, Rent Loss
Proceeds.
 
"Eligibility Criteria" shall mean the following criteria which must be satisfied
in a manner acceptable to the Administrative Agent for each Borrowing Base
Property:
 
(a)          the Borrowing Base Property is an apartment community for which all
Certificates of Occupancy have been issued located in the United States owned by
a Borrowing Base Property Owner;
 
(b)          the Borrower provides reasonably acceptable historical operating
and leasing information;
 
8

--------------------------------------------------------------------------------


 
(c)          the Borrower provides a certification as to the absence, to
Borrower's knowledge, of any material environmental issues;
 
(d)          the Borrower provides a certification as to the absence, to
Borrower's knowledge, of any material structural issues; and
 
(e)          no liens or encumbrances shall exist on the Borrowing Base Property
upon its inclusion as a Borrowing Base Property, other than Permitted Liens.
 
"Eligible Assignee" shall mean any Person that meets the requirements to be an
assignee under Section 13.3.2 (including the requirements or limitations set
forth in Sections 13.3.2(c), 13.3.2(e) and 13.3.2(f)), subject to such consents,
if any, as may be required under Section 13.3.2(c).
 
"Employee" shall mean a salaried, full time employee of either Borrower or any
Subsidiary.
 
"Employee Note" shall mean an unsecured promissory note executed by an Employee
to the order of a Borrower or a Subsidiary, evidencing a loan to such Employee.
 
"Environmental Indemnity Agreement" shall have the meaning set forth in Section
3.1.3, as such agreements may be amended, restated, supplemented or otherwise
updated or modified from time to time.
 
"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.  Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.
 
"ERISA Affiliate" shall mean each person (as defined in Section 3(9) of ERISA)
which together with either Borrower or a Loan Party would be deemed to be a
"single employer" (i) within the meaning of Section 414(b), (c), (m) or (o) of
the Code or (ii) as a result of either Borrower or a Loan Party being or having
been a general partner of such Person.
 
"Event of Default" shall have the meaning set forth in Section 10.1.
 
"Event of Loss" shall mean, with respect to any Collateral Property, any of the
following: (a) any loss or destruction of, or damage to, such Collateral
Property of $100,000 or more; or (b) any actual condemnation, seizure or taking,
by exercise of the power of eminent domain or otherwise, of such Collateral
Property, or confiscation of such Collateral Property or the requisition of such
Collateral Property by a Governmental Agency or any Person having the power of
eminent domain, or any voluntary transfer of such Collateral Property or any
portion thereof in lieu of any such condemnation, seizure or taking.
 
"Excluded Taxes" shall mean, with respect to the Administrative Agent, any
Lender, the Swing Line Lender, the L/C Issuer or any other recipient of any
payment to be made by or on account of any obligation of the Borrower hereunder,
(a) taxes imposed on or measured by its overall gross or net income (however
denominated), and franchise taxes or similar taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the Laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable Lending Office
is located or with which it has a present or former connection (other than any
such connection resulting from its having executed, delivered or performed its
obligations or received a payment under, or enforced, this Agreement or any
other Loan Document), (b) any branch profits taxes imposed by the United States
or any similar tax imposed by any other jurisdiction in which the Borrower is
located, (c) any backup withholding tax that is required by the Code to be
withheld from amounts payable to a Lender that has failed to comply with Section
2.8.5(b) and (d) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Borrower under Section 13.2.4), any United States
withholding tax that (i) is required to be imposed on amounts payable to such
Foreign Lender pursuant to the Laws in force at the time such Foreign Lender
becomes a party hereto (or designates a new Lending Office) or (ii) is
attributable to such Foreign Lender's failure or inability (other than as a
result of a Change in Law) to comply with clause (ii) of Section 2.8.5(b),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 2.8.5(b) or 2.8.5(c).
 
9

--------------------------------------------------------------------------------


 
"Existing Borrowing Base Properties" shall mean the Individual Properties that
are qualified as Borrowing Base Properties under the Existing Loan Agreement as
of the Closing Date.
 
"Existing Letters of Credit" shall mean those certain letters of credit listed
on Schedule 1.1(b), which shall be deemed to have been issued under the terms of
this Agreement.
 
"Existing Loan Agreement" shall have the meaning set forth in Recital A.
 
"Extended Maturity Date" shall have the meaning set forth in Section 2.2.1.
 
"Extended Term" shall have the meaning set forth in Section 2.2.1.
 
"Extension Fee" shall have the meaning set forth in Section 2.2.1.
 
"Fair Market Value" shall be an amount, with respect to any Collateral Property,
as determined not later than the twenty-second (22nd) day of each calendar
quarter, but as of the last day of the immediately preceding calendar quarter,
calculated by dividing the prior calendar quarter’s annualized Adjusted Net
Operating Income by an eight and one half percent (8.50%) capitalization rate
for the Existing Borrowing Base Properties with the exception of the Reserve at
Dexter Phases I, II and III property located in Cordova, Tennessee, which shall
be capitalized at an eight percent (8.00%) capitalization rate. The
Administrative Agent shall determine, in its reasonable discretion, the
capitalization rates utilized in the definition of "Fair Market Value" for
Individual Properties that become Borrowing Base Properties pursuant to Section
3.5.
 
"Federal Funds Rate" shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York; provided, however,
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions in effect on the next preceding Business
Day as so published on the next succeeding Business Day, and (b) if no such rate
is so published on such next succeeding Business Day, the Federal Funds Rate for
such day shall be the average rate (rounded upward, if necessary, to a whole
multiple of 1/100 of 1%) charged to Regions on such day on such transactions as
determined by the Administrative Agent.
 
"Fee Letter" shall mean that certain fee letter, dated as of January 12, 2010,
by and among the Borrower, Regions and Regions Capital Markets.
 
"Financial Covenants" shall mean those covenants of the Borrower set forth in
Sections 7.19 through 7.25.
 
"Fiscal Year" shall mean each twelve month period commencing on January 1 and
ending on December 31.
 
"Fixed Charges" shall mean the aggregate of the Pro Rata Share of all (a)
Interest Expenses (excluding any interest expenses required to be capitalized
under GAAP), (b) regularly scheduled principal amortization payments (other than
any final "balloon" payments due at maturity) on all Debt of the Consolidated
Entities, (c) preferred dividend payments or required Distributions (other than
Distributions by the Borrower to holders of operating partnership units and
Distributions by Parent to common equity holders) paid or payable by the
Consolidated Entities, and (d) Tax Expenses for the Consolidated Entities, all
of the foregoing as determined in accordance with GAAP.
 
"Fixed Charge Ratio" shall mean, for each Calculation Period, the ratio of (a)
Consolidated EBITDA to (b) Fixed Charges.
 
"Foreign Lender" shall mean any Lender that is not a United States person within
the meaning of Section 7701(a)(30) of the Code.
 
10

--------------------------------------------------------------------------------


 
"Formation Documents" shall mean, singly and collectively, the partnership
agreements, joint venture agreements, limited partnership agreements, limited
liability company or operating agreements and certificates of limited
partnership and certificates of formation, articles (or certificate) of
incorporation and by-laws and any similar agreement, document or instrument of
any Person, as amended subject to the terms and provisions hereof.
 
"Fund" shall mean any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
 
"Funds from Operations" shall mean consolidated net income of Parent for a
trailing twelve (12) month period (computed in accordance with GAAP), excluding
gains (or losses) from debt restructuring or sales of an Individual Property,
plus depreciation of Individual Properties.  Upon written pre-approval of the
Administrative Agent, exceptions may be made where the Board of Directors of
Parent determines, in good faith, that a special dividend must be paid to avoid
taxes due to excess gains from the sale of an Individual Property.
 
"GAAP" shall mean generally accepted accounting principles in the United States
of America.
 
"Governmental Authority" shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
 
"Guarantee" shall mean, as to any Person, any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Debt or other obligation payable or performable by another
Person (the "primary obligor") in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such Debt or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Debt or other obligation
of the payment or performance of such Debt or other obligation, (iii) to
maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such Debt or other obligation, or (iv)
entered into for the purpose of assuring in any other manner the obligee in
respect of such Debt or other obligation of the payment or performance thereof
or to protect such obligee against loss in respect thereof (in whole or in
part).  The amount of any Guarantee shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith and reasonably approved by
the Administrative Agent.  The term "Guarantee" as a verb has a corresponding
meaning.
 
"Guaranty" shall have the meaning set forth in Section 3.1.2 as such agreements
may be amended, restated, supplemented or otherwise updated or modified from
time to time.
 
"Guarantor" or "Guarantors" shall mean those certain Subsidiaries of Borrower
that have entered into a Guaranty.
 
"Hazardous Material Laws" shall have the meaning set forth in the Environmental
Indemnity Agreement.
 
"Hazardous Materials" shall mean and include asbestos, mold, flammable
materials, explosives, radioactive substances, polychlorinated biphenyls,
radioactive substances, other carcinogens, oil and other petroleum products,
pollutants or contaminants that could be a detriment to the environment, and any
other hazardous or toxic materials, wastes, or substances which are defined,
determined or identified as such in any past, present or future federal, state
or local laws, rules, codes or regulations, or any judicial or administrative
interpretation of such laws, rules, codes or regulations.
 
11

--------------------------------------------------------------------------------


 
"Impacted Lender" shall mean any Lender as to which (a) L/C Issuer has a good
faith belief that the Lender has defaulted in fulfilling its obligations under
one or more other syndicated credit facilities or (b) an entity that controls
the Lender has been deemed insolvent or become subject to a bankruptcy or other
similar proceeding.
 
"Increase Effective Date" shall have the meaning set forth in Section 2.1.1(c).
 
"Indemnified Taxes" shall mean Taxes other than Excluded Taxes.
 
"Indemnitee" shall have the meaning set forth in Section 15.7.2.
 
"Individual Property" and "Individual Properties" shall mean, from time to time,
all real estate property owned by any Consolidated Entity or any Unconsolidated
Entity, together with all improvements, fixtures, equipment, and personalty
relating to such property.
 
"Initial Maturity Date" shall have the meaning set forth in Section 2.2.1.
 
"Initial Term" shall have the meaning set forth in Section 2.2.1.
 
"Inspection Report" shall mean the written report commissioned by the
Administrative Agent as part of the due diligence process for determining
whether an Individual Property may become a Borrowing Base Property.
 
"Insurance/Taking Release Conditions" shall mean as to any Event of Loss, the
following conditions: (a) the Cost to Repair is less than or equal to Five
Hundred Thousand Dollars ($500,000); (b) no Event of Default shall have occurred
and be continuing; (c) the Borrowing Base Property and the use thereof after the
Repair Work will be in compliance with, and permitted under, all applicable
Laws; and (d) such Event of Loss does not materially impair access to the
Borrowing Base Property.
 
"Interest Expense" shall mean the sum of the Pro Rata Share of the aggregate
actual interest (whether expensed or capitalized) paid or payable respecting all
Debt by the Consolidated Entities.
 
"Interest Period" shall mean, as to each LIBO Rate Advance, the period
commencing on the date such LIBO Rate Advance is disbursed or converted to or
continued as a LIBO Rate Advance and ending on the numerically corresponding day
in the first, third or sixth month thereafter, as selected by the Borrower in
its Revolving Loan Notice; provided, however, that:
 
(i)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
 
(ii)          any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
 
(iii)          no Interest Period shall extend beyond the Maturity Date.
 
"Investment" shall mean the acquisition of any real property or tangible
personal property or of any stock or other security, any loan, advance, bank
deposit, money market fund, contribution to capital, extension of credit (except
for accounts receivable arising in the ordinary course of business and payable
in accordance with customary terms), or purchase or commitment or option to
purchase or otherwise acquire real estate or tangible personal property or stock
or other securities of any party or any part of the business or assets
comprising such business, or any part thereof.
 
"ISP" shall mean, with respect to any Letter of Credit, the "International
Standby Practices 1998" published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance).
 
12

--------------------------------------------------------------------------------


 
"Issuer Documents" shall mean with respect to any Letter of Credit, the Letter
of Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Borrower Subsidiary) or in favor
the L/C Issuer and relating to any such Letter of Credit.
 
"Knowledge" or "knowledge" shall mean, with respect to any Loan Party, the
actual knowledge of any Authorized Officer of such Loan Party after reasonable
inquiry. Notwithstanding the foregoing, such named parties and their successors
are not parties to this Agreement and shall have no liability for a breach of
any representation, warranty, covenant or agreement deemed to be made to their
actual knowledge.
 
"Late Charge" shall have the meaning set forth in Section 2.3.14.
 
"Laws" shall mean, collectively, all Federal, state and local statutes,
treaties, rules, guidelines, regulations, ordinances, codes and administrative
or judicial precedents or authorities, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case having
the force of law.
 
"L/C Advance" shall mean, with respect to each Lender, such Lender's funding of
its participation in any L/C Borrowing in accordance with its Commitment
Percentage.
 
"L/C Borrowing" shall mean an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
repaid through a Loan Advance.
 
"L/C Credit Extension" shall mean, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.
 
"L/C Draw" shall mean a payment made by the Administrative Agent pursuant to a
Letter of Credit which was presented to the Administrative Agent for a draw of
proceeds thereunder.
 
"L/C Exposure" shall mean, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (b) the aggregate
amount of all L/C Draws that have not yet been reimbursed by or on behalf of the
Borrower, or repaid through a Loan Advance, at such time.
 
"L/C Issuer" shall mean Regions Bank, an Alabama banking corporation, in its
capacity as issuer of Letters of Credit hereunder, or any successor issuer of
Letters of Credit hereunder.
 
"L/C Obligations" shall mean, as of any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all L/C Borrowings.  For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 2.6.13.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be "outstanding" in the amount so
remaining available to be drawn.
 
"Lease" shall mean any lease relative to all or any portion of a Borrowing Base
Property.
 
"Lenders" shall have the meaning set forth in the Preamble.
 
"Lenders' Consultant" shall have the meaning set forth in Section 7.29.
 
"Lending Office" shall mean, as to any Lender, the office or offices of such
Lender described as such in such Lender's Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrower
and the Administrative Agent.
 
13

--------------------------------------------------------------------------------


 
"Letter of Credit" shall mean any standby letter of credit issued hereunder and
shall include the Existing Letters of Credit.
 
"Letter of Credit Application" shall mean an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
 
"Letter of Credit Expiration Date" shall mean the day that is seven days prior
to the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).
 
"Letter of Credit Fee" shall have the meaning set forth in Section 2.6.9.
 
"Letter of Credit Sublimit" shall mean an amount equal to $10,000,000.  The
Letter of Credit Sublimit is part of, and not in addition to, the Total
Commitment.
 
"Leverage Ratio" shall mean the quotient (expressed as a percentage) resulting
from dividing (i) the aggregate of all Debt of the Consolidated Entities by (ii)
the Total Market Value of Assets.
 
"LIBO Rate" shall mean:
 
(a)          For any Interest Period with respect to a LIBO Rate Advance, the
rate per annum equal to (A) the British Bankers Association LIBOR Rate as
published by a recognized online information service, such as Bloomberg
Financial Markets News Service (or other commercially available source providing
quotations of BBA LIBOR as designated by the Administrative Agent from time to
time) ("BBA LIBOR"), at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or (B) if such published rate is not available at such time
for any reason or in the event the Administrative Agent, in the reasonable
exercise of its discretion, determines that the rate so established and reported
by the British Bankers Association ceases to reflect accurately the rate offered
by leading banks in the London interbank market for such deposits, the rate
reasonably determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the LIBO Rate Advance being made,
continued or converted by Regions and with a term equivalent to such Interest
Period that would be offered by leading banks in the London interbank eurodollar
market at approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period. For purposes of determining the LIBO Rate
in this subsection (a), such LIBO Rate shall never be less than one and one-half
percent (1.50%).
 
(b)          For any interest rate calculation with respect to a Base Rate
Advance, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m.,
London time on the date of determination (provided that if such day is not a
London Business Day, the next preceding London Business Day) for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason or in the event the Administrative Agent, in the reasonable
exercise of its discretion, determines that the rate so established and reported
by the British Bankers Association ceases to reflect accurately the rate offered
by leading banks in the London interbank market for such deposits, the rate
reasonably determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the date of determination in same day funds
in the approximate amount of the Base Rate Advance being made, continued or
converted by Regions and with a term equal to one month would be offered by
leading banks in the London interbank Eurodollar market at the date and time of
determination.
 
"LIBO Rate Advance" shall mean any principal outstanding under this Agreement
which pursuant to this Agreement bears interest at the LIBO Rate plus the
Applicable Margin for LIBO Rate Advances.
 
"Licenses and Permits" shall mean all licenses, permits, authorizations and
agreements issued by or agreed to by any Governmental Authority or by a private
party, and including, but not limited to, building permits, occupancy permits
and such special permits, variances and other relief as may be required pursuant
to Laws which may be applicable to any Collateral Property.
 
14

--------------------------------------------------------------------------------


 
"Lien" shall mean any mortgage, deed of trust, lien, pledge, hypothecation,
assignment, security interest, or any other encumbrance, charge or transfer,
including, without limitation, any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, and mechanic's, materialmen's and other similar liens and
encumbrances.
 
"Liquidation Proceeds" shall mean amounts received by the Administrative Agent
and/or the Lenders in the exercise of the rights and remedies under the Loan
Documents (including, but not limited to, all rents, profits and other proceeds
received by the Administrative Agent and/or the Lenders from the liquidation of,
or exercising rights upon the occurrence of an Event of Default relative to, any
Collateral, but not including any amount bid at a foreclosure sale or on behalf
of the Administrative Agent or otherwise credited to the Borrower in, any
deed-in-lieu of foreclosure or similar transaction).
 
"Loan Documents" shall have the meaning set forth in Section 3.2.
 
"Loan Party" and "Loan Parties" shall mean, singly and collectively, the
Borrower, the Guarantors and each Borrowing Base Property Owner, and any
Subsidiary and Affiliate of any of the foregoing which is party to any Loan
Document.
 
"Major Event of Loss" shall mean, with respect to any Borrowing Base Property,
both (1) any of the following: (a) any loss or destruction of, or damage to,
such Borrowing Base Property such that either (x) the repairs and restoration
thereof cannot be completed, in the judgment of the Lenders' Consultant and if
there is no Lenders' Consultant, an independent architect or engineer retained
by the Borrower, within six (6) months after the occurrence of such loss, damage
or destruction or (y) rendering more than twenty-five percent (25%) of the
apartment units of such Borrowing Base Property uninhabitable, as determined by
the applicable Lenders' Consultant and if there is no Lenders' Consultant, an
independent architect or engineer retained by the Borrower; or (b) any actual
condemnation, seizure or taking, by exercise of the power of eminent domain or
otherwise, of such Borrowing Base Property, or confiscation of such Borrowing
Base Property or the requisition of such Borrowing Base Property by a
Governmental Authority or any Person having the power of eminent domain, or any
voluntary transfer of such Borrowing Base Property or any portion thereof in
lieu of any such condemnation, seizure or taking, rendering more than
twenty-five percent (25%) of the apartment units of such Borrowing Base Property
uninhabitable, as determined by the Lenders' Consultant and if there is no
Lenders' Consultant, an independent architect or engineer retained by the
Borrower, and (2) the Administrative Agent does not elect under Section 14.3.3
to make Net Proceeds with respect to such Event of Loss available for Repair
Work.
 
"Mandatory Principal Payment" shall have the meaning set forth in Section 2.3.8.
 
"Material Adverse Effect" shall mean a material adverse effect on (i) the
business, assets, operations or financial or other condition of either Borrower,
or, taken as a whole, the Loan Parties, (ii) the ability of either Borrower, or,
taken as a whole, the Loan Parties to perform any material Obligations or to pay
any Obligations which it is or they are obligated to pay in accordance with the
terms hereof or of any other Loan Document, (iii) the rights of, or benefits
available to, the Administrative Agent and/or any of the Lenders under any Loan
Document or (iv) any Lien given to Administrative Agent and/or any of the
Lenders on any material portion of the Collateral or the priority of any such
Lien.
 
"Maturity" shall mean the Initial Maturity Date, or, if extended pursuant to the
terms hereof, the Extended Maturity Date, or, in any instance, upon acceleration
of the Credit Facility, if the Credit Facility has been accelerated by the
Lenders upon an Event of Default.
 
"Maturity Date" shall have the meaning set forth in Section 2.2.1.
 
"Maximum Loan Amount" shall have the meaning set forth in Section 2.1.1(a).
 
"Maximum Rate" shall have the meaning set forth in Section 15.2.
 
"Mid-America" shall mean Mid-America Apartments, L.P., a Tennessee limited
partnership.
 
15

--------------------------------------------------------------------------------


 
"Mortgage" shall have the meaning set forth in Section 3.1.1, as such agreements
may be amended, restated, supplemented or otherwise updated or modified from
time to time.
 
"Net Operating Income" shall mean, for any period of determination, (i) net
operating income generated by an Individual Property for such period (i.e.,
gross operating income, inclusive of any rent loss insurance, less expenses
(exclusive of debt service, capital expenditures and vacancy allowances and
before depreciation and amortization)), determined in accordance with GAAP, as
generated by, through or under Leases, and (ii) all other income arising from
direct operations of or licenses or operating agreements for any part of the
Individual Property determined on a GAAP basis. For purposes hereof, all rental
income shall be adjusted for straight line rents.  Borrower shall provide the
Administrative Agent with all information and materials required by the
Administrative Agent necessary for the determination of Net Operating
Income.  If any Leases are scheduled to expire during such period of
determination, no rents or other amounts payable under such Leases with respect
to any portion of such period occurring after such scheduled expiration date
shall be included in the determination of Net Operating Income for such
period.  If any Leases are scheduled to commence (and rent and occupancy
pursuant thereto are also scheduled to commence) during such period of
determination, the rents and other amounts payable under such Leases with
respect to any period occurring after the scheduled commencement date shall be
included in the determination of Net Operating Income for such period.
 
"Net Proceeds" shall mean (i) the net amount of all insurance proceeds received
under any insurance policies other than Rent Loss Proceeds as a result of the
occurrence of an Event of Loss described in clause (a) of the definition of
Event of Loss with respect to any Collateral Property, after deduction of the
reasonable costs and expenses (including, but not limited to reasonable counsel
fees), if any, in collecting the same, or (ii) the net amount of all awards and
payments received with respect to the occurrence of an Event of Loss described
in clause (b) of the definition of Event of Loss, after deduction of the
reasonable costs and expenses (including, but not limited to reasonable counsel
fees), if any, in collecting the same, whichever the case may be.
 
"Net Worth" shall mean (a) the sum of (i) total Parent shareholders' equity in
Mid-America and (ii) the limited partners' interest in Mid-America (both
controlling and non-controlling interests) as of the Calculation Date appearing
on the consolidated financial statements of Parent as determined in accordance
with GAAP, plus (b) depreciation and amortization provided after December 31,
2009 through the Calculation Date on a cumulative basis.
 
"Non-Stabilized Asset" shall mean an Individual Property that is not a
Stabilized Asset.
 
"Note" shall mean, collectively, the various promissory notes payable to each
Lender in the form of Exhibit C attached hereto.
 
"Obligations" shall mean without limitation, all and each of the following,
whether now existing or hereafter arising:
 
(a)          Any and all direct and indirect liabilities, debts, and obligations
of the Borrower or any Loan Party to the Administrative Agent or any Lender
under or arising out of the Loan Documents, each of every kind, nature, and
description.
 
(b)          Each obligation to repay any loan, advance, indebtedness, note,
obligation, overdraft, or amount now or hereafter owing by the Borrower or any
Loan Party to the Administrative Agent or any Lender (including all future
advances whether or not made pursuant to a commitment by the Administrative
Agent or any Lender) under or arising out of the Loan Documents, whether or not
any of such are liquidated, unliquidated, primary, secondary, secured,
unsecured, direct, indirect, absolute, contingent, or of any other type, nature,
or description, or by reason of any cause of action which the Administrative
Agent or any Lender may hold against the Borrower or any Loan Party including,
without limitation, any obligation arising under any Swap Contract with the
Administrative Agent or any Lender.
 
(c)          All notes and other obligations of the Borrower or any Loan Party
now or hereafter assigned to or held by the Administrative Agent or any Lender
under or arising out of the Loan Documents, each of every kind, nature, and
description.
 
16

--------------------------------------------------------------------------------


 
(d)          All interest, fees, and charges and other amounts which may be
charged by the Administrative Agent or any Lender to the Borrower or any Loan
Party and/or which may be due from the Borrower or any Loan Party to the
Administrative Agent or any Lender from time to time under or arising out of the
Loan Documents.
 
(e)          All costs and expenses incurred or paid by the Administrative Agent
or any Lender in respect of any agreement between the Borrower or any Loan Party
and the Administrative Agent or any Lender or instrument furnished by the
Borrower or any Loan Party to the Administrative Agent or any Lender (including,
without limitation, costs of collection, attorneys' reasonable fees, and all
court and litigation costs and expenses) in connection with the Credit Facility.
 
(f)           Any and all covenants of the Borrower or any Loan Party to or with
the Administrative Agent or any Lender and any and all obligations of the
Borrower or any Loan Party to act or to refrain from acting in accordance with
any agreement between the Borrower or any Loan Party and the Administrative
Agent or any Lender or instrument furnished by the Borrower or any Loan Party to
the Administrative Agent or any Lender in connection with the Credit Facility.
 
"Occupancy Ratio" shall mean with respect to any Borrowing Base Property, the
ratio as determined by the Administrative Agent of the number of rental units
thereof as to which tenants are in physical occupancy and paying rent, to the
total number of rental units thereof.  Notwithstanding the foregoing, the
Occupancy Ratio for any Borrowing Base Property as to which an Event of Loss has
occurred to the extent that twenty-five percent (25%) or less of the apartment
units included in such Stabilized Asset are rendered uninhabitable shall be
equal to the greater of (i) the actual Occupancy Ratio with respect thereto or
(ii) the Occupancy Ratio immediately prior to the said Event of Loss for a
period equal to the lesser of (x) six (6) months from the occurrence of the
Event of Loss or (y) the determination that the subject Borrowing Base Property
is not, or ceases to be, a Restoration Property.
 
"Officer's Certificate" shall mean a certificate delivered to the Administrative
Agent by the Borrower, a Borrower Subsidiary, or a Guarantor, as the case may be
respectively, which is signed by an Authorized Officer.
 
"Other Taxes" shall mean all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
 
"Outstanding Amount" shall mean (i) with respect to the Revolving Loan Advances
on any date, the aggregate outstanding principal amount thereof after giving
effect to any borrowings and prepayments or repayments of the Revolving Loan
Advances occurring on such date; (ii) with respect to the Swing Line Advances on
any date, the aggregate outstanding principal amount thereof after giving effect
to any borrowings and prepayments or repayments of Swing Line Advances occurring
on such date and (iii) with respect to any L/C Obligations on any date, the
amount of such L/C Obligations on such date after giving effect to any L/C
Credit Extension occurring on such date and any other changes in the aggregate
amount of the L/C Obligations as of such date, including as a result of any
reimbursements by the Borrower of Unreimbursed Amounts.
 
"Parent" shall mean Mid-America Apartment Communities, Inc., a Tennessee
corporation.
 
"Participant" shall have the meaning set forth in Section 13.3.4.
 
"PBGC" shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.
 
"Permitted Distributions" shall mean (a) so long as no Event of Default exists
and is continuing, or would be created thereby, any Distributions by the
Borrower, (i) in any amount, provided that such Distributions, to the extent not
included in the determination of Adjusted FFO, shall not exceed ninety percent
(90%) of Adjusted FFO for the just completed calendar quarter (with the initial
test to be for the quarter ending March 31, 2010); provided, however, that any
Distributions by the Borrower shall be permitted as are necessary for Parent to
maintain REIT status including any Distributions that are greater than the
amounts set forth in this subclause (a)(i), (ii) concerning the repurchase or
redemption of stock of Parent or partnership interests in Mid-America, or (iii)
concerning the issuance of operating partnership units or stock in return for
equity interests in connection with any Permitted Investment, or (b) at any time
after and during the continuance of any Event of Default, such Distributions as
are necessary for Parent to maintain REIT status (measured on a quarterly
basis), all of the foregoing tested by the Borrower on each Calculation Date
with results based upon the results for the most recent Calculation Period, such
calculation and results to be as verified by the Administrative Agent.
 
17

--------------------------------------------------------------------------------


 
"Permitted Investments" shall mean the following:
 
(a)          The Pro Rata Share of Investments in (i) Development Projects
(valued at undepreciated Book Value) and (ii) Unconsolidated Entities including,
without limitation, the purchase of all or any portion of any interests held by
persons that are not Wholly-Owned Subsidiaries of the Borrower, which, in the
aggregate, do not exceed seven and one-half percent (7.5%) of Total Market Value
of Assets;
 
(b)          The Pro Rata Share of Investments in Land Assets which, in the
aggregate, valued at Book Value do not exceed seven and one-half percent (7.5%)
of Total Market Value of Assets;
 
(c)          Investments in Swap Contracts;
 
(d)          Investments in Individual Properties or in entities which own such
Individual Properties, provided that such investment does not cause a breach of
a Financial Covenant; provided, however, that in the event such an Investment in
an entity would result in the ownership by the subject Loan Party of fifty
percent (50%) or more in the aggregate of the equity interests in such entity,
such Investment shall have been approved by the Board of Directors of the entity
(or similar governing body if such entity is not a corporation) which is the
subject of such Investment and such entity shall not have announced that it will
oppose such Investment or shall not have commenced any action which alleges that
such Investment will violate any applicable Law; and
 
(e)          Investments in money market mutual funds rated AAA by Standard &
Poor's Rating Service.
 
"Permitted Liens" shall have the meaning set forth in Section 8.2.
 
"Permitted Loan" shall mean a loan from either Borrower or a Subsidiary to an
Employee, evidenced by an Employee Note, made for the sole purpose of providing
funds to an Employee for investment by an Employee in a Borrower or a
Subsidiary, and, in connection with such loan, there is a related Supplemental
Bonus Agreement with such Employee.
 
"Person" shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
"Plan" shall mean any multiemployer or single-employer plan as defined in
Section 4001 of ERISA, which is maintained or contributed to by (or to which
there is an obligation to contribute of) any Loan Party or any ERISA Affiliate,
including each such Plan for the five year period immediately following the
latest date on which such Loan Party or an ERISA Affiliate maintained,
contributed to or had an obligation to contribute to such Plan.
 
"Preliminary Approval" shall mean the following:
 
(a)          Delivery by the Borrower to the Administrative Agent and the
Lenders of the following with respect to any Individual Property proposed to be
a Borrowing Base Property, each such item to the reasonable satisfaction of the
Administrative Agent and the Required Lenders:
 
(i)           physical description;
 
(ii)          current rent roll and operating statements;
 
(iii)         to the extent then available in Borrower's files, the following: a
survey, environmental reports, copies of existing title insurance policies or a
title commitment, and copies of all title exceptions, engineering reports and
similar information; and
 
18

--------------------------------------------------------------------------------


 
(iv)         the Borrower's certification that to its knowledge the proposed
Borrowing Base Property presently satisfies (or is anticipated to satisfy upon
the grant of such Collateral) the Eligibility Criteria set forth in subsections
(a), (c), (d), and (e) of the definition of Eligibility Criteria.
 
(b)         Administrative Agent and the Required Lenders shall, within ten (10)
Business Days after delivery of all items described in subsection (a), above,
grant or deny the preliminary approval for the proposed replacement Borrowing
Base Property.
 
"Prime Rate" shall mean the rate of interest in effect for such day as publicly
announced from time to time by Regions as its "prime rate."  The "prime rate" is
a rate set by Regions based upon various factors including Regions' costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in such rate announced by Regions shall take
effect at the opening of business on the day specified in the public
announcement of such change.
 
"Pro Rata Share" shall mean a calculation based on the percentage of the Capital
Stock of or other equity interest in any Person owned, directly or indirectly,
by the Borrower.
 
"Prohibited Debt" shall have the meaning set forth in Section 8.4.
 
"Public Lender" shall have the meaning set forth in Section 7.2.10.
 
"Refunded Swing Line Advances" shall have the meaning set forth in Section
2.7.2.
 
"Refunding Date" shall have the meaning set forth in Section 2.7.2.
 
"Regions" shall mean Regions Bank, an Alabama banking corporation and its
successors and assigns.
 
"Register" shall have the meaning set forth in Section 13.3.3.
 
"REIT" shall mean a "real estate investment trust" as such term is defined in
Section 856 of the Code.
 
"Related Parties" shall mean, with respect to any Person, such Person's
Affiliates and the partners, directors, officers, employees, agents, trustees
and advisors of such Person and of such Person's Affiliates.
 
"Release Conditions" shall have the meaning set forth in Section 3.3.
 
"Rent Loss Proceeds" shall mean the proceeds received under any rent loss or
business interruption insurance policies.
 
"Repair Work" shall have the meaning set forth in Section 14.1.
 
"Reportable Event" shall mean an event described in Section 4043(b) of ERISA
with respect to a Plan other than those events as to which the 30-day notice
period is waived under subsection .13, .14, .16, .18, .19 or .20 of PBGC
Regulation Section 2615, or as otherwise now or hereafter defined in ERISA.
 
"Required Lenders" shall mean, as of any date of determination, Lenders having
more than 66 2/3% of the Total Commitments or, if the Commitment of each Lender
to make Revolving Loan Advances, the obligation of the Swing Line Lender to make
Swing Line Advances and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Article 11, Lenders holding in the
aggregate at least 66 2/3% of the Obligations (including the aggregate amount of
each Lender's risk participation and funded participation in L/C Obligations);
provided, however, that the Commitment of, and the portion of the Obligations
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders; provided further, however, that so
long as there are two or more Lenders which are not then Defaulting Lenders,
then the Required Lenders shall be comprised of not less than two such
non-Defaulting Lenders.
 
19

--------------------------------------------------------------------------------


 
"Restoration Property" shall mean any Collateral Property as to which an Event
of Loss has occurred and as to which the Net Proceeds are being made available
in accordance with the terms and provisions of Article 14 for Repair Work
relative to the subject Collateral Property and such Repair Work can be
completed in six (6) months, as determined by the Administrative Agent in its
reasonable discretion.
 
"Revolving Loan" shall mean the extensions of credit by the Lenders to the
Borrower under Section 2.1.1(a) in the form of Revolving Loan Advances.
 
"Revolving Loan Advances" shall have the meaning set forth in Section 2.1.1(a).
 
"Revolving Loan Notice" shall have the meaning set forth in Section 2.1.2(b).
 
"Security Documents" shall have the meaning set forth in Section 3.2.
 
"Significant Subsidiary" shall mean any existing or future Wholly-Owned
Subsidiary of the Borrower whose assets constitute more than thirty percent
(30%) of the Total Market Value of Assets of the Borrower.  Significant
Subsidiary does not include Mid-America.
 
"Stabilized Asset" shall mean an Individual Property which has maintained an
Occupancy Ratio of equal to or greater than eighty percent (80%) for at least
the immediately preceding two (2) consecutive months.
 
"State" shall mean the State or Commonwealth in which the subject of such
reference or any part thereof is located.
 
"Subsidiary" shall mean, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, limited liability company, partnership or other entity are at the
time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person.
 
"Supplemental Bonus Agreement" shall mean a compensation agreement between an
Employee and a Borrower or a Subsidiary, providing certain monetary benefits to
such Employee, and including the right of the Borrower or Subsidiary, as the
case may be, to apply amounts due thereunder to the Employee Note executed by
such Employee.
 
"Swap Contract" shall mean (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any confirmations
relating to the foregoing transactions and any Master Agreements related
thereto, including, without limitation, any form of master agreement published
by the International Swaps and Derivatives Association, Inc., any International
Foreign Exchange Master Agreement, or any other master agreement (any such
master agreement, together with any related schedules, a "Master Agreement").
 
"Swap Termination Value" shall mean, with respect to the Borrower or a Borrower
Subsidiary, in respect of any one or more Swap Contracts, after taking into
account the effect of any legally enforceable netting agreement relating to such
Swap Contracts, for any date on or after the date such Swap Contracts have been
closed out and termination value(s) determined in accordance therewith, such
termination value(s) to be payable by the Borrower or such Subsidiary.
 
"Swing Line Advances" shall have the meaning set forth in Section 2.7.1.
 
"Swing Line Lender Advance" shall have the meaning set forth in Section 2.7.2.
 
20

--------------------------------------------------------------------------------


 
"Swing Line Lender" shall mean Regions Bank, an Alabama banking corporation, in
its capacity as the lender of Swing Line Advances, or any successor thereof.
 
"Swing Line Note" shall mean the promissory note of the Borrower payable to the
Swing Line Lender in a principal amount equal to the amount of the Swing Line
Sublimit.
 
"Swing Line Sublimit" shall mean an amount equal to $4,000,000.  The Swing Line
Sublimit is part of, and not in addition to, the Total Commitment.
 
"Tax Expenses" shall mean tax expense (if any) attributable to income and
franchise taxes based on or measured by income, whether paid or accrued.
 
"Taxes" shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
 
"Total Commitment" shall mean the sum of the Commitments of the Lenders, as in
effect from time to time.  On the Closing Date the Total Commitment equals
$50,000,000.00.
 
"Total Development and Joint Venture Investment" shall mean the aggregate from
time to time of (i) Borrower's expenditures with respect to any Individual
Property for land acquisition, development and construction costs until a
Certificate of Occupancy is received for such entire Individual Property (or, if
no Certificate of Occupancy is available from the local Governmental Authority
having jurisdiction, until all construction of the entire Individual Property
has been completed) and (ii) the amount of funds or other assets invested by
Borrower in any joint venture arrangement with any Person, whether or not a
Related Party, valued in accordance with GAAP.
 
"Total Development and Joint Venture Investment Ratio" shall mean the ratio of
(a) Total Development and Joint Venture Investment to (b) Total Market Value of
Assets.
 
"Total Market Value of Assets" shall mean, for any Person, all assets of such
Person and its Subsidiaries determined on a consolidated basis in accordance
with GAAP; provided, however, that all assets composed of real property shall be
valued on an undepreciated cost basis and the portion of any joint venture
assets owned by such Person shall be included in Total Market Value of
Assets.  The assets of a Person and its Subsidiaries shall be adjusted to
reflect such Person’s allocable share of such assets, for the relevant period or
as of the date of determination, taking into account (a) the relative proportion
of each such item derived from assets directly owned by such Person and from
assets owned by its Subsidiaries, and (b) such Person’s respective ownership
interest in its Subsidiaries.
 
"Total Outstandings" shall mean the aggregate Outstanding Amount.
 
"Type" shall mean, with respect to any Revolving Loan Advance, its character as
a Base Rate Advance or a LIBO Rate Advance.
 
"UCC" or the "Uniform Commercial Code" shall mean the Uniform Commercial Code in
effect in the State of Tennessee; provided, however, that as same relates to a
Collateral Property, the UCC shall mean the Uniform Commercial Code as adopted
in such jurisdiction.
 
"Unconsolidated Entity" or "Unconsolidated Entities" shall mean each Person as
to which the Borrower owns, directly or indirectly, any Capital Stock, but which
is not a Consolidated Subsidiary.
 
"United States" and "U.S." shall each mean the United States of America.
 
"Unreimbursed Amount" shall have the meaning set forth in Section 2.6.3(a).
 
21

--------------------------------------------------------------------------------


 
"Wholly-Owned Subsidiary" shall mean, with respect to any Person, any other
Person as to which one hundred (100%) percent of the Capital Stock thereof is
owned, directly or indirectly, by such Person.  Wholly-Owned Subsidiary does not
include Mid-America.
 

 
1.2
Other Interpretive Provisions.

 
With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:
 
(a)          The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words "include," "includes" and "including" shall be deemed to be
followed by the phrase "without limitation."  The word "will" shall be construed
to have the same meaning and effect as the word "shall."  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Formation Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person's successors and assigns subject to
restrictions on assignments as set forth in this Agreement, (iii) the words
"herein," "hereof" and "hereunder," and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any Law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such Law and any reference to any Law or regulation
shall, unless otherwise specified, refer to such Law or regulation as amended,
modified or supplemented from time to time, and (vi) the words "asset" and
"property" shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
 
(b)          In the computation of periods of time from a specified date to a
later specified date, the word "from" means "from and including;" the words "to"
and "until" each mean "to but excluding;" and the word "through" means "to and
including."
 
(c)          Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
 

 
1.3
Accounting Terms.

 
(a)          Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the financial statements required
by Section 7.2.1, except as otherwise specifically prescribed herein.
 
(b)          Changes in GAAP.  If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided, however, that until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.
 
22

--------------------------------------------------------------------------------


 

 
1.4
Rounding.

 
Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).  For example
purposes only, in calculating the Fixed Charge Ratio, the calculation shall
initially result in three numbers right of the decimal point.  If the last
number is four or less, the total number shall be rounded down.  If the last
number is 5 or more, the total number shall be rounded up.
 

 
1.5
Times of Day.

 
Unless otherwise specified, all references herein to times of day shall be
references to Central time (daylight or standard, as applicable).
 

 
1.6
Letter of Credit Amounts. 

 
Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.
 
2.
CREDIT FACILITY PROVISIONS.

 

 
2.1
General Revolving Loan Provisions.

 
2.1.1       Limit.
 
(a)           Subject to all of the terms and conditions hereof, the Lenders
hereby agree to make revolving loan advances (the "Revolving Loan Advances") to
the Borrower between the date hereof and the Maturity Date; provided, however,
that the Total Outstandings shall at no time exceed the lesser of (i) the Total
Commitment and (ii) the Borrowing Base Value (the lesser of (i) and (ii), the
"Maximum Loan Amount").  Revolving Loan Advances may be repaid and reborrowed in
accordance with the provisions of this Agreement.
 
(b)           The obligations of the Lenders hereunder are several and
independent and not joint.  No Lender shall become obligated to advance more
than its Commitment Percentage of the Credit Facility including, without
limitation, as a result of the failure of any Lender to fulfill its obligations
hereunder.
 
23

--------------------------------------------------------------------------------


 
(c)           Provided no Default or Event of Default shall then be in
existence, the Borrower shall have the right, on one or more occasions prior to
the date which is the one (1) year anniversary of the Closing Date, to elect to
increase the Total Commitment; provided, however, that (i) the amount of each
such increase shall not be less than Ten Million Dollars ($10,000,000) and (ii)
the aggregate amount of all such increases shall not cause the Total Commitment
to exceed Seventy Million Dollars ($70,000,000).  Such right may be exercised by
the Borrower by written notice to the Administrative Agent (who will in turn
promptly notify the Lenders), which election shall designate the requested
increase in the Total Commitment.  At the time of sending such notice, the
Borrower (in consultation with the Administrative Agent) shall specify the time
period within which each Lender is requested to respond (which shall in no event
be less than ten (10) Business Days from the date of delivery of such notice to
the Lenders), and each Lender shall endeavor to respond as promptly as possible
within such time period.  Each Lender shall notify the Administrative Agent
within such time period whether or not such Lender agrees to increase its
Commitment (which decision shall be in its sole discretion) and, if so, whether
by an amount equal to, greater than, or less than its Commitment Percentage of
such requested increase.  Any Lender not responding within such time period
shall be deemed to have declined to increase its Commitment.  The Administrative
Agent shall notify the Borrower and each Lender of the Lenders' responses to
each request made hereunder.  To achieve the full amount of a requested increase
(in the event that one or more of the Lenders does not agree to increase its
Commitment(s) by the amount of the Borrower's requested increase) and subject to
the approval of the Administrative Agent, the Swing Line Lender and the L/C
Issuer (which approvals shall not be unreasonably withheld, conditioned or
delayed), the Borrower may also invite additional Eligible Assignees to become
Lenders pursuant to a joinder agreement in form and substance reasonably
satisfactory to the Administrative Agent and its counsel (it being understood
that the Lenders will have the first opportunity to increase their Commitments
in response to the Borrower's request for increase hereunder before an Eligible
Assignee can be considered as a new Lender). If the Total Commitment is
increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date (the "Increase Effective Date") and
the final allocation of such increase, and Schedule 1.1(a) will be revised
accordingly, if requested by any Lender.  The Administrative Agent shall
promptly notify the Borrower and the Lenders of the final allocation of such
increase (with such increase being pro rata among existing Lenders choosing to
increase their commitments) and the Increase Effective Date. As a condition
precedent to such increase, the Borrower shall deliver to the Administrative
Agent a certificate of the Borrower dated as of the Increase Effective Date
signed by an Authorized Officer of the Borrower (i) certifying and attaching the
resolutions adopted by the Borrower approving or consenting to such increase,
and (ii) certifying that, before and after giving effect to such increase, (A)
the representations and warranties contained in Article 6 and the other Loan
Documents are true and correct in all material respects on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and except that
for purposes of this Section 2.1.1(c), the representations and warranties
contained in Section 6.8 shall be deemed to refer to the most recent statements
furnished to the Administrative Agent, and (B) to Borrower's knowledge, no
Default or Event of Default exists.  The Borrower shall prepay amounts of the
Credit Facility outstanding on the Increase Effective Date (and pay any
additional amounts required pursuant to Section 2.3.15) to the extent necessary
to keep the outstanding Credit Facility ratable with any revised Commitment
Percentages arising from any non-ratable increase in the Commitments under this
Section.  This Section shall supersede any provisions in Section 12.2 or 13.4.1
to the contrary.
 
2.1.2       Procedures and Limits.  Until the Maturity Date, the Lenders,
subject to the compliance with all of the other terms, conditions and provisions
of this Agreement and the absence of any Default or Event of Default at the time
of such disbursement, shall make disbursements to Borrower of Revolving Loan
Advances in installments in accordance with the following:
 
(a)          Written Requests.  Revolving Loan Advances shall be made, at
Borrower's written request to Administrative Agent, not more frequently than
four (4) times a month, on the basis of written requests, made in accordance
with the method and procedures described in Section 2.1.3 below; and
Administrative Agent shall act upon such requests within three (3) Business Days
following the receipt of a written request from Borrower for a Revolving Loan
Advance, which action may include, without limitation, funding the requested
Revolving Loan Advance or specifying the basis for not funding and, when
applicable, requesting additional information and supporting documentation.  The
date on which any Revolving Loan Advance is funded (or Swing Line Advance is
funded or Letter of Credit is issued) is herein called a "Drawdown Date."
 
24

--------------------------------------------------------------------------------


 
(b)          Requisitions, Certifications.  Each request for a Revolving Loan
Advance shall be in writing and in the form attached hereto as Exhibit D (a
"Revolving Loan Notice").  Each such request shall specify (i) the amount of the
Revolving Loan Advance requested, (ii) the purpose of the Revolving Loan Advance
requested, (iii) the Total Outstandings (including the funding of the Revolving
Loan Advance being requested), (iv) the then aggregate remaining amount which
may be funded under this Agreement, (v) calculations evidencing the Borrower's
continued compliance with the Financial Covenants, as satisfied by the Closing
Compliance Certificate, or once delivered, the most recent Compliance
Certificate delivered by the Borrower, (vi) the requested interest rate option,
and (vii) the Interest Period (if applicable).  Each request for a Revolving
Loan Advance hereunder shall be for (a) a minimum amount as required by Section
2.3.6, and (b) an amount not to exceed (x) the Maximum Loan Amount less (y) the
Total Outstandings (after giving effect to such Revolving Loan Advance).
 
2.1.3       Funding Procedures.  Following receipt of a Revolving Loan Notice,
the Administrative Agent shall promptly notify each Lender of the Drawdown Date
and of the amount of its Commitment Percentage of the applicable Revolving
Loans.  In the case of a Revolving Loan Advance, each Lender shall make the
amount of its Commitment Percentage of such Revolving Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent's Office not later than 1:00 p.m. on the Business Day specified as the
Drawdown Date in the applicable Revolving Loan Notice.  Upon satisfaction of the
applicable conditions set forth in Section 5.2 (and, if such Revolving Loan
Advance is the initial credit extension, Section 5.1), the Administrative Agent
shall make all funds so received available to the Borrower in like funds as
received by the Administrative Agent either by (i) crediting the account of the
Borrower on the books of Regions with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
the Administrative Agent by the Borrower; provided, however, that if, on the
date the Revolving Loan Notice with respect to such Revolving Loan Advance is
given by the Borrower, there are L/C Borrowings outstanding, then the proceeds
of such Revolving Loan Advance, first, shall be applied to the payment in full
of any such L/C Borrowings, and second, shall be made available to the Borrower
as provided above.
 

 
2.2
Term of Credit Facility.

 
2.2.1        Extension of Maturity.  The Credit Facility shall be for a term
(the "Initial Term") commencing on the date hereof and ending on March 31, 2012
(the "Initial Maturity Date") or such earlier date as the Credit Facility is
accelerated pursuant to the terms of this Agreement upon an Event of
Default.  The Initial Term may be extended for one year ("Extended Term") until
March 25, 2013 ("Extended Maturity Date") upon satisfaction of the following
conditions (hereinafter, the Initial Maturity Date and the Extended Maturity
Date may be referred to herein sometimes as the "Maturity Date" as may be
applicable):
 
(a)           No Default.  No Default or Event of Default shall exist on the
date of the Borrower's written notice for an extension as provided for in clause
(b) below and on the Initial Maturity Date.
 
(b)           Notice From Borrower.  The Borrower shall have given the
Administrative Agent (and the Administrative Agent shall give prompt notice
thereof to the Lenders) written notice of the Borrower's request to exercise its
extension right at least ninety (90) days, but no more than one hundred fifty
(150) days, before the Initial Maturity Date.
 
(c)           Covenant Compliance.  No breach of any covenants imposed upon the
Borrower or the Guarantors shall exist including, without limitation, the
Financial Covenants.
 
(d)           Conditions Satisfied.  All of the conditions set forth in Sections
5.1 of this Agreement, to the extent applicable, and Section 5.2 of this
Agreement shall continue to be satisfied.
 
(e)           Extension Fee.  The Borrower shall have paid to the Administrative
Agent an extension fee (the "Extension Fee") for the pro rata benefit of the
Lenders of thirty basis points (0.30%) of the Total Commitments, such Extension
Fee to be payable at least five (5) days prior to the Initial Maturity Date.
 
25

--------------------------------------------------------------------------------


 
(f)           Additional Documents.  The Borrower and the Guarantors shall have
executed and delivered to the Administrative Agent such agreements and documents
as the Administrative Agent may reasonably require incident to the extension.
 
Within thirty (30) days following receipt by the Administrative Agent of the
Borrower's written notice under Section 2.2.1(b) above requesting the extension
accompanied by those of the items described above which are then available, the
Administrative Agent shall notify the Borrower in writing if all of the
conditions precedent to the extension, other than payment of the Extension Fee,
have been satisfied, or if further information, certificates or work are
required.  If the Administrative Agent determines that the conditions to
extension have been satisfied, other than payment of the Extension Fee, the
Administrative Agent shall so notify the Borrower and the Lenders and upon the
Administrative Agent's receipt of the Extension Fee not later than five (5) days
prior to the Initial Maturity Date, the term of the Credit Facility shall be
extended until the Extended Maturity Date.  The Borrower hereby acknowledges and
agrees that as a condition to granting the extension of the Maturity Date
contemplated herein, the Administrative Agent, with the consent of all Lenders
(such consent not to be unreasonably withheld, conditioned or delayed), will
have the option of modifying the capitalization rates utilized in the definition
of "Fair Market Value" hereunder during the Extended Term.
 
2.2.2       Termination/Reduction of Commitments.
 
(a)           The Borrower shall have the right to terminate this Agreement
prior to the originally scheduled Maturity Date by providing the Administrative
Agent with ten (10) days' written notice of the Borrower's intention to
terminate this Agreement (the date of such termination being the "Borrower
Termination Date"). In the event that the Borrower provides such written notice
to the Administrative Agent, (i) as of the date of the notice, the Lenders shall
have no further obligation to make or issue, and the Borrower shall have no
further right to receive or request, any Credit Extension hereunder, and (ii)
the Borrower shall be obligated on the Borrower Termination Date to (x) pay in
full all accrued interest, principal and other charges due with respect to the
Credit Facility, including, without limitation, any Breakage Fees due on account
of such payment and (y) either (1) provide Administrative Agent with cash
collateral equal to one hundred three percent (103%) of the outstanding amount
of all outstanding Letters of Credit from a source other than the proceeds of
the Credit Facility or (2) return all outstanding Letters of Credit to the
Administrative Agent.  If such cash collateral is posted, such funds shall be
held in an interest bearing account at the Administrative Agent, shall be
pledged to secure the Obligations, and shall be refunded on a dollar for dollar
basis to the Borrower upon the return to the Administrative Agent, or the
expiration, of each Letter of Credit.
 
(b)           The Borrower shall have the right to reduce the Total Commitment
to an amount not less than $25,000,000 prior to the originally scheduled
Maturity Date by providing the Administrative Agent with ten (10) days' written
notice of the Borrower's intention to reduce the Total Commitment (the date of
such reduction being the "Borrower Reduction Date"). In the event that the
Borrower provides such written notice to the Administrative Agent, (i) as of the
date of the notice, the Lenders shall have no further obligation to make or
issue, and the Borrower shall have no further right to receive or request, any
Revolving Loan Advances, Swing Line Advances or any Letters of Credit such that
the Total Outstandings would exceed such reduced Total Commitment, and (ii) the
Borrower shall be obligated on the Borrower Reduction Date to pay in full the
excess of outstanding principal balance of the Credit Facility over the reduced
Total Commitment, including, without limitation, any Breakage Fees due on
account of such payment.  In order to effect such reduced Total Commitment, the
Administrative Agent shall reduce the Lenders' Commitments on a pro rata basis.
 
2.3         Interest Rate and Payment Terms.  The Revolving Loan Advances shall
be payable as to interest and principal in accordance with the provisions of
this Agreement.  This Agreement also provides for interest at a Default Rate,
Late Charges and prepayment rights and fees.  All payments for the account of
Lenders shall be applied to the respective accounts of the Lenders in accordance
with each Lender's Commitment Percentage of the Revolving Loan.  Any and all
interest rate selection and conversion provisions in this Agreement are to be
administered by the Administrative Agent and to be allocated on a pro rata basis
to the portion of the balance held by each Lender based upon such Lender's
Commitment Percentage.
 
26

--------------------------------------------------------------------------------


 
2.3.1       Borrower's Options.  Principal amounts outstanding under the
Revolving Loan shall bear interest at the following rates, at Borrower's
selection, subject to the conditions and limitations provided for in this
Agreement: (i) Base Rate plus the Applicable Margin for Base Rate Advances or
(ii) LIBO Rate plus the Applicable Margin for LIBO Rate Advances.  Borrower's
right to select pricing options shall cease upon the occurrence and during the
continuation of any Event of Default.
 
2.3.2       Selection To Be Made.  Borrower shall select, and thereafter may
change the selection of, the applicable interest rate, from the alternatives
otherwise provided for in this Agreement, by giving Administrative Agent a
Revolving Loan Notice (in accordance with the requirements of Section 2.3.3,
below): (i) three (3) Business Days prior to each Revolving Loan Advance, (ii)
three (3) Business Days prior to the end of each Interest Period applicable to a
LIBO Rate Advance which shall be continued as a LIBO Rate Advance, or (iii)
three (3) Business Days prior to any Business Day on which Borrower desires to
convert an outstanding Base Rate Advance to a LIBO Rate Advance.
 
2.3.3       Notice.  Each Revolving Loan Advance, each conversion of Revolving
Loans from one Type to the other, and each continuation of a LIBO Rate Advance
shall be made upon the Authorized Officer's irrevocable notice to the
Administrative Agent, which may be given by telephone.  Each such notice must be
received by the Administrative Agent not later than 11:00 a.m. (i) with respect
to a LIBO Rate Advance, three (3) Business Days prior to, or (ii) with respect
to a Base Rate Advance, the requested date of any Revolving Loan Advance,
conversion or continuation.  Each telephonic notice pursuant to this Section
2.3.3 must be confirmed promptly by delivery to the Administrative Agent of a
written Revolving Loan Notice, appropriately completed and signed by an
Authorized Officer of the Borrower.
 
2.3.4       If No Notice.  If the Borrower fails to select an interest rate
option in accordance with the foregoing prior to a Revolving Loan Advance, or at
least three (3) Business Days prior to the last day of the applicable Interest
Period of an outstanding LIBO Rate Advance, or if a LIBO Rate Advance is not
available, any new Revolving Loan Advance made shall be deemed to be a Base Rate
Advance, and on the last day of the applicable Interest Period all outstanding
principal amounts of the applicable LIBO Rate Advance shall be deemed converted
to a Base Rate Advance.
 
2.3.5       Telephonic Notice.  Without any way limiting the Borrower's
obligation to confirm in writing any telephonic notice, the Administrative Agent
may act without liability upon the basis of telephonic notice believed by the
Administrative Agent in good faith to be from the Borrower prior to receipt of
written confirmation.  In each case the Borrower hereby waives the right to
dispute the Administrative Agent's record of the terms of such telephonic
Revolving Loan Notice in the absence of manifest error.
 
2.3.6       Limits On Options.  Each LIBO Rate Advance shall be in a minimum
amount of $2,000,000 or a whole multiple of $500,000 in excess thereof, and each
Base Rate Advance shall be in a minimum amount of $2,000,000 or a whole multiple
of $500,000 in excess thereof.  At no time shall there be outstanding a total of
more than three (3) LIBO Rate Advances.
 
2.3.7       Payment and Calculation of Interest.  All interest shall be payable
in arrears commencing April 1, 2010 and on the first Business Day of each month
thereafter until the principal together with all interest and other charges
payable with respect to the Revolving Loan shall be fully paid.  All
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year).  Interest shall
accrue on each Revolving Loan Advances Loan for the day on which the Revolving
Loans Advances is made, and shall not accrue on a Revolving Loan Advances, or
any portion thereof, for the day on which the Revolving Loan Advances or such
portion is paid, provided that any Revolving Loan that is repaid on the same day
on which it is made shall, subject to Section 2.3.11, bear interest for one
day.  Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.
 
27

--------------------------------------------------------------------------------


 
2.3.8       Mandatory Principal Payments.  If, on any day, the Total
Outstandings exceed the Maximum Loan Amount, then the Borrower shall make a
principal payment to the Administrative Agent, for the ratable benefit of the
Lenders, in the amount of such excess, including any amounts required to be paid
under Section 2.3.15, in immediately available funds within ten (10) Business
Days of demand from the Administrative Agent (a "Mandatory Principal Payment").
 
2.3.9       Prepayment.  The Revolving Loan or any portion thereof may be
prepaid in full or in part at any time upon two (2) Business Days prior written
notice to the Administrative Agent without premium or penalty with respect to
Base Rate Advances and, with respect to LIBO Rate Advances, subject to payment
of any applicable Breakage Fee; provided, however, that any such prepayments
shall be in a minimum amount of $2,000,000 or a whole multiple of $500,000 in
excess thereof.  Any amounts prepaid may be reborrowed subject to the terms
hereof.
 
2.3.10     Maturity.  At Maturity all accrued interest, principal and other
charges due with respect to the Revolving Loan shall be due and payable in full
and the principal balance and such other charges, including unpaid interest, at
the option of the Administrative Agent, shall continue to bear interest
thereafter at the Default Rate until so paid.
 
2.3.11     Method of Payment; Date of Credit; Administrative Agent's Clawback.
 
(a)           General.  All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent's Office in Dollars and in immediately available funds not later than 1:00
p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Commitment Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender's Lending Office.  All payments received by the Administrative
Agent after 1:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue.  If any payment
to be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.
 
(b)           (i)            Funding by Lenders; Presumption by Administrative
Agent.  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any LIBO Rate Advance (or, in the case of any Base
Rate Advance, prior to 12:00 noon on the date of such Revolving Loan Advance)
that such Lender will not make available to the Administrative Agent such
Lender's share of such Revolving Loan Advance, the Administrative Agent may
assume that such Lender has made such share available on such date in accordance
with Section 2.1 (or, in the case of a Base Rate Advance, that such Lender has
made such share available in accordance with and at the time required by Section
2.1) and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Revolving Loan Advance available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Advances.  If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Revolving Loan Advance to the
Administrative Agent, then the amount so paid shall constitute such Lender's
share of such Revolving Loan Advance and the Borrower shall have no further
obligation with respect thereto under this Section 2.3.11(b)(i) in respect of
such Lender's share of the Revolving Loan Advance; it being understood that such
amount advanced by such Lender shall constitute a Revolving Loan Advance for all
purposes hereunder.  Any payment by the Borrower shall be without prejudice to
any claim the Borrower may have against a Lender that shall have failed to make
such payment to the Administrative Agent.
 
28

--------------------------------------------------------------------------------


 
(ii)           Payments by Borrower; Presumptions by Administrative
Agent.  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders, the Swing Line Lender or the L/C Issuer
hereunder, stating that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders, the Swing Line Lender or the L/C Issuer, as the case
may be, the amount due.  In such event, if the Borrower has not in fact made
such payment, then each of the Lenders, the Swing Line Lender or the L/C Issuer,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender, the Swing Line
Lender or the L/C Issuer, in immediately available funds with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.
 
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
 
(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Revolving Loan Advance to be
made by such Lender as provided in the foregoing provisions of this Article 2,
and such funds are not made available to the Borrower by the Administrative
Agent because the conditions to the applicable Credit Extension set forth in
Article 5 are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.
 
(d)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Revolving Loan Advance in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Revolving Loan Advance in any
particular place or manner.
 
2.3.12      Billings.  The Administrative Agent may submit monthly billings
reflecting payments due; however, any changes in the interest rate which occur
between the date of billing and the due date may be reflected in the billing for
a subsequent month.  Neither the failure of the Administrative Agent to submit a
billing nor any error in any such billing shall excuse the Borrower from the
obligation to make full payment of all the Borrower's payment obligations when
due.
 
2.3.13     Default Rate.
 
(a)           If any Event of Default has occurred and is continuing pursuant to
Section 10.1.1, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
 
29

--------------------------------------------------------------------------------


 
(b)           Upon the request of the Required Lenders, while any other Event of
Default exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
 
(c)           Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.
 
2.3.14     Late Charges.  The Borrower shall pay a late charge (herein, the
"Late Charge") equal to five percent (5%) of the amount of any principal,
interest or other payment which is not paid within ten (10) days of the due date
thereof.  Late charges: (a) are payable in addition to, and not in limitation
of, the Default Rate, (b) are intended to compensate the Administrative Agent
and the Lenders for administrative and processing costs incident to late
payments, (c) are not interest, and (d) shall not be subject to refund or rebate
or credited against any other amount due.
 
2.3.15     Breakage Fees.  The Borrower shall pay to the Administrative Agent,
for the ratable benefit of the Lenders, immediately upon request and
notwithstanding contrary provisions contained in any of the Loan Documents, such
amounts as shall, in the conclusive judgment of the Administrative Agent (in the
absence of manifest error), compensate the Administrative Agent and the Lenders
for the loss, cost or expense which they may reasonably incur as a result of (i)
any payment or prepayment, under any circumstances whatsoever, whether voluntary
or involuntary, of all or any portion of a LIBO Rate Advance on a date other
than the last day of the applicable Interest Period of a LIBO Rate Advance, (ii)
the conversion, for any reason whatsoever, whether voluntary or involuntary, of
any LIBO Rate Advance to a Base Rate Advance on a date other than the last day
of the applicable Interest Period, (iii) the failure of all or a portion of a
Revolving Loan Advance which was to have borne interest at the LIBO Rate
pursuant to the request of the Borrower to be made under this Agreement (except
as a result of any act or omission of Lender), or (iv) the failure of the
Borrower to borrow in accordance with any request submitted by it for a LIBO
Rate Advance.  Such amounts payable by the Borrower shall be equal to any
administrative costs actually incurred plus any reasonable amounts required to
compensate for any loss, cost or expense incurred by reason of the liquidation
or redeployment of deposits or other funds acquired by the Administrative Agent
or any Lender to fund or maintain a LIBO Rate Advance (herein, collectively, the
"Breakage Fee").  A certificate from a Lender provided to the Borrower by the
Administrative Agent setting forth the calculation and amount of its Breakage
Fee shall be conclusive absent manifest error.
 
2.3.16     Application of Payments.  In the event any payment from Borrower is
received by the Administrative Agent without specific application instructions,
the application of any such payment shall be made first to Swing Line Advances,
then to Base Rate Advances and then to LIBO Rate Advances.
 
2.4         Loan Fees.
 
2.4.1       Loan Fees.  The Borrower shall pay the Administrative Agent for its
own account or for the pro rata benefit of the Lenders, as applicable, the
various fees in accordance with the Fee Letter.
 
2.4.2       Facility Fee. The Borrower agrees to pay to the Administrative
Agent, for the pro rata benefit of the Lenders, an annual fee quarterly in
arrears on the first day of each January, April, July and October for the
previous quarter and at Maturity, commencing on the first of such dates to occur
after the Closing Date, which shall be in an amount equal to 25 basis points of
the Total Commitment. All facility fees shall be computed on the basis of a year
of 360 days and shall be payable for the actual number of days elapsed in the
quarter (or any partial quarter, as applicable, in the event of the first
payment and/or the last payment of the facility fee hereunder).
 
2.5         Additional Provisions Related to Interest Rate Selection.
 
2.5.1       Increased Costs.  If any Change in Law shall:
 
30

--------------------------------------------------------------------------------


 
(a)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBO Rate), the
Swing Line Lender or the L/C Issuer with respect to this Agreement;
 
(b)           subject any Lender, the Swing Line Lender or the L/C Issuer to any
tax of any kind whatsoever (other than the Excluded Taxes) with respect to this
Agreement, any Letter of Credit, any participation in a Letter of Credit or any
LIBO Rate Advance made by it, or change the basis of taxation of payments to
such Lender, the Swing Line Lender or the L/C Issuer in respect thereof; or
 
(c)           impose on any Lender, the Swing Line Lender or the L/C Issuer or
the London interbank market any other condition, cost or expense affecting this
Agreement or LIBO Rate Advances made by such Lender or any Letter of Credit or
participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBO Rate Advance (or of maintaining its
obligation to make any such Revolving Loan), or to increase the cost to such
Lender, the Swing Line Lender or the L/C Issuer of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender, the Swing Line Lender or the L/C
Issuer hereunder (whether of principal, interest or any other amount) then,
promptly upon request of such Lender, the Swing Line Lender or the L/C Issuer,
the Borrower will pay to such Lender, the Swing Line Lender or the L/C Issuer,
as the case may be, such additional amount or amounts as will compensate such
Lender, the Swing Line Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.  A certificate from a Lender
provided to the Borrower by the Administrative Agent setting forth such amounts
together with calculations thereof shall be conclusive absent manifest error.
 
2.5.2       Capital Requirements.  If any Lender, the Swing Line Lender or the
L/C Issuer determines that any Change in Law affecting such Lender, the Swing
Line Lender or the L/C Issuer or any Lending Office of such Lender or such
Lender's, the Swing Line Lender's or the L/C Issuer's holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender's, the Swing Line Lender's or the L/C Issuer's capital
or on the capital of such Lender's, the Swing Line Lender's or the L/C Issuer's
holding company, if any, as a consequence of this Agreement, the Commitment of
such Lender or the Revolving Loan Advances or Swing Line Advances made by, or
participations in Letters of Credit held by, such Lender, the Swing Line Lender
or the Letters of Credit issued by the L/C Issuer, to a level below that which
such Lender, the Swing Line Lender or the L/C Issuer or such Lender's, the Swing
Line Lender's or the L/C Issuer's holding company could have achieved but for
such Change in Law (taking into consideration such Lender's, the Swing Line
Lender's or the L/C Issuer's policies and the policies of such Lender's, the
Swing Line Lender's or the L/C Issuer's holding company with respect to capital
adequacy), then from time to time (and in any event within twenty (20) days) the
Borrower will pay to such Lender, the Swing Line Lender or the L/C Issuer, as
the case may be, such additional amount or amounts as will compensate such
Lender, the Swing Line Lender or the L/C Issuer or such Lender's, the Swing Line
Lender's or the L/C Issuer's holding company for any such reduction suffered. A
certificate from a Lender provided to the Borrower by the Administrative Agent
setting forth such amounts together with calculations thereof shall be
conclusive absent manifest error.
 
2.5.3       Illegality.  Notwithstanding any other provision of this Agreement,
if any Change in Law shall make it unlawful, or any central bank or Governmental
Authority shall assert by directive, guideline or otherwise, that it is
unlawful, for any Lender to make or maintain LIBO Rate Advances or to continue
to fund or maintain LIBO Rate Advances, and such Lender, without cost or
expense, cannot hold or administer its Commitment from an office where
maintaining and funding LIBO Rate Advances can be accomplished, then, on written
notice thereof and demand by the Administrative Agent to the Borrower, (a) the
obligation of the Administrative Agent to make LIBO Rate Advances and to convert
or continue any Revolving Loan as LIBO Rate Advances shall terminate and (b) at
the end of the applicable Interest Period, the Borrower shall convert all
principal outstanding under this Agreement into Base Rate Advances.
 
31

--------------------------------------------------------------------------------


 
2.5.4       Availability.  If, before or after the Borrower has selected to take
or maintain a LIBO Rate Advance, but before the Interest Period with respect
thereto commences, the Administrative Agent notifies the Borrower that:
 
(a)           Dollar deposits in the amount and for the maturity requested are
not available to the Lenders in the London interbank market at the rate
specified in the definition of LIBO Rate set forth above; or
 
(b)           reasonable means do not exist for the Administrative Agent to
determine the LIBO Rate for the amounts and maturity requested, then the
principal which would have been a LIBO Rate Advance shall be a Base Rate
Advance.
 
2.5.5       Base Rate Advances.  Each Base Rate Advance shall continue as a Base
Rate Advance until Maturity of the Revolving Loan, unless sooner converted, in
whole or in part, to a LIBO Rate Advance, subject to the limitations and
conditions set forth in this Agreement.
 
2.5.6       Delay in Requests.  Failure or delay on the part of any Lender, the
Swing Line Lender or the L/C Issuer to demand compensation pursuant to the
foregoing provisions of this Section shall not constitute a waiver of such
Lender's, the Swing Line Lender's or the L/C Issuer's right to demand such
compensation; provided, however, that the Borrower shall not be required to
compensate a Lender, the Swing Line Lender or the L/C Issuer pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender, the
Swing Line Lender or the L/C Issuer, as the case may be, notifies the Borrower
of the change in Law giving rise to such increased costs or reductions and of
such Lender's, the Swing Line Lender or the L/C Issuer's intention to claim
compensation therefor (except that, if the change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).
 
2.5.7       Mitigation.
 
(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under this Section 2.5, or the Borrower is required to pay any
additional amount to any Lender, the Swing Line Lender, the L/C Issuer or any
Governmental Authority for the account of any Lender, the Swing Line Lender or
the L/C Issuer pursuant to Section 2.8, then such Lender, the Swing Line Lender
or the L/C Issuer shall, as applicable, use reasonable efforts to designate a
different Lending Office for funding or booking its Credit Extensions hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, the Swing Line
Lender or the L/C Issuer, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 2.8, 2.5.1 or 2.5.2, as the case may
be, and (ii) in each case, would not subject such Lender, the Swing Line Lender
or the L/C Issuer, as the case may be, to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender, the Swing Line Lender or
the L/C Issuer, as the case may be.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender, the Swing Line Lender or
the L/C Issuer in connection with any such designation or assignment.
 
(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 2.5.1 or 2.5.2, or if the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.8, the Borrower may replace such Lender in accordance with
Section 13.2.4.
 
2.5.8        Survival.  All of the Borrower's obligations under this Section 2.5
shall survive termination of the Total Commitments, resignation of the
Administrative Agent and repayment of all Obligations hereunder for a period of
one year.
 
32

--------------------------------------------------------------------------------


 
2.6         Letters of Credit.
 
2.6.1       The Letter of Credit Commitment.
 
(a)           Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.6, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower or Borrower Subsidiaries, and to amend or
extend Letters of Credit previously issued by it, in accordance with Section
2.6.2 below, and (2) to honor drawings under the Letters of Credit; and (B) the
Lenders severally agree to participate in Letters of Credit issued for the
account of the Borrower, Borrower Subsidiaries and any drawings thereunder;
provided, however, that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Total Outstandings shall not exceed the
Total Commitment, (y) the aggregate Outstanding Amount of the Revolving Loan
Advances of any Lender, plus such Lender's Commitment Percentage of the
Outstanding Amount of all L/C Obligations, shall not exceed such Lender's
Commitment, and (z) the Outstanding Amount of the L/C Obligations shall not
exceed the Letter of Credit Sublimit.  Each request by the Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower's ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.  All Existing Letters of Credit shall be deemed
to have been issued pursuant hereto, and from and after the Closing Date shall
be subject to and governed by the terms and conditions hereof.
 
(b)           The L/C Issuer shall not issue any Letter of Credit, if:
 
(i)           subject to Section 2.6.2(c), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Lenders have approved such expiry date;
or
 
(ii)           the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Lenders have approved
such expiry date, subject to Section 2.6.7.
 
(c)           The L/C Issuer shall not be under any obligation to issue any
Letter of Credit if:
 
(i)           any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;
 
(ii)           except as otherwise agreed by the Administrative Agent and the
L/C Issuer, such Letter of Credit is in an initial stated amount less than
$25,000;
 
(iii)          such Letter of Credit is to be denominated in a currency other
than Dollars;
 
33

--------------------------------------------------------------------------------


 
(iv)          such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or
 
(v)           a default of any Lender's obligations to fund under Section 2.6.3
exists or any Lender is at such time an Impacted Lender hereunder, unless the
L/C Issuer has entered into satisfactory arrangements with the Borrower or such
Lender to eliminate the L/C Issuer's risk with respect to such Lender, subject
to the provisions of Section 13.2.4.
 
(d)           The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
 
(e)           The L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article 13 with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term "Administrative Agent" as used in Article 13
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.
 
2.6.2       Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
 
(a)           Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by an Authorized Officer of the
Borrower.  Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m.  (Central time) at least
two Business Days (or such later date and time as the Administrative Agent and
the L/C Issuer may agree in a particular instance in their sole discretion)
prior to the proposed issuance date or date of amendment, as the case may
be.  In the case of a request for an initial issuance of a Letter of Credit,
such Letter of Credit Application shall specify in form and detail reasonably
satisfactory to the L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount thereof; (C)
the expiry date thereof; (D) the name and address of the beneficiary thereof;
(E) the documents to be presented by such beneficiary in case of any drawing
thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; and (G) such other matters as the
L/C Issuer may reasonably require.  In the case of a request for an amendment of
any outstanding Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the L/C Issuer (1) the Letter of
Credit to be amended; (2) the proposed date of amendment thereof (which shall be
a Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as the L/C Issuer may reasonably require.  Additionally, the Borrower
shall furnish to the L/C Issuer and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as the L/C Issuer or the
Administrative Agent may reasonably require.
 
(b)           Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will provide the Administrative Agent with a copy thereof.  Unless
the L/C Issuer has received written notice from any Lender, the Administrative
Agent or any Loan Party, at least one Business Day prior to the requested date
of issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Section 5.2 shall not then be satisfied,
then, subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower or the
applicable Borrower Subsidiary or enter into the applicable amendment, as the
case may be, in each case in accordance with the L/C Issuer's usual and
customary business practices.  Immediately upon the issuance of each Letter of
Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender's
Commitment Percentage times the amount of such Letter of Credit.
 
34

--------------------------------------------------------------------------------


 
(c)           If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
"Auto-Extension Letter of Credit"); provided, however, that any such
Auto-Extension Letter of Credit must permit the L/C Issuer to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the "Non-Extension Notice Date") in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued.  Unless otherwise directed by the L/C Issuer, the Borrower shall not be
required to make a specific request to the L/C Issuer for any such
extension.  Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date unless all the Lenders have
approved such later expiry date, subject to Section 2.6.7; provided, however,
that the L/C Issuer shall not permit any such extension if (A) the L/C Issuer
has determined that it would not be permitted, or would have no obligation, at
such time to issue such Letter of Credit in its revised form (as extended) under
the terms hereof (by reason of the provisions of clause (ii) or (iii) of Section
2.6.1 or otherwise), or (B) it has received notice (which may be by telephone or
in writing) on or before the day that is five Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender or the Borrower that one or more of the applicable conditions
specified in Section 5.2 are not then satisfied, and in each such case directing
the L/C Issuer not to permit such extension.
 
(d)           If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that permits the automatic reinstatement of all or a
portion of the stated amount thereof after any drawing thereunder (each, an
"Auto-Reinstatement Letter of Credit").  Unless otherwise directed by the L/C
Issuer, the Borrower shall not be required to make a specific request to the L/C
Issuer to permit such reinstatement.  Once an Auto-Reinstatement Letter of
Credit has been issued, except as provided in the following sentence, the
Lenders shall be deemed to have authorized (but may not require) the L/C Issuer
to reinstate all or a portion of the stated amount thereof in accordance with
the provisions of such Letter of Credit.  Notwithstanding the foregoing, if such
Auto-Reinstatement Letter of Credit permits the L/C Issuer to decline to
reinstate all or any portion of the stated amount thereof after a drawing
thereunder by giving notice of such non-reinstatement within a specified number
of days after such drawing (the "Non-Reinstatement Deadline"), the L/C Issuer
shall not permit such reinstatement if it has received a notice (which may be by
telephone or in writing) on or before the day that is five Business Days before
the Non-Reinstatement Deadline (A) from the Administrative Agent that the
Required Lenders have elected not to permit such reinstatement or (B) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 5.2 are not then satisfied (treating
such reinstatement as an L/C Credit Extension for purposes of this clause) and,
in each case, directing the L/C Issuer not to permit such reinstatement.
 
(e)           Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
 
35

--------------------------------------------------------------------------------


 
2.6.3       Drawings and Reimbursements; Funding of Participations.
 
(a)           Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the L/C Issuer shall promptly
notify the Borrower and the Administrative Agent thereof.  Not later than 11:00
a.m.  (Central time) on the date of any payment by the L/C Issuer under a Letter
of Credit (each such date, an "Honor Date"), the Borrower shall reimburse the
L/C Issuer through the Administrative Agent in an amount equal to the amount of
such drawing.  If the Borrower fails to so reimburse the L/C Issuer by such
time, the Administrative Agent shall promptly notify each Lender of the Honor
Date, the amount of the unreimbursed drawing (the "Unreimbursed Amount"), and
the amount of such Lender's Commitment Percentage thereof.  In such event, the
Borrower shall be deemed to have requested a Base Rate Advance to be disbursed
on the Honor Date in an amount equal to the Unreimbursed Amount, without regard
to the minimum and multiples specified in Section 2.1 for the principal amount
of the Revolving Loan, but subject to the amount of the unutilized portion of
the Total Commitment and the conditions set forth in Section 5.2.  Any notice
given by the L/C Issuer or the Administrative Agent pursuant to this Section
2.6.3(a) may be given by telephone if immediately confirmed in writing; provided
that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.
 
(b)           Each Lender shall upon any notice pursuant to Section 2.6.3(a)
make funds available to the Administrative Agent for the account of the L/C
Issuer at the Administrative Agent's Office in an amount equal to its Commitment
Percentage of the Unreimbursed Amount not later than 1:00 p.m.  (Central time)
on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.6.3(c), each Lender that so
makes funds available shall be deemed to have made a Base Rate Advance to the
Borrower in such amount.  The Administrative Agent shall remit the funds so
received to the L/C Issuer.
 
(c)           With respect to any Unreimbursed Amount that is not fully
refinanced by a Revolving Loan Advance because the conditions set forth in
Section 5.2 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate.  In such event, each Lender's payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.6.3(b) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.6.
 
(d)           Until each Lender funds its Commitment Percentage of any Revolving
Loan Advance or L/C Advance pursuant to this Section 2.6.3 to reimburse the L/C
Issuer for any amount drawn under any Letter of Credit, interest in respect of
such Lender's Commitment Percentage of such amount shall be solely for the
account of the L/C Issuer.
 
(e)           Each Lender's obligation to make Revolving Loan Advances or L/C
Advances to reimburse the L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.6.3, shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender's obligation to make Revolving Loan Advances
pursuant to this Section 2.6.3 is subject to the conditions set forth in Section
5.2.  No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.
 
36

--------------------------------------------------------------------------------


 
(f)            If any Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.6.3 by the time specified
in Section 2.6.3(b), the L/C Issuer shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the L/C Issuer at a rate
per annum equal to the greater of the Federal Funds Rate and a rate determined
by the L/C Issuer in accordance with banking industry rules on interbank
compensation.  A certificate of the L/C Issuer submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(f) shall be conclusive absent manifest error.
 
2.6.4       Repayment of Participations.
 
(a)           At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender's L/C Advance in
respect of such payment in accordance with Section 2.6.3, if the Administrative
Agent receives for the account of the L/C Issuer any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Commitment Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender's L/C
Advance was outstanding) in the same funds as those received by the
Administrative Agent.
 
(b)           If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.6.3(a) is required to be
returned under any of the provisions of this Agreement (including pursuant to
any settlement entered into by the L/C Issuer in its discretion), each Lender
shall pay to the Administrative Agent for the account of the L/C Issuer its
Commitment Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.
 
2.6.5       Obligations Absolute.  The obligation of the Borrower to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
 
(a)           any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;
 
(b)           the existence of any claim, counterclaim, setoff, defense or other
right that the Borrower or any Borrower Subsidiary may have at any time against
any beneficiary or any transferee of such Letter of Credit (or any Person for
whom any such beneficiary or any such transferee may be acting), the L/C Issuer
or any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
 
(c)           any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;
 
(d)           any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
 
37

--------------------------------------------------------------------------------


 
(e)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
any Borrower Subsidiary.
 
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower's instructions or other irregularity, the
Borrower will, immediately after discovery thereof, notify the L/C Issuer.  The
Borrower shall be conclusively deemed to have waived any such claim against the
L/C Issuer and its correspondents unless such notice is given as aforesaid.
 
2.6.6       Role of L/C Issuer.  Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuer,
the Administrative Agent, any of their respective Affiliates nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower's pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the L/C Issuer, the Administrative Agent, any of their respective Affiliates
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
or responsible for any of the matters described in clauses (a) through (e) of
Section 2.6.5; provided, however, that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against the L/C Issuer, and the
L/C Issuer may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which the Borrower proves were caused by the L/C Issuer's willful
misconduct or gross negligence or the L/C Issuer's willful failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit.  In furtherance and not in limitation of the foregoing, the
L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
 
2.6.7       Cash Collateral.  Upon the request of the Administrative Agent, (i)
if the L/C Issuer has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an L/C Borrowing, or (ii) if,
as of the Letter of Credit Expiration Date, any L/C Obligation for any reason
remains outstanding, the Borrower shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations.  For purposes
of this Agreement, "Cash Collateralize" means to pledge and deposit with or
deliver to the Administrative Agent, for the benefit of the L/C Issuer and the
Lenders, as collateral for the L/C Obligations, cash or deposit account balances
(the "Cash Collateral") pursuant to documentation in form and substance
satisfactory to the Administrative Agent and the L/C Issuer (which documents are
hereby consented to by the Lenders).  Derivatives of such term have
corresponding meanings.  The Borrower hereby grants to the Administrative Agent,
for the benefit of the L/C Issuer and the Lenders, a security interest in all
such Cash Collateral and all proceeds of the foregoing.  Cash Collateral shall
be maintained in blocked, non-interest bearing deposit accounts at Regions.
 
2.6.8       Applicability of ISP.  Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued, the rules of the ISP
shall apply to each standby Letter of Credit.
 
38

--------------------------------------------------------------------------------


 
2.6.9       Letter of Credit Fees.  The Borrower shall pay to the Administrative
Agent for the account of each Lender in accordance with its Commitment
Percentage an annual Letter of Credit fee (the "Letter of Credit Fee") for each
standby Letter of Credit equal to 2.50% times the maximum stated amount
available to be drawn under such Letter of Credit. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section
2.6.13.  Letter of Credit Fees shall  paid on date of issuance of each such
Letter of Credit and on each annual anniversary thereafter while such Letter of
Credit is outstanding.  Notwithstanding anything to the contrary contained
herein, upon the request of the Required Lenders, while any Event of Default
exists, all Letter of Credit Fees shall accrue at the Default Rate.
 
2.6.10     Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.  The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit, of one eighth of one percent
(.125%) per annum, computed on the maximum stated amount of such Letter of
Credit.  Such fronting fee shall be due and payable on the date of issuance of
each Letter of Credit.  For purposes of computing the maximum stated amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 2.6.13.  In addition, the
Borrower shall pay directly to the L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the L/C Issuer relating to letters of credit as from time
to time in effect.  Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.
 
2.6.11     Conflict with Issuer Documents.  In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
 
2.6.12     Letters of Credit Issued for Borrower Subsidiaries.  Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Borrower Subsidiary, the Borrower
shall be obligated to reimburse the L/C Issuer hereunder for any and all
drawings under such Letter of Credit.  The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of Borrower Subsidiaries inures to
the benefit of the Borrower, and that the Borrower's business derives
substantial benefits from the businesses of such Borrower Subsidiaries.
 
2.6.13     Amount.  Unless otherwise specified herein, the amount of a Letter of
Credit at any time shall be deemed to be the stated amount of such Letter of
Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.
 
2.7         Swing Line Facility.
 
2.7.1       The Swing Line Commitment. Subject to the terms and conditions
hereof, the Swing Line Lender agrees that it will make available to the Borrower
in the form of swing line loans ("Swing Line Advance") a portion of the credit
otherwise available to the Borrower under the Total Commitment; provided,
however, that (i) the aggregate principal amount of Swing Line Advances
outstanding at any time shall not exceed the Swing Line Sublimit then in effect
(notwithstanding that the Swing Line Advances outstanding at any time, when
aggregated with the Swing Line Lender's other outstanding Revolving Loan
Advances hereunder, may exceed the Swing Line Sublimit then in effect) and (ii)
the Borrower shall not request, and the Swing Line Lender shall not make, any
Swing Line Advance if, after giving effect to the making of such Swing Line
Advance, (a) the Total Outstandings would exceed the Total Commitment, (b) the
aggregate Outstanding Amount of the Revolving Loan Advances of any Lender, plus
such Lender's Commitment Percentage of the Outstanding Amount of all Swing Line
Advances, would exceed such Lender's Commitment, and (c) the Outstanding Amount
of all Swing Line Advances would exceed the Swing Line Sublimit. The Borrower
may use the Swing Line Sublimit by borrowing, repaying and reborrowing, all in
accordance with the terms and conditions hereof.  There shall be no limit to the
number of Swing Line Advances that may be made in any month. Swing Line Advances
shall be Base Rate Advances only.
 
39

--------------------------------------------------------------------------------


 
2.7.2       Procedure for Swing Line Borrowing; Refunding of Swing Line
Advances.
 
(a)           The Borrower may borrow under the Swing Line Sublimit on any
Business Day; provided, however, that the Borrower shall give the Swing Line
Lender irrevocable telephonic notice confirmed promptly in writing (which
telephonic notice must be received by the Swing Line Lender not later than 11:00
a.m. (Central time) on the proposed Drawdown Date), specifying (i) the amount to
be borrowed and (ii) the requested Drawdown Date. Each borrowing under the Swing
Line Sublimit shall be in an amount equal to $100,000 or a whole multiple of
$50,000 in excess thereof. Not later than 3:00 p.m. (Central time) on the
Drawdown Date specified in the borrowing notice in respect of any Swing Line
Advance, the Swing Line Lender shall make available to the Administrative Agent
at the Administrative Agent's Office an amount in immediately available funds
equal to the amount of such Swing Line Advance. The Administrative Agent shall
make the proceeds of such Swing Line Advance available to the Borrower on such
Drawdown Date in like funds as received by the Administrative Agent.
 
(b)           The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of the Swing Line Lender the then unpaid
principal amount of each Swing Line Loan on the earliest of (i) the Maturity
Date (or such earlier date on which the Obligations are accelerated hereunder),
(ii) the date that is 15 Business Days after the date such Swing Line Loan is
made and (iii) the date on which a Revolving Loan Advance is borrowed.  The
Swing Line Lender, at any time and from time to time in its sole and absolute
discretion may, on behalf of the Borrower (which hereby irrevocably directs the
Swing Line Lender to act on its behalf, on one Business Day's notice given by
the Swing Line Lender no later than 12:00 Noon (Central time)), request each
Lender to make, and each Lender hereby agrees to make, a Revolving Loan Advance
(which shall initially be a Base Rate Advance), in an amount equal to such
Lender's Commitment Percentage of the aggregate amount of the Swing Line
Advances (the "Refunded Swing Line Advances") outstanding on the date of such
notice, to repay the Swing Line Lender. Each Lender shall make the amount of
such Revolving Loan Advance available to the Administrative Agent at the
Administrative Agent's Office in immediately available funds, not later than
10:00 am. (Central time) one Business Day after the date of such notice. The
proceeds of such Revolving Loan Advances shall be made immediately available by
the Administrative Agent to the Swing Line Lender for application by the Swing
Line Lender to the repayment of the Swing Line Advances.
 
(c)           If prior to the time a Revolving Loan Advance would have otherwise
been made pursuant to Section 2.7.2(b), a Default or an Event of Default shall
have occurred and be continuing with respect to the Borrower, or if for any
other reason, as determined by the Swing Line Lender in its sole discretion,
Revolving Loan Advances may not be made as contemplated by Section 2.7.2(b),
each Lender shall, on the date such Revolving Loan Advance was to have been made
pursuant to the notice referred to in Section 2.7.2(b) (the "Refunding Date"),
purchase for cash an undivided participating interest in the then outstanding
Swing Line Advances by paying to the Swing Line Lender an amount (the "Swing
Line Lender Advance") equal to (i) such Lender's Commitment Percentage times
(ii) the sum of the aggregate principal amount of Swing Line Advances then
outstanding which were to have been repaid with such Revolving Loan Advances.
 
(d)           Whenever, at any time after the Swing Line Lender has received
from any Lender such Lender's Swing Line Lender Advance, the Swing Line Lender
receives any payment on account of the Swing Line Advances, the Swing Line
Lender will distribute to such Lender its Swing Line Lender Advance
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender's participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender's pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swing Line Advances then due);
provided, however, that in the event that such payment received by the Swing
Line Lender is required to be returned, such Lender will return to the Swing
Line Lender any portion thereof previously distributed to it by the Swing Line
Lender.
 
40

--------------------------------------------------------------------------------


 
(e)           Each Lender's obligation to make the Revolving Loan Advances
referred to in Section 2.7.2(b) and to purchase participating interests pursuant
to Section 2.7.2(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including, without limitation, (i) any setoff,
counterclaim, recoupment, defense or other right which such Lender or the
Borrower may have against the Swing Line Lender, the Borrower or any other
Person for any reason whatsoever; (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5.1; (iii) any adverse change in the condition
(financial or otherwise) of the Borrower; (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Loan Party or any other
Lender; or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.
 
2.8         Taxes.
 
2.8.1       Payments Free of Taxes; Obligation to Withhold; Payments on Account
of Taxes.
 
(a)           Any and all payments by or on account of any obligation of the
Borrower hereunder or under any other Loan Document shall, to the extent
permitted by applicable Laws, be made free and clear of and without reduction or
withholding for any Taxes.  If, however, applicable Laws require the Borrower or
the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by the Borrower
or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to Section 2.8.5 below.
 
(b)           If the Borrower or the Administrative Agent shall be required by
the Code to withhold or deduct any Taxes, including without limitation both
United States Federal backup withholding and withholding taxes, from any
payment, then (A) the Administrative Agent shall withhold or make such
deductions as are determined by the Administrative Agent to be required based
upon the information and documentation it has received pursuant to Section 2.8.5
below, (B) the Administrative Agent shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with the Code, and
(C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes or Other Taxes, the sum payable by the Borrower shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent, Lender, Swing Line Lender
or L/C Issuer, as the case may be, receives an amount equal to the sum it would
have received had no such withholding or deduction been made.  Any such affected
Lender shall provide Borrower with prompt written notice of any withholdings,
deductions or payments described in this Section 2.8.1.
 
2.8.2       Payment of Other Taxes by the Borrower.  Without limiting the
provisions of Section 2.8.1 above, the Borrower shall timely pay any Other Taxes
to the relevant Governmental Authority in accordance with applicable Laws.
 
2.8.3       Tax Indemnifications.
 
(a)           Without limiting the provisions of Section 2.8.1 or 2.8.2 above,
the Borrower shall, and does hereby, indemnify the Administrative Agent, each
Lender, the Swing Line Lender and the L/C Issuer, and shall make payment in
respect thereof within 20 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) withheld or deducted by the Borrower or the Administrative Agent or
paid by the Administrative Agent, such Lender, the Swing Line Lender or the L/C
Issuer, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  The Borrower shall also, and does hereby, indemnify the
Administrative Agent, and shall make payment in respect thereof within 20 days
after written demand therefor, for any amount which a Lender, the Swing Line
Lender or the L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required by clause (b) of this subsection.  A
certificate as to the amount of any such payment or liability delivered to the
Borrower by a Lender, the Swing Line Lender or the L/C Issuer (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender, the Swing Line Lender or the L/C Issuer, shall be
conclusive absent manifest error.
 
 
41

--------------------------------------------------------------------------------

 
 
(b)           Without limiting the provisions of Section 2.8.1 or 2.8.2 above,
each Lender, the Swing Line Lender and the L/C Issuer shall, and does hereby,
indemnify the Borrower and the Administrative Agent, and shall make payment in
respect thereof within 20 days after written demand therefor, against any and
all Taxes and any and all related losses, claims, liabilities, penalties,
interest and expenses (including the fees, charges and disbursements of any
counsel for the Borrower or the Administrative Agent) incurred by or asserted
against the Borrower or the Administrative Agent by any Governmental Authority
as a result of the failure by such Lender, the Swing Line Lender or the L/C
Issuer, as the case may be, to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by such
Lender, the Swing Line Lender or the L/C Issuer, as the case may be, to the
Borrower or the Administrative Agent pursuant to Section 2.8.5.  Each Lender,
the Swing Line Lender and the L/C Issuer hereby authorizes the Administrative
Agent to set off and apply any and all amounts at any time owing to such Lender,
the Swing Line Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (b).  The agreements in this clause (b)
shall survive the resignation and/or replacement of the Administrative Agent,
any assignment of rights by, or the replacement of, a Lender, the Swing Line
Lender or the L/C Issuer, the termination of the Commitments and the repayment,
satisfaction or discharge of all other Obligations.
 
2.8.4       Evidence of Payments.  Upon a written request by the Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by the
Borrower or the Administrative Agent to a Governmental Authority as provided in
this Section 2.8, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Law to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.
 
2.8.5       Status of Lenders; Tax Documentation.
 
(a)           Each Lender shall deliver to the Borrower and to the
Administrative Agent, at the time or times prescribed by applicable Laws or when
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable Laws or by the
taxing authorities of any jurisdiction and such other reasonably requested
information as will permit the Borrower or the Administrative Agent, as the case
may be, to determine (A) whether or not payments made hereunder or under any
other Loan Document are subject to Taxes, (B) if applicable, the required rate
of withholding or deduction, and (C) such Lender's entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Lender by the Borrower pursuant to this Agreement or otherwise
to establish such Lender's status for withholding tax purposes in the applicable
jurisdiction.
 
(b)           Without limiting the generality of the foregoing, if the Borrower
is resident for tax purposes in the United States,
 
(i)           any Lender that is a "United States person" within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and
 
 
42

--------------------------------------------------------------------------------

 
 
(ii)           each Foreign Lender that is entitled under the Code or any
applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder or under any other Loan Document shall deliver to
the Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:
 
(A)           executed originals of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,
 
(B)           executed originals of Internal Revenue Service Form W-8ECI,
 
(C)           executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,
 
(D)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a "bank" within
the meaning of Section 881(c)(3)(A) of the Code, (B) a "10 percent shareholder"
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
"controlled foreign corporation" described in Section 881(c)(3)(C) of the Code
and (y) executed originals of  Internal Revenue Service Form W-8BEN, or
 
(E)           executed originals of any other form prescribed by applicable Laws
as a basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.
 
(c)          Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.
 
2.8.6       Treatment of Certain Refunds.  Unless required by applicable Laws,
at no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender, the Swing Line Lender or the L/C Issuer,
or have any obligation to pay to any Lender, the Swing Line Lender or the L/C
Issuer, any refund of Taxes withheld or deducted from funds paid for the account
of such Lender, the Swing Line Lender or the L/C Issuer, as the case may be.  If
the Administrative Agent, any Lender, the Swing Line Lender or the L/C Issuer
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all reasonable out-of-pocket expenses actually incurred
by the Administrative Agent, such Lender, the Swing Line Lender or the L/C
Issuer, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund); provided,
however, that the Borrower, upon the request of the Administrative Agent, such
Lender, the Swing Line Lender or the L/C Issuer, agrees to repay the amount paid
over to the Borrower (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to the Administrative Agent, such Lender,
the Swing Line Lender or the L/C Issuer in the event the Administrative Agent,
such Lender, the Swing Line Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority.  This subsection shall not be construed
to require the Administrative Agent, any Lender, the Swing Line Lender or the
L/C Issuer to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrower or any other Person.
 
 
43

--------------------------------------------------------------------------------

 
 
3.           SECURITY FOR THE CREDIT FACILITY; LOAN AND SECURITY DOCUMENTS.
 
3.1         Security.  The Credit Extensions together with interest thereon and
all other charges and amounts payable by, and all other obligations of, the
Borrower to the Administrative Agent and/or each of the Lenders, whenever
incurred, direct or indirect, absolute or contingent, arising under or with
respect to this Agreement, the Security Documents, or any other Loan Document,
together with all other Obligations, shall be secured by the following
collateral (the "Collateral") which the Borrower agrees to provide and maintain,
or cause to be provided and maintained (whether provided for each in separate
agreements or combined with various other agreements):
 
3.1.1       Mortgage/Deed of Trust and Security Agreement.
 
(a)           A first priority mortgage/deed of trust (as applicable),
collateral assignment of leases and rents and security agreement (individually
and collectively, the "Mortgage") in the form reasonably required by the
Administrative Agent, granted by each Borrowing Base Property Owner to the
Administrative Agent or a trustee on behalf of the Administrative Agent, as
applicable, for the ratable benefit of the Lenders, (i) on (A) each Collateral
Property, (B) all land, improvements, furniture, fixtures, equipment, and other
assets (including, without limitation, property management agreements,
contracts, contract rights, accounts, Licenses and Permits, to the extent
assignable, and general intangibles), including all after-acquired property,
owned, or in which each Borrowing Base Property Owner has or obtains any
interest, in connection with each Collateral Property, (C) all insurance
proceeds and other proceeds therefrom, and (D) all other assets of each
Borrowing Base Property Owner, whether now owned or hereafter acquired and
related to each Collateral Property and (ii) with respect to all Leases of each
Collateral Property and all income and profits to be derived from the operation
and leasing of each Collateral Property.
 
(b)           Each Mortgage shall secure the payment and performance of the
Obligations.
 
(c)           At the option of the Administrative Agent, each Mortgage shall be
either (x) a first priority mortgage/deed of trust (as applicable) and security
agreement granted by the applicable Borrowing Base Property Owner to the
Administrative Agent or a trustee on behalf of the Administrative Agent, as
applicable, on behalf of the Lenders, or (y) an amendment, restatement and
consolidation of a first priority mortgage/deed of trust (as applicable) and
security agreement acquired by the Administrative Agent, for the ratable benefit
of the Lenders, with proceeds of a Revolving Loan Advance.
 
(d)           In the event that in connection with the granting of any Mortgage
on a Borrowing Base Property, the Administrative Agent, for the ratable benefit
of the Lenders, purchases by assignment an existing mortgage loan or loans on
such Borrowing Base Property, the Borrower represents, warrants, covenants and
agrees as follows:
 
(i)           The request for the Administrative Agent to purchase by assignment
such loan or loan shall constitute a representation and warranty by the Borrower
that (A) all signatures by the Borrower, any Borrower Subsidiary and, to the
best of the Borrower's knowledge, all other Persons on the assigned promissory
note, mortgage, and all other documents, instruments, and agreements executed in
connection  therewith are genuine, (B) to the Borrower's knowledge, such
documents, together with any other documents or instruments  supplied by the
Borrower to the Administrative Agent, sets forth the entire agreement with
respect to the loan arrangement evidenced thereby, and (C) to the Borrower's
knowledge, the applicable Borrowing Base Property Owner is absolutely and
unconditionally indebted under said documents and does not have any offsets,
defenses, or counterclaims thereunder, or otherwise against the lender
thereunder, or any predecessor in interest to such lender;
 
 
44

--------------------------------------------------------------------------------

 
 
(ii)           The Borrower waives, on its own behalf and on behalf of the Loan
Parties, any offsets, defenses or counterclaims that exist or may have existed
with respect to such assigned loan arrangement and assigned documents; and
 
(iii)           The Borrower shall cause to be delivered to the Administrative
Agent such documents, instruments and agreements as the Administrative Agent
shall reasonably require in order to evidence and effectuate such assignment and
the terms and conditions hereof.
 
3.1.2       Guaranties.  The unconditional, continuing guaranty (individually
and collectively, and together with any continuing guaranty executed by a
Significant Subsidiary pursuant to Section 7.31, the "Guaranty") from each
Guarantor, pursuant to which each Guarantor shall guarantee the prompt,
punctual, and faithful payment of the Credit Facility and the performance of all
Borrower's other Obligations to the Administrative Agent and each of the Lenders
under the Loan Documents in the form reasonably required by the Administrative
Agent, which shall include each Borrowing Base Property Owner (other than the
Borrower) and each direct owner of the equity in a Borrowing Base Property Owner
(other than the Borrower).
 
3.1.3       Environmental Compliance and Indemnification Agreement.  A
compliance and indemnification agreement with respect to environmental matters
(individually and collectively the "Environmental Indemnity Agreement") from the
Borrower and each Guarantor in favor of the Administrative Agent and each of the
Lenders in the form reasonably required by the Administrative Agent.
 
3.1.4       Additional Documents.  Any other documents, instruments and
agreements from time to time reasonably required by the Administrative Agent in
order to provide a first priority lien on the Collateral.
 
3.2         Loan Documents and Security Documents. The Credit Facility shall be
made, evidenced, administered, secured and governed by all of the terms,
conditions and provisions of the following loan documents, each as the same may
be hereafter modified or amended, consisting of: (i) this Agreement; (ii) the
Notes; (iii) the Swing Line Note; (iv) the various documents and agreements
referenced in Section 3.1 above, and (v) any other documents, instruments, or
agreements heretofore or hereafter executed that evidence, secure or relate to
the Credit Facility (collectively, the "Loan Documents").
 
The Loan Documents referenced in items 3.1.1 through and including 3.1.4,
together with any such other Loan Documents as may be executed in accordance
with Section 3.5 below, as to any Collateral Property, are sometimes referred to
herein, singly and collectively as the "Security Documents."
 
3.3         Removal of Individual Property as a Borrowing Base Property -
Borrower.  From time to time during the term of this Agreement following (i)
Borrower's written request ("Collateral Release Request") indicating that (x)
the Borrower intends to sell or refinance the subject Borrowing Base Property or
otherwise remove the Borrowing Base Property from the Collateral for reasons not
set forth herein, (y) the removal of one or more Borrowing Base Properties is
necessary to cure or remedy a Default hereunder or (z) the removal of one or
more Borrowing Base Properties is necessary to comply with Section 5.2.1 to
permit a Credit Extension under Section 5.2 and (ii) satisfaction of the Release
Conditions, the Administrative Agent shall, in each case to the extent
applicable, within three (3) Business Days release such Borrowing Base Property
from the Lien held by the Administrative Agent, for the ratable benefit of the
Lenders, release the subject Borrowing Base Property Owner from the Guaranty,
terminate the assignments made by such Borrowing Base Property Owner pursuant to
the documents set forth in Section 3.1, and thereafter, to the extent such
Borrowing Base Property Owner does not own any other Borrowing Base Property,
such Borrowing Base Property Owner shall no longer be a Loan Party for the
purposes of this Agreement; provided, however, any such release by the
Administrative Agent shall not be deemed to terminate or release such Borrowing
Base Property Owner from any obligation or liability under any Loan Document
which specifically by its terms survives the said release or the payment in full
of the Obligations.  The "Release Conditions" are the following:
 
 
45

--------------------------------------------------------------------------------

 
 
3.3.1       Borrowing Base Compliance.  After giving effect to the release of
the Borrowing Base Property, the Total Outstandings will be less than or equal
to the Maximum Loan Amount.
 
3.3.2       Financial Covenant Compliance.  Upon release of the Lien on the
subject Borrowing Base Property, the Financial Covenants shall remain satisfied
(or be satisfied if the release cures a Default which resulted from the
Financial Covenants not being satisfied).
 
3.3.3       No Default Upon Release.  No Default shall exist under this
Agreement or the other Loan Documents at the time of any such release, except
for any Default which is cured or remedied by the removal of such Individual
Property from being a Borrowing Base Property.
 
3.3.4       No Default Prior to Release.  No Event of Default shall exist under
this Agreement or the other Loan Documents at the time of the Collateral Release
Request or at the time of any such release, except for any Event of Default
which is cured or remedied by the removal of such Individual Property from being
a Borrowing Base Property.
 
3.3.5       Payment of Fees.  The Borrower shall pay or reimburse the
Administrative Agent for all appraisal fees, title insurance and recording
costs, reasonable legal fees and expenses and other reasonable costs and
expenses incurred by Administrative Agent in connection with the release.
 
Any failure of any removal and release requested by the Borrower to meet all of
the Release Conditions shall be deemed a rejection of the proposed Collateral
Release Request and, subject to the other terms and conditions hereof as to
whether any Individual Property is a Borrowing Base Property, such Borrowing
Base Property shall remain a Borrowing Base Property hereunder and shall be
included within the Collateral.  Administrative Agent shall notify Borrower
within five (5) Business Days if such Release Conditions are not satisfied.
 
3.4         Removal of Individual Property as a Borrowing Base Property -
Administrative Agent.
 
3.4.1       Removal Criteria.  An Individual Property shall no longer be deemed
to be a Borrowing Base Property upon the determination by the Administrative
Agent of the occurrence of any of the following:
 
(a)           A Borrowing Base Property is a Non-Stabilized Asset for a period
of six (6) consecutive months;
 
(b)           A Major Event of Loss occurs as to a Borrowing Base Property; or
 
(c)           A Borrowing Base Property as to which an Event of Loss occurs is
not, or ceases to be, a Restoration Property, or upon completion of the Repair
Work, will not meet all of the Borrowing Base Property Requirements.
 
3.4.2       Release by Administrative Agent.  If requested by the Borrower and
the Release Conditions are satisfied with respect to any Individual Property
determined by the Administrative Agent to no longer be deemed a Borrowing Base
Property in accordance with this Section 3.4, the Administrative Agent shall, in
each case to the extent applicable, release such Individual Property from the
Lien held by the Administrative Agent and release the subject Borrowing Base
Property Owner from the Guaranty, and thereafter, to the extent such Borrowing
Base Property Owner does not own any other Borrowing Base Property, such
Borrowing Base Property Owner shall no longer be a Loan Party for the purposes
of this Agreement; provided, however, any such release by the Administrative
Agent shall not be deemed to terminate or release such Borrowing Base Property
Owner from any obligation or liability under any Loan Document which
specifically by its terms survives the said release or the payment in full of
the Obligations.  However, if the said Release Conditions are not satisfied with
respect to such Individual Property, although such Individual Property shall no
longer be a Borrowing Base Property, the Individual Property shall not be
released from the Lien held by the Administrative Agent (shall continue to be a
Collateral Property) and there shall be no release of the Collateral relating to
such Individual Property or the subject Borrowing Base Property Owner until such
time as the Release Conditions are satisfied with respect thereto.
 
 
46

--------------------------------------------------------------------------------

 
 
3.5         Additional Borrowing Base Property.  From time to time during the
term of this Agreement following the Borrower's written request ("Additional
Collateral Request"), the Required Lenders shall authorize the Administrative
Agent to accept one or more Individual Properties as Borrowing Base Properties
upon the satisfaction of the following conditions, in a manner reasonably
acceptable to the Administrative Agent and the Required Lenders:
 
(a)           If sought by the Borrower, the Borrower shall have obtained
Preliminary Approval for the addition of such Individual Property.
 
(b)           The Borrower (or applicable Loan Party) shall have satisfied all
of the Borrowing Base Property Requirements as to such Individual Property.
 
(c)           The Borrower and the applicable Loan Parties shall have executed
and delivered the documents set forth in Section 3.1.
 
(d)           The Borrower shall pay or reimburse the Administrative Agent for
all appraisal fees, title insurance and recording costs, reasonable legal fees
and expenses and other reasonable costs and expenses incurred by Administrative
Agent in connection with the additional Borrowing Base Property.
 
(e)           The Borrower, the subject Borrowing Base Property Owner, and the
subject Individual Property shall have satisfied all applicable conditions
precedent set forth in Article 5 prior to the inclusion of the Individual
Property as a Borrowing Base Property.
 
The Administrative Agent shall give the Borrower prompt written notice of the
decision of the Lenders with respect to the admission or rejection of any
Individual Property as a Borrowing Base Property.  To the extent that an
Individual Property does not meet the requirements set forth above, the Borrower
may nevertheless request that such Individual Property be included as a
Borrowing Base Property and the Required Lenders may, in their sole and absolute
discretion, agree to the acceptance of such Individual Property as an additional
Borrowing Base Property.
 
4.           CONTINUING AUTHORITY OF AUTHORIZED OFFICERS.
 
The Administrative Agent and each of the Lenders are authorized to rely upon the
continuing authority of the Authorized Officers with respect to all matters
pertaining to the Credit Facility and the Loan Documents including, but not
limited to, the selection of interest rates, the submission of requests for
Revolving Loan Advances, Swing Line Advances and Letters of Credit and
certificates with regard thereto.  Such authorization may be changed only upon
written notice to Administrative Agent accompanied by evidence, reasonably
satisfactory to Administrative Agent, of the authority of such Authorized
Officer giving such notice and such notice shall be effective not sooner than
five (5) Business Days following receipt thereof by Administrative Agent. The
Authorized Officers as of the Closing Date are as set forth Schedule 4 attached
hereto.
 
5.           CONDITIONS PRECEDENT.
 
5.1         Closing Credit Facility and Funding Initial Revolving Loan
Advance.  It shall be a condition precedent of Lenders' obligation to close the
Credit Facility and to fund the initial proceeds of the Credit Facility that
each of the following conditions precedent be satisfied in full, unless
specifically waived in writing by all of the Lenders at or prior to the date of
this Agreement (the "Closing Date"):
 
 
47

--------------------------------------------------------------------------------

 
 
5.1.1       Satisfactory Loan Documents. On the Closing Date, each of the Loan
Documents shall be satisfactory in form, content and manner of execution and
delivery to the Administrative Agent and the Administrative Agent's counsel, and
all Loan Documents shall be in full force and effect.
 
5.1.2       Financial Information; No Material Change.
 
(a)           No change shall have occurred in the financial condition,
business, affairs, operations or control of Borrower and/or the Loan Parties,
since the date of their respective financial statements most recently delivered
to Administrative Agent or any of the Lenders, which change has had or could
reasonably be expected to have a Material Adverse Effect; and Borrower and the
other Loan Parties shall have furnished Administrative Agent such other
financial information, and certifications as reasonably requested by the
Administrative Agent.
 
(b)           The Borrower shall have provided to the Administrative Agent such
certificates and other evidence as the Administrative Agent may reasonably
require to evidence that the Borrower and each of the Borrowing Base Property
Owners (both before and after giving effect to the Credit Facility) is solvent,
has assets having a fair value in excess of the amount required to pay such
Person's probable liabilities and existing Debts as such become absolute and
mature, and has adequate capital for the conduct of such Person's business and
the ability to pay such Person's Debts from time to time incurred in connection
therewith as such Debts mature, including the Closing Compliance Certificate
(the "Closing Compliance Certificate") set forth as Exhibit E attached hereto or
in such other form reasonably acceptable to the Administrative Agent.
 
5.1.3       Representations and Warranties Accurate.  All representations and
warranties made by or on behalf of any of the Borrower and the other Loan
Parties, or any of them, to the Administrative Agent or any of the Lenders shall
be true, accurate and complete in all material respects and shall not omit any
material fact necessary to make the same not materially misleading.
 
5.1.4       Validity and Sufficiency of Security Documents.  The Security
Documents shall create a valid and perfected lien in and to the Collateral, and
each of the Security Documents and related UCC filings will be filed to the
satisfaction of the Administrative Agent and the Administrative Agent's counsel,
including, without limitation, as follows:
 
(a)           The Borrower, the other Loan Parties, and any other Persons
executing Loan Documents on the Closing Date shall have delivered to the
Administrative Agent with respect to the Security Documents or, in the case of
UCC-1 financing statements, delivery of such financing statements in proper form
for recording, and shall have taken all such other actions as may be necessary
or, in the reasonable opinion of the Administrative Agent, desirable to perfect
the Liens and security interests intended to be created by the Security
Documents in the Collateral covered thereby; provided, however, that
notwithstanding the foregoing, the recordation of the Security Documents and UCC
filings, including, without limitation, the Mortgage and the fixture filings,
shall not be a condition precedent hereunder if the Administrative Agent has
received gap title insurance acceptable to the Administrative Agent; and
 
(b)           On or prior to the Closing Date, the Administrative Agent shall
have received the results of a UCC, tax lien and judgment search as may be
reasonably requested by the Administrative Agent with respect to the Borrower
and any other Loan Parties, and the results of such search shall indicate there
are no judgments which the Administrative Agent shall reasonably determine in
good faith could reasonably be expected to have a Material Adverse Effect or
Liens not permitted under the Loan Documents or to be satisfied with the
proceeds of the initial Revolving Loan Advance or otherwise permitted by the
Administrative Agent.
 
 
48

--------------------------------------------------------------------------------

 
 
5.1.5       Litigation.  On the Closing Date, there shall not be any actions,
suits or proceedings at law or in equity or by or before any governmental
instrumentality or other agency or regulatory authority by any entity (private
or governmental) pending or, to the best of the Borrower's knowledge, threatened
with respect to the Loan, the transactions contemplated in the Loan Documents,
or the Borrower, any other Loan Party, or any other Borrower Subsidiary, which
are not fully covered (subject to deductibles) by an insurance policy issued by
a reputable and financially viable insurance company, or, to the extent not so
covered, which the Administrative Agent shall reasonably determine in good faith
could reasonably be expected to have a Material Adverse Effect.
 
5.1.6       Formation Documents and Entity Agreements.  On the Closing Date, the
Administrative Agent shall have received a certificate of an Authorized Officer
of each Loan Party (or the manager or general partner of such Loan Party, as
applicable) certifying as to (a) resolutions of such Loan Party authorizing and
approving the transactions contemplated by the Loan Documents, and the execution
and delivery thereof by such Loan Party in respect of the documents to which it
is a party on its own behalf, or as a general partner or manager of such Loan
Party, in respect of any of the Loan Documents, (b) signatures and incumbency of
all Authorized Officers of such Loan Party (or the manager or general partner of
such Loan Party, as applicable) executing documentation on behalf of such entity
or on behalf of such Loan Party, in connection with the transactions
contemplated by the Loan Documents, (c) the Formation Documents of such Loan
Party having been duly executed, delivered and filed (to the extent required by
applicable Laws) and remaining in full force and effect and unmodified except as
stated therein as of the date of such certificate (and annexing copies thereof)
and (d) the good standing certificates of such Loan Party for (i) its state of
formation and (ii) such other good standing certificates where the conduct of
such Loan Party's business and ownership of its assets requires such
qualification unless the failure to be so qualified could not reasonably be
expected to have a Material Adverse Effect on such Loan Party.
 
5.1.7       Compliance With Law.  The Administrative Agent shall have received
and approved evidence that there are no Laws which prohibit or adversely limit
the capacity or authority of the Borrower or any Loan Party to enter into the
Loan Documents and perform the obligations of such Person with respect thereto.
 
5.1.8       Compliance With Financial Covenants.  The Administrative Agent shall
have received evidence reflecting the Borrower's compliance with the Financial
Covenants and the terms and conditions hereof after giving effect to this
Agreement and the other Loan Documents.
 
5.1.9       Borrowing Base Property Due Diligence.  The Administrative Agent
shall have received and completed a review of such due diligence as the
Administrative Agent may reasonably require with respect to any Borrowing Base
Property, consistent with customary commercial lending practices for properties
of a similar nature.
 
5.1.10     Condition of Property.  There shall have been no material unrepaired
or unrestored damage or destruction by fire or otherwise to any of the real or
tangible personal property comprising or intended to comprise the Borrowing Base
Properties.
 
5.1.11     Insurance.  The Borrower shall have provided to the Administrative
Agent with respect to each Borrowing Base Property, the Borrower, each other
Loan Party and the Collateral evidence of: (i) insurance coverage which meets
the property, hazard, and other insurance requirements set forth on Schedule
5.1.11 of this Agreement to the satisfaction of Administrative Agent; and (ii)
payment of the premiums for such insurance in accordance with the requirements
set forth in Section 7.5.2.
 
5.1.12     Third Party Consents and Agreements.  The Administrative Agent shall
have received such third party consents and agreements, if any, as the
Administrative Agent may reasonably require with respect to the entering into
the Loan Documents and the performance of the obligations thereunder.
 
5.1.13     Legal and other Opinions.  The Administrative Agent shall have
received and approved legal opinion letters from counsel representing the
Borrower and the other Loan Parties which meet Administrative Agent's legal
opinion requirements and covering such matters incident to the transactions
contemplated herein as the Administrative Agent may request.

 
49

--------------------------------------------------------------------------------

 
 
5.1.14     No Default.  There shall not be any Default under any of the Loan
Documents.
 
5.2         Conditions to all Credit Extensions.  The obligation of each Lender
to honor any Credit Extension (other than a Revolving Loan Notice requesting
only a conversion of Revolving Loans to the other Type, or a continuation of
LIBO Rate Advances) is subject to the following conditions precedent:
 
5.2.1       Representations and Warranties.  The representations and warranties
of the Borrower and each other Loan Party contained in Article 6 or any other
Loan Document, or which are contained in any document furnished at any time
under or in connection herewith or therewith, shall be true and correct in all
material respects on and as of the date of such Credit Extension, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date, and except that for purposes of this Section 5.2, the
representations and warranties contained in Section 6.8 shall be deemed to refer
to the most recent statements furnished pursuant to Section 7.2.1 and Section
7.2.2; provided, however, that to the extent any representation or warranty made
by the Borrower in this Agreement or any other Loan Document shall be incorrect
or misleading in any material respect with respect to one or more Borrowing Base
Properties such that this condition of Section 5.2.1 cannot be satisfied, the
Borrower may remove a Borrowing Base Property pursuant to the terms of Section
3.3 (with a resulting decrease in the Borrowing Base Value) so that the
conditions of this Section 5.2.1 may be satisfied.
 
5.2.2       No Default. No Default or Event of Default shall exist, or would
result from such proposed Credit Extension or from the application of the
proceeds thereof.
 
5.2.3       Financial Covenant Compliance.  The Borrower shall be in compliance,
on a pro forma basis after giving effect to such Credit Extension, with the
Financial Covenants, as satisfied by the Closing Compliance Certificate, or once
delivered, the most recent Compliance Certificate delivered by the Borrower.
 
5.2.4       Revolving Loan Notice.  The Administrative Agent and, if applicable,
the Swing Line Lender and the L/C Issuer shall have received a Revolving Loan
Notice in accordance with the requirements hereof.
 
Each request for a Credit Extension (other than a Revolving Loan Notice
requesting only a conversion of Revolving Loans to the other Type or a
continuation of LIBO Rate Advances) submitted by the Borrower shall be deemed to
be a certification that the conditions specified in Sections 5.2.1, 5.2.2 and
5.2.3 have been satisfied on and as of the date of the applicable Credit
Extension.
 
6.           REPRESENTATIONS AND WARRANTIES.
 
To induce the Lenders to enter into this Agreement and to make each Revolving
Loan Advance and Swing Line Advance, to issue each Letter of Credit and to
otherwise complete all of the transactions contemplated hereby, the Borrower
represents and warrants to the Administrative Agent and each Lender that:
 
6.1         Formation.  Each Loan Party has been duly formed and is validly
existing and in good standing as a corporation, partnership or limited liability
company, as the case may be, under the laws of the State of its formation.  Each
Loan Party has the requisite corporate, partnership or company power and
authority, as applicable, to own its assets and conduct its businesses as
currently conducted and owned, and to enter into and perform its obligations
under each Loan Document to which it is a party.  Each Loan Party is in good
standing and authorized to do business in each jurisdiction where the ownership
of its assets and/or the conduct of its business requires such qualification
except where the failure to be so qualified could not reasonably be expected to
have a Material Adverse Effect.
 
6.2         Proceedings; Enforceability.  Each Loan Party has taken all
requisite corporate, partnership or limited liability company action, as
applicable, to authorize the execution, delivery and performance by such Loan
Party of the Loan Documents to which it is a party.  Each Loan Document which is
required to be executed and delivered on or prior to the date on which this
representation and warranty is being made has been duly authorized, executed and
delivered and constitutes the legal, valid and binding obligation of each Loan
Party thereto, enforceable against each such Loan Party in accordance with its
respective terms except to the extent that the enforceability thereof may be
limited by applicable Debtor Relief Laws and to general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).
 
 
50

--------------------------------------------------------------------------------

 
 
6.3         Conflicts.  Neither the execution, delivery and performance of the
Loan Documents by the Loan Parties nor compliance by any Loan Party with the
terms and provisions thereof (including, without limitation, the granting of
Liens pursuant to the Security Documents), (a) will contravene any provision of
any applicable Law or any order, writ, injunction or decree of any court or
Governmental Authority having jurisdiction over the Borrower, the Collateral or
any Loan Party, (b) will conflict with or result in any breach of any of the
terms, covenants, conditions of, or constitute a default under, or result in the
creation or imposition (or the obligation to create or impose) of any Lien
(except pursuant to the Security Documents) upon any of the property or assets
of any Loan Party pursuant to the terms of any indenture, mortgage, deed of
trust, credit agreement or loan agreement or any other agreement, contract or
instrument to which any Loan Party is a party or by which it or any of its
properties or assets is bound or to which it may be subject, or (c) will violate
any provision of any Formation Document of any Loan Party.
 
6.4         Ownership and Taxpayer Identification Numbers.  Set forth on
Schedule 6.4 (as such may be updated from time to time) is the exact correct and
legal name, tax identification number(s) and state of incorporation or
organization of the Borrower and each other Loan Party.  Each Borrowing Base
Property Owner is either a Wholly-Owned Subsidiary of the Borrower or the
Borrower.
 
6.5         Litigation.  There are no actions, suits or proceedings at law or in
equity or by or before any Governmental Authority or other agency or regulatory
authority by any entity (private or governmental) pending or, to the best of
each Loan Party's knowledge, threatened with respect to the Credit Facility, the
transactions contemplated in the Loan Documents, any Loan Party, the Collateral
or any Borrower Subsidiary, which are not fully covered (subject to deductibles)
by an insurance policy issued by a reputable and financially viable insurance
company, or, to the extent not so covered, could (a) materially adversely affect
a Borrowing Base Property or (b) have or reasonably be expected to have a
Material Adverse Effect.
 
6.6         Information.  All factual information furnished by or on behalf of
the Borrower or any Loan Party to the Administrative Agent and/or any of the
Lenders (including, without limitation, all information contained in the Loan
Documents) for purposes of or in connection with this Agreement, the other Loan
Documents or any transaction contemplated herein or therein is, and all other
such factual information hereafter furnished by or on behalf of the Borrower or
any Loan Party to the Administrative Agent and/or any of the Lenders will be,
true and accurate in all material respects, to each Loan Party's knowledge, on
the date as of which such information is dated or certified and not incomplete
by omitting to state any fact necessary to make such information not misleading
in any material respect at such time in light of the circumstances under which
such information was provided. There is no material fact presently known to the
Borrower which has not been disclosed to the Administrative Agent, which could
reasonably be expected to have a Material Adverse Effect.
 
6.7         Taxes.  All Loan Parties have made or caused to be made all required
tax filings and are not delinquent in the payment of any federal, state and
local taxes, assessments, impositions or other governmental charges applicable
to them and/or their respective assets, except to the extent same are being
contested in a manner which complies with the requirements of Section 8.2.3 or
to the extent failure to do so could reasonably be expected to have a Material
Adverse Effect.
 
6.8         Financial Information.  The Consolidated financial statements of
Parent and the Consolidating financial statements of Mid-America and each
Borrower Subsidiary delivered to the Administrative Agent  (and which statements
the Administrative Agent has delivered to the Lenders) present fairly the (a)
financial condition of the Borrower and the Borrower Subsidiaries, as
applicable, as of the dates of such statements and (b) results of operations for
the periods covered thereby.  Since the dates of the relevant financial
statements, no change has occurred which could reasonably be expected to have a
Material Adverse Effect.  All financial statements of the Borrower, the Borrower
Subsidiaries, or any other Loan Party hereafter furnished to the Administrative
Agent or any of the Lenders shall be true, accurate and complete in all material
respects and shall fairly present the financial condition of the Borrower, the
Borrower Subsidiaries and/or respective Loan Party, as applicable, as of the
date thereof.
 
 
51

--------------------------------------------------------------------------------

 
 
6.9         Control Provisions.  The Borrower controls, directly or indirectly,
and without the requirement for consent of any other Person, the management of
each Borrowing Base Property Owner, subject to the rights of those minority or
other equity interest holders as the Administrative Agent may approve.
 
6.10       Formation Documents.  The Borrower has delivered or caused to be
delivered to the Administrative Agent true and complete copies of all Formation
Documents of the Loan Parties, and all amendments thereto.
 
6.11       Bankruptcy Filings.  No Loan Party is contemplating either a filing
of a petition under any Debtor Relief Laws or the liquidation of all or a major
portion of its assets or property, and the Borrower has no knowledge of any
Person contemplating the filing of any such petition against any Loan Party.
 
6.12       Investment Company.  No Loan Party is an "investment company" or a
company "controlled" by an "investment company," within the meaning of the
Investment Company Act of 1940, as amended.
 
6.13       Solvency.  After giving effect to the transactions contemplated
hereby, (a) each of the Loan Parties is solvent and is able to pay its debts and
other liabilities, contingent obligations and other commitments as they mature
in the normal course of business, and (b) the fair saleable value of each Loan
Party's assets, measured on a going concern basis, exceeds all probable
liabilities, including those to be incurred pursuant to this Agreement.  After
giving effect to the transactions contemplated hereby, none of the Loan Parties
(i) has unreasonably small capital in relation to the business in which it is or
proposes to be engaged or (ii) has incurred, or believes that it will incur
debts beyond its ability to pay such debts as they become due (taking into
account the timing and amounts to be payable on or in respect to the obligations
of the Loan Parties); provided, however, that nothing contained in subclause (i)
shall require any equity holder to make any capital contribution to comply with
this subclause (i).  In executing the Loan Documents and consummating the
transactions contemplated hereby, none of the Loan Parties intends to hinder,
delay or defraud either present or future creditors or other Persons to which
one or more of the Loan Parties is or will become indebted.
 
6.14       Borrowing Base Properties.
 
6.14.1     Licenses and Permits.  The Borrowing Base Property Owners possess
such Licenses and Permits issued by the appropriate federal, state, or local
regulatory agencies or bodies necessary to own and operate each Borrowing Base
Property, except where the failure to possess any such License or Permit could
not reasonably be expected to have a Material Adverse Effect.  The Borrowing
Base Property Owners are in material compliance with the terms and conditions of
all such Licenses and Permits, except where the failure so to comply could not,
singly or in the aggregate, reasonably be expected to have a Material Adverse
Effect.  All of the Licenses and Permits are valid and in full force and effect,
except where the invalidity of such Licenses and Permits or the failure of such
Licenses and Permits to be in full force and effect could not reasonably be
expected to have a Material Adverse Effect.  Neither the Borrower nor any of the
Borrowing Base Property Owners has received any written notice of proceedings
relating to the revocation or modification of any such Licenses and Permits
which, singly or in the aggregate, if the subject of an unfavorable decision,
ruling or finding, could reasonably be expected to result in a Material Adverse
Effect.
 
6.14.2     Ownership.  (a)  The Borrowing Base Property Owners have fee simple
title to the Borrowing Base Properties, as set forth in Schedule 6.14.2 attached
hereto (as such may be updated from time to time), which such schedule (as it
may be updated from time to time) also sets forth the current appraised value of
each such Borrowing Base Property; (b) the interest of the Borrowing Base
Property Owners in the Borrowing Base Properties are not subject to any Liens
except for those in favor of the Administrative Agent for the ratable benefit of
the Lenders securing the repayment of Obligations and other Permitted Liens; (c)
neither the Borrower, nor any of the Borrowing Base Property Owners has received
written notice of the assertion of any material valid claim by anyone adverse to
any Loan Party's ownership in any Borrowing Base Property; and (d) no Person has
an option or right of first refusal to purchase all or part of any Borrowing
Base Property or any interest therein which has not been waived (except as
disclosed in writing and approved by the Required Lenders).
 
 
52

--------------------------------------------------------------------------------

 
 
6.14.3     Environmental Matters.  Except to the extent (i) the failure of the
following to be true could not reasonably be expected to have a Material Adverse
Effect or (ii) disclosed in writing to the Lenders prior to the Individual
Property becoming a Borrowing Base Property pursuant to an environmental report,
(a) to each Borrowing Base Property Owner's or Loan Party's knowledge, each
Borrowing Base Property is free of any Hazardous Materials in violation of any
Environmental Laws applicable to such property; (b) none of the Borrowing Base
Property Owners nor any Loan Party has received any written notice of a claim
under or pursuant to any Hazardous Material Laws applicable to a Borrowing Base
Property or under common law pertaining to Hazardous Materials on or originating
from any Borrowing Base Property; and (c) none of the Borrowing Base Property
Owners or any Loan Party has received any written notice from any Governmental
Authority claiming any material violation of any Hazardous Material Laws that is
uncured or unremediated.
 
6.15       Margin Regulations; Use of Proceeds.  The Loan Parties are not
engaged and will not engage, principally or as one of its important activities,
in the business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System of
the United States), or extending credit for the purpose of purchasing or
carrying margin stock.  The proceeds of the Credit Facility shall be used solely
and exclusively as provided in Section 8.13.  No portion of the proceeds of the
Credit Facility shall be used directly or indirectly, and whether immediately,
incidentally or ultimately (a) to purchase or carry any margin stock or to
extend credit to others for the purpose thereof or to repay or refund
indebtedness previously incurred for such purpose, or (b) for any purpose which
would violate or in inconsistent with the provisions of regulations of the Board
of Governors of the Federal Reserve System including, without limitation,
Regulations T, U and X thereof.
 
6.16       Insurance.  The Collateral Properties are insured by insurers of
recognized financial responsibility against such losses and risks in compliance
with the requirements of Schedule 5.1.11 attached hereto.
 
6.17       Deferred Compensation and ERISA.  Neither the Borrower nor any other
Loan Party or any ERISA Affiliate, has any employee pension benefit plan (as
defined in Section 3(2) of ERISA) subject to Title IV of ERISA nor maintains any
employee welfare benefit plan (as defined in Section 3(l) of ERISA) that
primarily provide for health and welfare benefits to retired employees or other
former employees (other than as required by Section 601 of ERISA).
 
6.18       Property Matters.
 
6.18.1     Borrowing Base Properties.  Set forth on Schedule 6.4 attached hereto
is a list of each Borrowing Base Property with detail indicating the owner of
each Borrowing Base Property and the location of each Borrowing Base Property.
 
6.18.2     Flood Hazard.  Except to the extent covered by flood insurance
required by Schedule 5.1.11 attached hereto, if any, no Borrowing Base Property
is located in an area designated by the Federal Emergency Management Agency as
having special flood or mudslide hazards.
 
6.19       No Default.  There is no Default on the part of the Borrower or any
of the other Loan Parties under this Agreement or any of the other Loan
Documents, and no event has occurred and is continuing which could constitute a
Default under any Loan Document.
 
6.20       Governmental Authorizations; Other Consents.  Except for filings of
financial statements and relevant Security Documents in the appropriate state
and filing offices, to each Loan Party's knowledge, no approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person that has not been obtained or
delivered is necessary or required in connection with the execution, delivery or
performance by, or enforcement against, any Loan Party of this Agreement or any
other Loan Document.
 
 
53

--------------------------------------------------------------------------------

 

6.21       Qualification as a REIT.  Parent qualified as a REIT under the
provisions of the Code, as applicable, for its fiscal year ended 1994, and has
remained qualified from such date through the date hereof.  All appropriate
federal income tax returns for the fiscal years through 2008 (and extensions for
the 2009 fiscal year) have been filed by Parent with the IRS and no previously
filed return has been examined and reported on by the IRS.  Parent has not
incurred any liability for excise taxes pursuant to Section 4981 of the
Code.  Parent is organized in conformity with the requirements for qualification
as a REIT pursuant to Sections 856 through 860 of the Code, and Parent's
proposed method of operation consistent with Parent's business and the business
activities contemplated by this Agreement will enable it to meet the
requirements for qualification and taxation as a REIT under the Code.
 
6.22       Compliance with Laws.  Each Loan Party is in compliance in all
material respects with the requirements of all Laws applicable to it or to its
properties, except in such instances in which (a) such requirement of Law is
being contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.
 
6.23       Significant Subsidiary.  There are no Significant Subsidiaries as of
the date hereof.
 
7.           AFFIRMATIVE COVENANTS.
 
So long as any Lender shall have any Commitment hereunder, any Revolving Loan
Advance, Swing Line Advance or other Obligation hereunder shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, the Borrower
shall, and shall cause, with respect to Sections 7.3 through 7.14, inclusive and
Section 7.18, each Loan Party to:
 
7.1         Notices.  Within five (5) business days after obtaining actual
knowledge thereof, notify the Administrative Agent in writing (and the
Administrative Agent shall thereafter promptly notify the Lenders) of the
following: (a) occurrence of any act, event or condition which constitutes a
Default or Event of Default under any of the Loan Documents; and (b) any matter
that has resulted or could reasonably be expected to result in a Material
Adverse Effect.  Any notification delivered pursuant to clause (a) of this
Section 7.1 shall include a written statement of any remedial or curative
actions, if applicable, which the Borrower proposes to undertake and/or to cause
any of other Loan Parties to cure or remedy such Default or Event of Default.
 
7.2         Financial Statements; Reports; Officer's Certificates.  Furnish or
cause to be furnished to the Administrative Agent  (and the Administrative Agent
shall thereafter promptly furnish copies of same to the Lenders) from time to
time, the following financial statements, reports, certificates, and other
information, all in form and manner of presentation reasonably acceptable to the
Administrative Agent:
 
7.2.1        Annual Statements.  As soon as available and in any event no later
than the earlier of (a) to the extent applicable, five days following the date
Parent is required by the SEC to deliver its Form 10-K for each Fiscal Year and
(b) one hundred twenty (120) days after the close of each Fiscal Year, (i) the
Consolidated statements of financial condition of Parent, as at the end of such
Fiscal Year and the related Consolidated statement of income and retained
earnings and statement of cash flows for such Fiscal Year, in each case,
commencing with the Fiscal Year ending December 31, 2009, setting forth
comparative figures for the preceding Fiscal Year and certified by an
independent registered public accounting firm of recognized national standing
reasonably acceptable to the Administrative Agent, in an unqualified opinion
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any "going concern" or like
qualification or exception or any qualification or exception as to the scope of
such audit and (ii) consolidating income statements for Mid-America and each
Borrower Subsidiary; such financial statements to include and to be supplemented
by such detail and supporting data and schedules as the Administrative Agent may
from time to time reasonably determine.
 
 
54

--------------------------------------------------------------------------------

 
 
7.2.2        Periodic Statements.  As soon as available and in any event no
later than the earlier of (a) to the extent applicable, five days following the
date Parent is required by the SEC to deliver its Form 10-Q for each fiscal
quarter, and (b) sixty (60) days after the close of each fiscal quarter (except
for the quarter ending on December 31 for which period such reports are not
required), (i) the Consolidated statement of financial condition of Parent, as
at the end of such quarterly period, (ii) the related Consolidated statement of
income and retained earnings (for the current quarter and on a year to date
basis), and (iii) the Consolidated statement of cash flows (on a year to date
basis), in each case commencing with the fiscal quarter ending March 31, 2010,
setting forth comparative figures for the related periods in the prior Fiscal
Year, internally prepared in accordance with GAAP, consistently applied, subject
to normal year-end audit adjustments, all in form and manner of presentation
reasonably acceptable to the Administrative Agent, such financial statements to
include and to be supplemented by such detail and supporting data and schedules
as the Administrative Agent may from time to time reasonably determine, together
with consolidating income statements for Mid-America and each Borrower
Subsidiary.
 
7.2.3        Borrowing Base Property Reports.  Quarterly and annually, upon
delivery of each of the financial statements required pursuant to Sections 7.2.1
and 7.2.2, above, the following financial statements for each of the Borrowing
Base Property Owners internally prepared by the Borrower and certified by the
Borrower to be true, accurate and complete in all material respects: (a) to the
extent not included in the deliveries under Section 7.2.1 or 7.2.2, an operating
statement showing all Net Operating Income, including, without limitation, the
results of operation for the current quarter and on a year-to-date basis for the
period just ended and, annually, an operating statement for the year just ended;
and (b) in the form customarily used by the Borrower, a detailed, current rent
roll of the subject Borrowing Base Property, containing such details as the
Administrative Agent may reasonably request.
 
7.2.4        SEC Reports.  Within five (5) days after being received, copies of
all correspondence from the SEC, other than routine non-substantive general
communications from the SEC.
 
7.2.5        Compliance Certificates.  Quarterly and annually, upon delivery of
each of the financial statements required pursuant to Sections 7.2.1 or 7.2.2
above, (a) a Compliance Certificate in form of Exhibit B attached hereto,
together with an Officer's Certificate from the Borrower providing and otherwise
certifying (i) the compliance or non-compliance by the Borrower with the
Financial Covenants, including such supporting detail as is reasonably deemed
necessary by the Administrative Agent to verify the calculations incorporated
therein, (ii) a report containing, to the extent not included in the deliveries
under Sections 7.2.1, 7.2.2, or 7.2.3 for all Individual Properties, a summary
listing of all Net Operating Income, revenues, rent roll, mortgage Debt, if any,
and, in addition, for each Individual Property acquired during the quarter just
ended, the cost basis and the amount and terms of any assumed Debt, (iii) a
certification that the financial statements fairly present in all material
respects the Consolidated financial condition of Parent and that no Default or
Event of Default has occurred and is continuing, or if it is, a statement as to
the nature thereof; (iv) a listing of all filings by the Borrower with the SEC,
including, without limitation, full copies of Parent's 10-Q and 10-K filings;
and (v) any material change in accounting policies required by GAAP or financial
reporting practices by any Loan Party or their Subsidiaries.
 
7.2.6        Data Requested.  Within a reasonable period of time and from time
to time, such other financial data or information as the Administrative Agent
may reasonably request with respect to the Collateral Properties, the Borrower,
and/or the other Loan Parties including, but not limited to, rent rolls, aged
receivables, aged payables, leases, budgets, forecasts, reserves, cash flow
projections, deposit accounts, mortgage information and physical condition of
the Collateral Properties.
 
7.2.7        Tax Returns.  Upon the Administrative Agent's request, copies of
all federal and state tax returns of the Borrower and the other Loan Parties.
 
7.2.8        Entity Notices.  Concurrently with the issuance thereof, copies of
all material written notices (excluding routine correspondence) given to the
partners, owners, stockholders, and/or members, respectively, of the Borrower.
 
7.2.9        Other Defaults.  Within five (5) Business Days of receipt thereof,
copies of all written notices in any way relating to (a) the occurrence of any
monetary or material non-monetary default or monetary or material non-monetary
event of default under any Debt which is recourse to the Borrower, or any other
default or event of default under any Debt which is recourse to the Borrower,
the occurrence of which could reasonably be expected to have a Material Adverse
Effect, or (b) the occurrence of any monetary or material non-monetary default
or monetary or material non-monetary event of default under any Debt in excess
of $10,000,000 which is secured by an Individual Property, or any other default
or event of default under any Debt in excess of $10,000,000 which is secured by
an Individual Property, the occurrence of which could reasonably be expected to
have a Material Adverse Effect.
 
 
55

--------------------------------------------------------------------------------

 
 
7.2.10      Notice of Litigation.  Within ten (10) Business Days after an
Authorized Officer obtains knowledge thereof, written notice of any pending or,
to the best of such Person's knowledge, threatened action, suit or proceeding at
law or in equity or by or before any governmental instrumentality or other
agency or regulatory authority by any entity (private or governmental) relating
in any way to the Credit Facility, the transactions contemplated in the Loan
Documents (including, without limitation, with regard to all Distributions), or
the transactions contemplated in any documentation executed in connection
therewith, or the Borrower, any other Loan Party, any other Borrower Subsidiary
or any Borrowing Base Property, which is not fully covered (subject to
deductibles) by an insurance policy issued by a reputable and financially viable
insurance company, or, to the extent not so covered, which could reasonably be
expected to have a Material Adverse Effect or a material adverse effect on a
Borrowing Base Property.
 
The Borrower hereby acknowledges that the Administrative Agent may make
available to the Lenders, the Swing Line Lender and the L/C Issuer materials
and/or information provided by or on behalf of the Borrower hereunder by posting
the same on IntraLinks or another similar electronic system.
 
7.3         Existence.  (a) Preserve, renew and keep in full force and effect
(i) the partnership, limited liability company or corporate existence, as
applicable, of each Loan Party and (ii) the material rights, licenses, permits
and franchises of each Loan Party, (b) comply in all material respects with all
Laws and other Laws applicable to it and its assets, business and operations,
the non-compliance with which could reasonably be expected to have a Material
Adverse Effect, (c) to the extent applicable, at all times maintain, preserve
and protect all material franchises and trade names and all the remainder of its
property used or useful in the conduct of its business, and (d) keep and cause
each Loan Party to keep, its assets in good working order and repair, ordinary
wear and tear and damage by casualty or taking by condemnation excepted, and
from time to time make, or cause to be made, all reasonably necessary repairs,
renewals, replacements, betterments and improvements thereto.
 
7.4         Payment of Taxes.  Duly pay and discharge, before the same shall
become overdue, all taxes, assessments, impositions, and other governmental
charges payable by it or with respect to the Collateral Properties, to the
extent that same are not paid by the tenants under the respective Leases;
provided, however, the failure of any Loan Party to pay such taxes, assessments,
impositions, or other governmental charges shall not constitute a Default or
Event of Default as long as same are being contested in a manner which complies
with the requirements of Section 8.2.3.
 
7.5         Insurance; Casualty, Taking.
 
7.5.1        General Insurance Requirements.  Maintain or cause the appropriate
Person to maintain in full force and effect the following insurance:  (a) the
Collateral Properties shall be insured by insurers of recognized financial
responsibility against such losses and risks in compliance with the requirements
set forth in Schedule 5.1.11 attached hereto, and (b) all other assets of the
Borrower and the Borrower Subsidiaries shall be insured with such insurance as
is reasonable and usual for Persons conducting business operations similar to
those of the Borrower and in compliance with the terms of any secured financing
with respect thereto.
 
7.5.2        Payment of Premiums.  All insurance premiums shall be paid, at the
Borrower's option either annually in advance or in installments when due, and
the Administrative Agent shall be provided with evidence of such payment of
insurance premiums (or evidence of the relevant installment payment) prior to
each renewal or replacement of such coverages.
 
 
56

--------------------------------------------------------------------------------

 
 
7.5.3        Notice of Damage.  In the event of any damage or destruction to any
Collateral Property by reason of fire or other hazard or casualty in an amount
in excess of $100,000, the Borrower shall give immediate written notice thereof
to the Administrative Agent.  If there is any condemnation for public use of any
Collateral Property the Borrower shall give immediate written notice thereof to
the Administrative Agent (and the Administrative Agent shall thereafter promptly
notify the Lenders).  With respect to any such condemnation, the Borrower shall
make the Mandatory Principal Payment, if any is required, set forth
herein.  Further, the Borrower shall upon the request of the Administrative
Agent provide to the Administrative Agent a report as to the status of any
insurance adjustment, condemnation claim, or restoration resulting from any
casualty or taking.
 
7.6         Inspection.  Permit the Administrative Agent and the Lenders and
its/their agents, representatives and employees to inspect the Collateral
Properties, and any and all other assets of the Borrower or any of the Loan
Parties, at reasonable hours upon reasonable notice, subject to the rights of
tenants therein.  The Borrower shall be responsible for the reasonable costs
incurred by the Administrative Agent of one such inspection of each Borrowing
Base Property (and all such inspections of each Borrowing Base Property if an
Event of Default is in existence).
 
7.7         Loan Documents.  Observe, perform and satisfy all the terms,
provisions, covenants and conditions to be performed by it under, and to pay
when due all costs, fees and expenses, and other Obligations to the extent
required under, the Loan Documents.
 
7.8         Further Assurances.  Execute and deliver to the Administrative Agent
such documents, instruments, certificates, assignments and other writings, and
do such other acts, necessary or desirable in the reasonable judgment of the
Administrative Agent, to evidence, preserve and/or protect the Collateral at any
time securing or intended to secure the Obligations or for the better and more
effective carrying out of the intents and purposes of this Agreement and the
other Loan Documents.
 
7.9         Books and Records.  Maintain and keep in accordance with GAAP (or
such other accounting basis reasonably acceptable to the Administrative Agent),
proper and accurate books, records and accounts reflecting all of the financial
affairs of the Borrower and such other Loan Parties and the Borrower
Subsidiaries and all items of income and expense in connection with their
respective business and operations and in connection with any services,
equipment or furnishings provided in connection with the operation of the
business of the Borrower, the other Loan Parties, and the Borrower Subsidiaries,
whether such income or expense is realized thereby or by any other Person.  The
Administrative Agent shall have the right, not more than once each year (unless
an Event of Default shall have occurred and be continuing in which case as often
as the Administrative Agent shall reasonably determine), during normal business
hours and upon reasonable notice, to examine such books, records and accounts at
the office of the Person maintaining such books, records, correspondence, and
accounts and to make such copies or extracts thereof as the Administrative Agent
shall desire at the Administrative Agent's cost and expense.  The Borrower shall
give the Administrative Agent fifteen (15) Business Days notice of any change in
the location of its financial records from the address specified at the
beginning of this Agreement.  The Administrative Agent may discuss the financial
and other affairs of the Borrower, the other Loan Parties, and Borrower
Subsidiaries with any of the Borrower's partners, owners, and any accountants
hired by the Borrower, it being agreed that the Administrative Agent and each of
the Lenders shall use commercially reasonable efforts to keep such information
confidential and not to divulge information obtained from such examination to
others except as may be required by Laws and in connection with administering
the Credit Facility, enforcing its rights and remedies under the Loan Documents
and in the conduct, operation and regulation of its banking and lending business
(which may include, without limitation, the transfer of the Loan or of
participation interests therein).  Any assignee or transferee of the Credit
Facility, co-lender, or any holder of a participation interest in the Credit
Facility shall deal with such information in the same manner and in connection
with any subsequent transfer of its interest in the Credit Facility or of
further participation interests therein.
 
7.10       Business and Operations.  (a) Continue to engage in the type of
businesses, acquisition, sale, financing, development and operation of
multifamily properties and usual and customary uses incidental to such
multifamily activities presently conducted by them as of the Closing Date,
respectively, and (b) be qualified to do business and in good standing under the
Laws of each jurisdiction, and otherwise comply with all Laws, as and to the
extent the same are required for the ownership, maintenance, management and
operation of the assets of such Person except where the failure to be so
qualified could not reasonably be expected to have a Material Adverse Effect.
 
7.11       Title.  (a) Warrant and defend (i) the title to each item of
Collateral owned by such Person and every part thereof, subject only to
Permitted Liens, (ii) the validity and priority of the Liens and security
interests held by the Administrative Agent pursuant to the Loan Documents, in
each case against the claims of all Persons whomsoever, and (iii) the title to
and in the Collateral Properties, and (b) the Borrower and the other Loan
Parties shall be responsible, jointly and severally, to reimburse the
Administrative Agent and the Lenders for any losses, costs, damages or expenses
(including reasonable attorneys' fees and court costs) incurred by the
Administrative Agent and/or any of the Lenders if an interest in any item of
Collateral, other than as permitted hereunder, is claimed by another Person.
 
 
57

--------------------------------------------------------------------------------

 
 
7.12       Estoppel.  Within ten (10) Business Days after a request therefor
from the Administrative Agent, which request shall not be made by the
Administrative Agent more than once during each Fiscal Year, furnish to the
Administrative Agent a statement, duly acknowledged and certified, setting forth
(a) the amount then owing by the Borrower in respect of the Obligations, (b) the
date through which interest on the Credit Facility has been paid, (c) any
offsets, counterclaims, credits or defenses to the payment by any Loan Party to
the Obligations of which the Borrower has knowledge and (d) whether any written
notice of Default from the Administrative Agent to the Borrower or any of the
other Loan Parties is then outstanding and acknowledging that this Agreement and
the other Loan Documents are in full force and effect and unmodified, or if
modified, giving the particulars of such modification.
 
7.13       ERISA.  As soon as possible and, in any event, within ten (10) days
after any Loan Party, Borrower Subsidiary, or any ERISA Affiliate knows of the
occurrence of any of the following which could reasonably be expected to have a
Material Adverse Effect, deliver to the Administrative Agent a certificate of an
executive officer of the Borrower setting forth details as to such occurrence
and the action, if any, that the applicable Borrower or other Loan Party or
Borrower Subsidiary or such ERISA Affiliate is required or proposes to take,
together with any notices required or proposed to be given to or filed with or
by such Borrower, Loan Party, the ERISA Affiliate, the PBGC, a Plan participant
or the Plan administrator with respect thereto:  (a) that a Reportable Event has
occurred; (b) that any Plan has been deemed to be in "at risk status" (as
defined in Section 430(i)(4) of the Code without regard to 430(i)(4)(B) relating
to the transition rule); (c) that the minimum required contribution (as defined
in Section 430(a) of the Code) to a Plan has not been timely made; (d) that a
Plan has been or may be terminated, reorganized, partitioned or declared
insolvent under Title IV of ERISA; (e) that proceedings may be or have been
instituted to terminate or appoint a trustee to administer a Plan; (f) that a
proceeding has been instituted pursuant to Section 515 of ERISA to collect a
delinquent contribution to a Plan; (g) that the Borrower, Loan Party, Borrower
Subsidiary, or ERISA Affiliate will or may incur any liability (including any
indirect, contingent, or secondary liability) to or on account of the
termination of or withdrawal from a Plan under Section 4062, 4063, 4064, 4069,
4201, 4204 or 4212 of ERISA or with respect to a Plan under Section 401(a)(29),
4971, 4975 or 4980 of the Code or Section 409 or 502(i) or 502(l) of ERISA; or
(h) or that the Borrower, the Loan Party or Borrower Subsidiary may incur any
material liability pursuant to any employee welfare benefit plan (as defined in
Section 3(l) of ERISA) that provides benefits to retired employees or other
former employees (other than as required by Section 601 of ERISA) or any
employee pension benefit plan (as defined in Section 3(2) of ERISA).  Upon the
request of the Administrative Agent, the Borrower shall (and shall cause the
other Loan Parties, ERISA Affiliates and Borrower Subsidiaries to) deliver to
the Administrative Agent a complete copy of the annual report (Form 5500) of
each Plan required to be filed with the Department of Labor.  In addition to any
certificates or notices delivered to the Administrative Agent pursuant to the
first sentence hereof, copies of any material notices received by the Borrower,
a Loan Party, a Borrower Subsidiary, or any ERISA Affiliate with respect to any
Plan shall be delivered to the Administrative Agent no later than ten (10) days
after the date such report has been filed with the Internal Revenue Service, the
Department of Labor, or the PBGC or such notice has been received by the
Borrower, Loan Party or Borrower Subsidiary or ERISA Affiliate, as applicable.
 
7.14       Compliance with Laws.  Comply in all material respects with the
requirements of all Laws applicable to it or to its business or property, except
in such instances in which (a) such requirement of Law is being contested in
good faith by appropriate proceedings diligently conducted or (b) the failure to
comply therewith could not reasonably be expected to have a Material Adverse
Effect.
 
7.15       Costs and Expenses.  Pay all costs and expenses as required by
Section 15.7.1.
 
 
58

--------------------------------------------------------------------------------

 
 
7.16       Appraisals.
 
7.16.1      Appraisal.  The Administrative Agent shall have the right at its
option to the extent that (a) the existing applicable appraisal is more than
twelve (12) months old or (b) in the Administrative Agent's reasonable
discretion, the value of any Borrowing Base Property has been materially
impacted, to order an Appraisal of one or more of the Borrowing Base Properties
prepared at the Administrative Agent's direction by an appraiser selected by the
Administrative Agent, after notice to the Borrower.  An appraiser selected by
the Administrative Agent shall be an MAI member with an appropriate level of
professional experience appraising commercial properties in the respective
area(s) of the Borrowing Base Properties and otherwise qualified pursuant to
provisions of applicable Laws under and pursuant to which the Administrative
Agent operates.  At any time, the Borrower shall have the right at its option
and at its own expense to order an Appraisal of one or more Borrowing Base
Properties.
 
7.16.2      Costs of Appraisal.  The Borrower shall pay for the costs of each
Appraisal and each updated Appraisal requested by the Administrative Agent only
(a) after the occurrence of an Event of Default, or (b) in connection with an
annual Appraisal to be ordered by the Administrative Agent for each Borrowing
Base Property, or (c) in connection with any request by the Borrower to extend
the Initial Maturity Date to the Extended Maturity Date, or (d) if, in the
Administrative Agent's reasonable discretion, the value of any Borrowing Base
Property has been materially impacted.
 
7.17       Indemnification.  At all times, both before and after repayment of
the Loan, at its sole cost and expense defend, indemnify, exonerate and save
harmless the Administrative Agent and each of the Lenders and all those claiming
by, through or under the Administrative Agent and each of the Lenders as
required by Section 15.7.2.
 
7.18       Payment of Obligations.  Pay and discharge as the same shall become
due and payable, all lawful claims which, if unpaid, would by Law become a Lien
upon its property (other than Permitted Liens).
 
7.19       Leverage Ratio.  Maintain a Leverage Ratio as determined as of each
Calculation Date of less than sixty percent (60%).  The Leverage Ratio covenant
shall be tested by the Administrative Agent as of each Calculation Date, such
calculation and results to be verified by the Administrative Agent.
 
7.20       Fixed Charge Ratio.  Maintain a Fixed Charge Ratio as determined as
of each Calculation Date of not less than 1.50 to 1.0.  The Fixed Charge Ratio
covenant shall be tested by the Administrative Agent as of each Calculation Date
with results based upon the results for the most recent two (2) Calculation
Periods, annualized, such calculation and results to be verified by the
Administrative Agent.
 
7.21       Debt Service Coverage Ratio.  Maintain a Debt Service Coverage Ratio
as determined as of each Calculation Date of not less than 2.0 to 1.0.  The Debt
Service Coverage Ratio covenant shall be tested by the Administrative Agent as
of each Calculation Date with results based upon the results for the most recent
two (2) Calculation Periods, annualized, such calculation and results to be
verified by the Administrative Agent.
 
7.22       Adjusted Net Operating Income Ratio. Maintain an Adjusted Net
Operating Income Ratio for all Borrowing Base Properties, as determined as of
each Calculation Date of not less than 1.5 to 1.0.  The Adjusted Net Operating
Income Ratio covenant shall be tested by the Administrative Agent as of each
Calculation Date with results based upon the results for the most recent
Calculation Period, annualized, such calculation and results to be verified by
the Administrative Agent.
 
7.23       Total Development and Joint Venture Investment Ratio. Not permit the
Total Development and Joint Venture Investment Ratio to exceed seven and one
half percent (7.50%).  The Total Development and Joint Venture Investment Ratio
covenant shall be tested by the Administrative Agent as of each Calculation
Date, such calculation and results to be verified by the Administrative Agent.
 
7.24       Dividend Payout Ratio. Not permit the Dividend Payout Ratio to exceed
ninety percent (90%). The Dividend Payout Ratio covenant shall be tested by the
Administrative Agent as of each Calculation Date, such calculation and results
to be verified by the Administrative Agent.
 
 
59

--------------------------------------------------------------------------------

 
 
7.25       Net Worth.  Maintain a Net Worth as determined as of each Calculation
Date equal to or greater than the aggregate of (a) $850,000,000 plus (b) fifty
percent (50%) of the cumulative net cash proceeds received from and the value of
assets acquired (net of (i) underwriters' discounts, commissions and other
reasonable out-of-pocket expenses of issuance actually paid to any Person (other
than a Loan Party or an Affiliate of any Loan Party) and (ii) Debt incurred or
assumed in connection therewith) through the issuance of Capital Stock by Parent
after the date hereof.  The Net Worth covenant shall be tested by the
Administrative Agent as of each Calculation Date, such calculation and results
to be verified by the Administrative Agent.
 
7.26       Borrowing Base Property Covenants.
 
7.26.1      Apartment Community.  Maintain each Borrowing Base Property at all
times as an apartment community (for which all Certificates of Occupancy have
been issued) located in the United States owned by a Borrowing Base Property
Owner.
 
7.26.2      Business Strategy.  Maintain ownership of each Borrowing Base
Property at all times consistent with the Borrower's business strategy, and each
Borrowing Base Property shall at all times be of an asset quality consistent
with the quality of Borrowing Base Properties owned by the Borrowing Base
Property Owners as of the date hereof.
 
7.27       Replacement Documentation.  Upon receipt of an affidavit of an
officer of the Administrative Agent as to the loss, theft, destruction or
mutilation of any Note or any other loan document which is not of public record,
and, in the case of any such loss, theft, destruction or mutilation, upon
surrender and cancellation of such Note or other security document, the Borrower
will issue, in lieu thereof, a replacement Note or other loan document in the
same principal amount thereof and otherwise of like tenor.
 
7.28       Maintenance of REIT Status.  Parent shall engage in such business
activities, and shall refrain from engaging in such activities, so as to
continue to meet the requirements for qualification and taxation as a REIT under
the Code.
 
7.29       The Lenders' Consultants.
 
7.29.1      Right to Employ.  The Borrower agrees that the Administrative Agent
shall have the right to employ on its behalf and on behalf of the Lenders, its
own personnel, or one or more engineers, architects, environmental advisors,
scientists, accountants, and attorneys to act as an advisor to the
Administrative Agent and the Lenders in connection with the Credit Facility
(each of which shall be selected by the Administrative Agent with reasonable
care and shall be a "Lenders' Consultant").
 
7.29.2      Functions.  The functions of a Lenders' Consultant shall include,
without limitation: (i) inspection and physical review of any Collateral
Property; (ii) review and analysis of environmental matters; (iii) review and
analysis of financial and legal matters; and (iv) providing usual inspection and
review services in the event of the use of Net Proceeds for any Repair Work.
 
7.29.3      Payment.  The reasonable costs and fees of the Lenders' Consultants
(exclusive of salary and other similar benefits) shall be paid by the Loan
Parties upon billing therefor and, if not so paid within thirty (30) days, may
be paid directly by the Lenders through a Revolving Loan Advance.
 
7.29.4      Access.  The Loan Parties shall provide the Lenders' Consultants
with reasonable access to all Collateral Properties.
 
7.29.5      No Liability.  Neither the Administrative Agent nor any Lender shall
have liability to the Borrower, any Loan Party, or third party on account of:
(i) services performed by the Lenders' Consultant; or (ii) any failure or
neglect by the Lenders' Consultant to properly perform services. The Borrower
shall have no rights under or relating to any agreement, report, or similar
document prepared by the Lenders' Consultant for the Administrative Agent or the
Lenders. No Lenders' Consultant shall have liability to the Borrower, any Loan
Party, or third party on account of: (i) services performed by such Lenders'
Consultant; or (ii) any failure or neglect by such Lenders' Consultant to
properly perform services, except for its gross negligence or willful
misconduct.
 
 
60

--------------------------------------------------------------------------------

 
 
7.30       Bank Accounts.  Maintain with Regions or First Tennessee Bank, N.A.
(as long as it is a Lender hereunder) throughout the term of this Agreement, the
Borrower's primary depository relationship.
 
7.31       Significant Subsidiaries to be a Guarantor.  Within thirty (30) days
of any Person becoming a Significant Subsidiary after the date hereof, the
Borrower shall deliver to the Administrative Agent each of the following items,
each in form and substance satisfactory to the Administrative Agent: (i) a
Guaranty executed by such Significant Subsidiary and (ii) such other documents
(including, without limitation, organizational documents and certificates,
opinion letters and lien searches) as the Administrative Agent may reasonably
request. The Administrative Agent shall send to each Lender copies of each of
the foregoing items once the Administrative Agent has received all such items
with respect to a Significant Subsidiary.
 
8.           NEGATIVE COVENANTS.
 
So long as any Lender shall have any Commitment hereunder, any Revolving Loan
Advance, Swing Line Advance or other Obligation hereunder shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, the Borrower
shall not, nor shall it permit any other Loan Party to directly or indirectly:
 
8.1         No Changes to the Borrower and other Loan Parties. Without the prior
written consent of the Administrative Agent, not to be unreasonably withheld or
delayed after not less than thirty (30) days' prior written notice (with
reasonable particularity of the facts and circumstances attendant thereto): (a)
change its jurisdiction of organization, (b) change its organizational structure
or type, (c) change its legal name, or (d) change the organizational number (if
any) assigned by its jurisdiction of formation or its federal employment
identification number (if any).
 
8.2         Restrictions on Liens.  Create, incur, assume or suffer to exist any
Lien upon or with respect to any Collateral (real or personal, tangible or
intangible, including, without limitation, the Borrowing Base Properties),
whether now owned or hereafter acquired, or sell any such Collateral subject to
an understanding or agreement, contingent or otherwise, to repurchase such
Collateral (including sales of accounts receivable with recourse) or assign any
right to receive income or permit the filing of any financing statement under
the UCC or any other similar notice of Lien under any similar recording or
notice statute, or grant rights with respect to, or otherwise encumber or create
a security interest in, such Collateral or any portion thereof or any other
revenues therefrom or the proceeds payable upon the sale, transfer or other
disposition of such property or asset or any portion thereof, or permit or
suffer any such action to be taken, except the following (singly and
collectively, "Permitted Liens"):
 
8.2.1        Administrative Agent's Liens.  Liens created by the Loan Documents;
 
8.2.2        Permitted Debt.  Liens to secure any Debt that is not Prohibited
Debt; provided, however, that (x) the Borrower will be in compliance with the
Financial Covenants considering the consequences of the granting of any such
Lien and (y) no such Lien shall be secured by any Borrowing Base Property or the
ownership interest in any Borrowing Base Property Owner;
 
8.2.3        Tax Liens.  Liens for taxes, assessments or other governmental
charges not yet delinquent or which are being diligently contested in good faith
and by appropriate proceedings, if (a) to the extent such contest concerns a
Borrowing Base Property, reasonable reserves in an amount not less than the tax,
assessment or governmental charge being so contested shall have been established
in a manner reasonably satisfactory to the Administrative Agent or deposited in
cash (or cash equivalents) with the Administrative Agent to be held during the
pendency of such contest, or such contested amount shall have been duly bonded
in accordance with applicable Law, (b) no imminent  risk of sale, forfeiture or
loss of any interest in any Borrowing Base Property or the Collateral or any
part thereof arises during the pendency of such contest and (c) such contest
could not reasonably be expected to have a Material Adverse Effect;
 
 
61

--------------------------------------------------------------------------------

 
 
8.2.4        Judgment Liens.  Liens in respect of property or assets imposed by
Law, which do not secure Debt, such as judgment Liens (provided such judgment
Liens do not cause the occurrence of an Event of Default under Section 10.1),
carriers', warehousemen's, materialmen's and mechanics' liens and other similar
Liens arising in the ordinary course of business, (a) which, except for such
judgment Liens, do not in the aggregate materially detract from the value of any
property or assets or  have, and could not reasonably be expected to have, a
Material Adverse Effect, (b) which, except for such judgment Liens, are being
contested in good faith by appropriate proceedings, which proceedings have the
effect of preventing the forfeiture or sale of the property or assets subject to
any such Lien, (c) which as to any Borrowing Base Property do not have a lien
priority prior to the Lien in favor of the Administrative Agent, for the benefit
of the Lenders, with respect to the Obligations, including, without limitation,
any future Revolving Loan Advances, and (d) which do not exceed $100,000;
 
8.2.5        Personal Property Liens.  Liens relating to personal property
financing leases entered into in the ordinary course of business with respect to
equipment, fixtures, furniture, furnishings and similar assets; and
 
8.2.6        L/C Issuer Liens.  Liens, if any, in favor of the L/C Issuer to
cash collateralize or otherwise secure the obligations of a Defaulting Lender or
an Impacted Lender to fund risk participations hereunder.
 
8.2.7        Easements, Etc.  Liens in connection with easements, zoning
restrictions, rights-of-way and other similar encumbrances affecting real
property which, in the aggregate, do not impose material financial obligations
on the Borrower or any Loan Party, and which do not, in the aggregate,
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of such property or the Loan
Party that owns such property.
 
8.2.8        Other Encumbrances.  Encumbrances listed as exceptions to the
Lenders' title insurance policies for the Borrowing Base Properties and any such
title and survey exceptions as the Administrative Agent and/or Required Lenders
have approved or may approve in writing in their sole discretion.
 
8.3         Consolidations, Mergers, Sales of Assets, Issuance and Sale of
Equity.  (a) Dissolve, terminate, liquidate, consolidate with or merge with or
into any other Person, (b) issue, sell, lease, transfer or assign to any Persons
or otherwise dispose of (whether in one transaction or a series of transactions)
any material portion of its assets (whether now owned or hereafter acquired),
including, without limitation, any securities, membership or partnership
interests, or other interests of any kind in any other Loan Party or Borrower
Subsidiary, directly or indirectly (whether by the issuance of rights of,
options or warrants for, or securities convertible into, any such security,
membership or partnership interests or other interests of any kind), (c) permit
another Person to merge with or into it, (d) acquire all or substantially all
the capital stock, membership or partnership interests or assets of any other
Person, or (e) take any action which could have the effect, directly or
indirectly, of diluting the economic interest of any Loan Party in any other
Loan Party or Borrower Subsidiary; except the following:
 
8.3.1        Transfers.  Transfers pursuant to the Security Documents and other
agreements in favor of the Administrative Agent for the ratable benefit of the
Lenders;
 
8.3.2        Non-Loan Parties.  Any such dissolution, liquidation, or
termination which does not involve a Loan Party;
 
8.3.3        Loan Parties.  With the prior written consent of the Administrative
Agent and the Required Lenders, such consent not to be unreasonably withheld or
delayed, any consolidation, merger, or issuance so long as the Borrower is the
surviving entity; provided, however, that (a) the Borrower will be in compliance
with the Financial Covenants considering the consequences of such event, (b) no
such event shall cause a Change of Control, and (c) each Borrowing Base Property
Owner will continue to be the Borrower or a Wholly-Owned Subsidiary of the
Borrower as of the date hereof;
 
 
62

--------------------------------------------------------------------------------

 
 
8.3.4        Borrowing Base Properties.  Sales of any Borrowing Base Property,
provided the Release Conditions are satisfied with respect thereto;
 
8.3.5        Leases. Leases of all or any portion of any Borrowing Base Property
in the ordinary course of the apartment leasing business;
 
8.3.6        Property Transfers.  Sales, transfers or assignments of other
assets of the Borrower, any Loan Party or any Borrower Subsidiary which do or do
not constitute Collateral; provided, however, that (a) the Borrower will be in
compliance with the Financial Covenants considering the consequences of any such
sale; and (b) the aggregate amount of any such sales, transfers, or assignments
of such other assets shall not exceed thirty percent (30%) of the Total Market
Value of Assets, as verified by the Administrative Agent, unless prior written
approval is obtained from the Required Lenders (not to be unreasonably withheld,
conditioned or delayed);
 
8.3.7        Ordinary Course.  Sales or dispositions in the ordinary course of
business of worn, obsolete or damaged items of personal property or fixtures
which are suitably replaced;
 
8.3.8        With Consent.  Transactions, whether outright or as security, for
which the Administrative Agent's, the Required Lenders' or the Lenders', as
applicable, prior written consent has been obtained to the extent such approval
is required under this Agreement;
 
8.3.9        Equity Issuances.  The issuance or sale of equity interests in the
Borrower;
 
8.3.10      Merger of Loan Parties.  Mergers of and between Loan Parties;
provided, however, (a) the Borrower shall at all times remain surviving
entities, (b) the Administrative Agent receives ten (10) Business Days prior
written notice of the proposed merger, and (c) the Borrower agrees to take all
such action and execute all such documents as the Administrative Agent may
reasonably require in order to maintain the Administrative Agent's priority and
perfection in the Collateral; or
 
8.3.11      Permitted Transfers.  The issuance or transfer of shares of common
stock, limited partnership interests or other beneficial or ownership interests
or other forms of securities in Borrower or a Related Party, including all
varieties of convertible debt, equity and other similar securities; provided,
however, that no change in the ownership of the Controlling interest in Borrower
or a Related Party occurs as a result of such issuance or transfer, either upon
such transfer or upon the subsequent conversion to equity of such convertible
debt or other securities.
 
8.4         Restrictions on Debt.  Permit any Wholly-Owned Subsidiary that is
the owner of a Borrowing Base Property to incur, create, or permit to exist any
indebtedness to any Person other than the Lenders with the exception of purchase
money security interests and contractual obligation, incurred in the ordinary
course of the apartment leasing business ("Prohibited Debt").
 
8.5         Other Business.  Enter into any line of business or make any
material change in the nature of its business, purposes or operations, or
undertake or participate in activities other than the continuance of its present
business except as otherwise specifically permitted by this Agreement or the
other Loan Documents.
 
8.6         Change of Control.  Permit or otherwise suffer to occur any Change
of Control.
 
8.7         Forgiveness of Debt.  Voluntarily cancel or otherwise forgive or
release any Debt owed to it by any Person, except for adequate consideration and
except for settlement of lease obligations of tenants in the Borrower's
reasonable business judgment.
 
8.8         Affiliate Transactions.  Enter into, or be a party to, any
transaction with any Person which is an Affiliate of any Loan Party, except
transactions (a) involving the offering or sale of a Person's equity interests
on an arm's length basis, or (b) entered into in the ordinary course of business
and on terms which are no less favorable to such Loan Party or Borrower
Subsidiary than would be obtained in a comparable arm's length transaction with
an unrelated third party.
 
 
63

--------------------------------------------------------------------------------

 
 
8.9         ERISA.  Establish or be obligated to contribute to any Plan other
than 401(k) and ESOP plans.
 
8.10       Bankruptcy Filings.  With respect to any of the Loan Parties, file a
petition under any Debtor Relief Laws for the liquidation of all or a major
portion of its assets or property.
 
8.11       Investment Company.  Become an "investment company" or a company
"controlled" by an "investment company," within the meaning of the Investment
Company Act of 1940, as amended.
 
8.12       Swap Contracts.  Not enter into any Swap Contract, unless (i) such
Swap Contract was entered into by such Person in the ordinary course of business
for the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation and (ii) such Swap Contract does not contain any
provision exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party other than normal
setoff or netting rights.  Notwithstanding the foregoing, Borrower has the
continuing right to purchase Swap Contracts as required by any credit facilities
of the Borrower existing as of the date hereof, as such credit facilities may be
amended from time to time.
 
8.13       Use of Proceeds.  Permit the proceeds of the Credit Facility, or any
other accommodation at any time made hereunder, to be used for any purpose which
entails a violation of, or is inconsistent with, Regulation T, U or X of the
Board, or for any purpose other than to (a) repay certain existing indebtedness
of the Borrower, (b) provide working capital to the Borrower and the Borrower
Subsidiaries, (c) provide funds for acquisitions, development, capital
expenditures, and refinancings of real estate properties by the Borrower and the
Borrower Subsidiaries, (d) pay certain closing and transactional costs as
approved by the Administrative Agent and (e) for other lawful REIT purposes.
 
8.14       Distributions.  Authorize, declare, or pay any Distributions on
behalf of the Borrower, except for Permitted Distributions.
 
8.15       Restrictions on Investments.  Make or permit to exist or to remain
outstanding any Investment except which are in:
 
(a)           marketable direct or guaranteed general obligations of the United
States of America which mature within one year from the date of purchase;
 
(b)           bank deposits, certificates of deposit and banker's acceptances,
or other obligations in or of the Lenders or banks located within and chartered
by the United States of America or a state and having assets of over
$500,000,000;
 
(c)           the Borrower's Subsidiaries (both Subsidiaries as of the date
hereof and any other Person that becomes a Borrower Subsidiary), subject in all
instances to the terms of this Agreement; and
 
(d)           Permitted Investments.
 
8.16       Negative Pledges, etc.  Enter into any agreement subsequent to the
Closing Date (other than a Loan Document) which (a) prohibits the creation or
assumption of any Lien upon any of the Collateral, including, without
limitation, any hereafter acquired property that relates to the Borrowing Base
Properties, (b) specifically prohibits the amendment or other modification of
this Agreement or any other Loan Document, or (c) could reasonably be expected
to have a Material Adverse Effect.
 
 
64

--------------------------------------------------------------------------------

 
 
8.17       Other Covenants.  The Borrower hereby represents and warrants to the
Administrative Agent and the Lenders that no Collateral is in the possession of
any third party bailee (such as at a warehouse).  In the event that the Borrower
and/or any of the other Loan Parties, after the date hereof, intends to store or
otherwise deliver any Collateral or other personal property in which the
Administrative Agent has been granted a security interest to such a bailee, then
the Borrower shall receive the prior written consent of the Administrative Agent
not to be unreasonably withheld or delayed and such bailee must acknowledge in
writing that the bailee is holding such Collateral or such other personal
property for the benefit of the Administrative Agent and the Lenders.
 
8.18       Accounts Receivable from Related Persons. Permit or allow the
aggregate of accounts receivable and other loans and indebtedness owed by
Related Parties to the Borrower to exceed the sum of One Million Dollars
($1,000,000.00) in the aggregate as to the Borrower.
 
8.19       Loans to Officers and Employees. Allow Permitted Loans to exceed in
the aggregate the sum of Two Million and 00/100 Dollars ($2,000,000); or permit
or allow other loans to directors, officers, partners, shareholders and
employees of Borrower to exceed, in the aggregate, the sum of One Million and
00/100 Dollars ($1,000,000).
 
9.           SPECIAL PROVISIONS.
 
9.1         Legal Requirements.  The Borrower, any Borrower Subsidiary or any
Loan Party may contest in good faith any claim, demand, levy or assessment under
any Laws by any Person or entity if: (i) the contest is based upon a material
question of Law or fact raised by the Borrower in good faith; (ii) such Person
properly commences and thereafter diligently pursues the contest; (iii) the
contest will not materially impair the ability to ultimately comply with the
contested Law should the contest not be successful; (iv) if the contest concerns
a Borrowing Base Property or a Borrowing Base Property Owner, reasonable
reserves in an amount necessary to undertake and pay for such contest and any
corrective or remedial action then or thereafter reasonably likely to be
necessary shall have been established in a manner reasonably satisfactory to the
Administrative Agent or deposited in cash (or cash equivalents) with the
Administrative Agent to be held during the pendency of such contest, or such
contested amount shall have been duly bonded in accordance with applicable Law;
(vi) no Event of Default exists; (vii) if the contest relates to a Hazardous
Material Law, any conditions set forth in the Environmental Indemnity Agreement
relating to such contests shall be satisfied; (viii) no imminent risk of sale,
forfeiture or loss of any interest in any Borrowing Base Property or the
Collateral or any part thereof arises during the pendency of such contest; and
(ix) such contest could not reasonably be expected to have a Material Adverse
Effect.
 
9.2         Limited Recourse Provisions.
 
9.2.1        Borrower Fully Liable. Borrower shall be fully liable for the
Credit Facility and the Obligations of the Borrower to the Administrative Agent
and each of the Lenders.
 
9.2.2        Certain Non-Recourse.  This Agreement and all Loan Documents have
been executed by the undersigned in its capacity as an officer of Parent, as
general partner of Mid-America on behalf of Mid-America or the Loan Parties, and
not individually, and none of the trustees, officers, directors, members,
limited partners, or shareholders of the Borrower or any Loan Party shall be
bound or have any personal liability hereunder or thereunder except under any
Guaranty or other Loan Document signed by such Person, other than a signature in
a representative capacity.  Under no circumstances shall any party be entitled
to seek recourse or commence any action against any of the trustees, officers,
directors, members, limited partners, or shareholders of the Borrower or any
such Person's personal assets for the performance or payment of any obligation
hereunder.  In all other Loan Documents, all parties shall not seek recourse or
commence any action against any of the trustees, officers, directors, members,
limited partners, or shareholders of Borrower or any of such Person's personal
assets for the performance or payment of any obligation hereunder or thereunder,
except under any Guaranty or other Loan Document signed by such Person, other
than a signature in a representative capacity.
 
9.2.3        Additional Matters.  Nothing contained in the foregoing
non-recourse provisions or elsewhere shall: (a) limit the right of the
Administrative Agent or any of the Lenders to obtain injunctive relief or to
pursue equitable remedies under any of the Loan Documents, excluding only any
injunctive relief ordering payment of obligations by any Person or entity for
which personal liability does not otherwise exist; or (b) limit the liability of
any attorney, law firm, accountant or other professional who or which renders or
provides any written opinion or certificate to the Administrative Agent or any
of the Lenders in connection with the Credit Facility even though such Person or
entity may be a limited partner of the Borrower.
 
 
65

--------------------------------------------------------------------------------

 
 
9.3         Payment of Obligations.  Upon the return to the Administrative
Agent, or the expiration, of all of the Letters of Credit and the payment in
full of the Obligations, in immediately available funds, including, without
limitation, all unreimbursed costs and expenses of the Administrative Agent and
of each Lender for which the Borrower is responsible, and the termination of
this Agreement, the Administrative Agent shall release any security and other
collateral interests as provided for herein and under the other Loan Documents
and shall execute and deliver such documents and termination statements as the
Borrower or any other Loan Party reasonably requests to evidence such
termination and release.  However, such release by the Administrative Agent
shall not be deemed to terminate or release any Person from any obligation or
liability under the Loan Documents which specifically by its terms survives the
payment in full of the Obligations.
 
10.         EVENTS OF DEFAULT.
 
The following provisions deal with Defaults, Events of Default, notice, grace
and cure periods, and certain rights of the Administrative Agent and the Lenders
following an Event of Default.
 
10.1       Default and Events of Default.  The term "Default" as used herein or
in any of the other Loan Documents shall mean any fact or circumstance which
constitutes, or upon the lapse of time, or giving of notice, or both, could
constitute, an Event of Default. The occurrence of any of the following events,
continuing uncured beyond any applicable grace, notice or cure period,
respectively, shall constitute an event of default ("Event of Default").  Upon
the occurrence of any Event of Default described in Section 10.1.8, any and all
Obligations shall become due and payable without any further act on the part of
the Administrative Agent. Upon the occurrence of any other Event of Default, the
Administrative Agent may, and upon the request of the Required Lenders shall,
declare that any and all Obligations shall become immediately due and payable.
 
10.1.1      Failure to Pay the Credit Facility.  The failure by the Borrower to
pay when due any principal of, interest on, or fees in respect of, the Credit
Facility, and the specific grace period, if any, allowed for the default in
question in Section 10.2 or elsewhere in this Agreement shall have expired
without such default having been cured.
 
10.1.2      Failure to Make Other Payments.  The failure by the Borrower to pay
when due (or upon demand, if payable on demand) any payment Obligation other
than any payment Obligation on account of the principal of, or interest on, or
fees in respect of, the Credit Facility, and the specific grace period, if any,
allowed for the default in question in Section 10.2 or elsewhere in this
Agreement shall have expired without such default having been cured.
 
10.1.3      Security Documents and Other Loan Documents.  Any other default in
the performance of any term or provision of the Security Documents or of any of
the other Loan Documents, or a breach, or other failure to satisfy, any other
term, provision, condition or warranty under the Security Documents or any other
Loan Document, and the specific grace period, if any, allowed for the default in
question in Section 10.2 or elsewhere in this Agreement shall have expired
without such default having been cured.
 
 
66

--------------------------------------------------------------------------------

 
 
10.1.4      Default under Other Agreements.  (i) The Borrower or any other Loan
Party (A) fails to make any payment when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) in respect of any Debt
or Guarantee (other than Debt hereunder) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
$2,000,000; provided, however, if the amount in default is less than $5,000,000
and no other default exists under any other agreement described in this
subsection, and the Borrower is diligently and in good faith contesting any
default under this paragraph to the reasonable satisfaction of the
Administrative Agent, it shall not be a Default hereunder, or (B) fails to
observe or perform in any material respect any other agreement or condition
relating to any such Debt or Guarantee described in Section 10.1.4(i)(A) above
or contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Debt described in
Section 10.1.4(i)(A) above or the beneficiary or beneficiaries of such Guarantee
(or a trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice or passage of time, or both,
if required, such Debt to be demanded or to become due or to be repurchased,
prepaid, defeased or redeemed (automatically or otherwise), or an offer to
repurchase, prepay, defease or redeem such Debt to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which the Borrower or any Loan Party
is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower or any other Loan Party is an Affected Party (as so defined) and, in
either event, the occurrence of such event could reasonably be expected to have
a Material Adverse Effect.
 
10.1.5      Representations and Warranties.  If any representation or warranty
made by the Borrower or by any of the other Loan Parties in the Loan Documents
was untrue or misleading in any material respect as of the date made or deemed
made, including, without limitation, all representations and warranties made in
Article 6 herein.
 
10.1.6      Affirmative Covenants.  The breach of any covenant contained in
Article 7 herein, including, without limitation, the Financial Covenants.
 
10.1.7      Negative Covenants.  The breach of any covenant contained in Article
8 herein.
 
10.1.8      Financial Status and Insolvency.  Any Loan Party shall: (i) admit in
writing its inability to pay its debts generally as they become due; (ii) file a
petition in bankruptcy or a petition to take advantage of any insolvency act;
(iii) make an assignment for the benefit of creditors; (iv) consent to, or
acquiesce in, the appointment of a receiver, liquidator or trustee of itself or
of the whole or any substantial part of its properties or assets; (v) file a
petition or answer seeking reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under the Federal
Bankruptcy laws or any other applicable Law; (vi) have a court of competent
jurisdiction enter an order, judgment or decree appointing a receiver,
liquidator or trustee of a Loan Party, or of the whole or any substantial part
of the property or assets of a Loan Party, and such order, judgment or decree
shall remain unvacated or not set aside or unstayed for sixty (60) days; (vii)
have a petition filed against it seeking reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under the
Federal Bankruptcy laws or any other applicable Law and such petition shall
remain undismissed for sixty (60) days; (viii) have, under the provisions of any
other Law for the relief or aid of debtors, any court of competent jurisdiction
assume custody or control of a Loan Party or of the whole or any substantial
part of its property or assets and such custody or control shall remain
unterminated or unstayed for sixty (60) days; or (ix) have an attachment or
execution levied against any material portion of the property of a Loan Party or
against any portion of the Collateral which is not discharged or dissolved by a
bond within sixty (60) days.
 
10.1.9      Loan Documents.  Any Loan Document, at any time after its execution
and delivery and for any reason other than as expressly permitted hereunder or
thereunder, ceases to be in full force and effect; or any Loan Party contests in
any manner the validity or enforceability of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document.
 
10.1.10    Judgments.  One or more judgments or decrees shall be entered against
Borrower or any Loan Party involving a liability (not paid or fully covered
(subject to deductibles) by a reputable and solvent insurance company) and such
judgments and decrees either shall be final and non-appealable or shall not be
vacated, discharged or stayed or bonded pending appeal for any period of sixty
(60) consecutive days, and the aggregate amount of all such judgments exceeds
$1,000,000;
 
 
67

--------------------------------------------------------------------------------

 
 
10.1.11    ERISA.  (a) If (i) any Plan shall be deemed to be in "at risk status"
(as defined in Section 430(i)(4) of the Code without regard to Section
430(i)(4)(B) relating to the transition rule), (ii) any Plan shall have had or
is likely to have a trustee appointed to administer such Plan, (iii) any Plan
is, shall have been or is likely to be terminated or to be the subject of a
distress termination proceeding under ERISA, (iv) a minimum required
contribution (as defined in Section 430(a) of the Code) for a Plan has not been
timely made, (v) a Loan Party or any ERISA Affiliate has incurred or is likely
to incur a liability to or on account of a Plan under Section 409, 502(i),
502(l), 515, 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or Section
401(a)(29), 4971, 4975 or 4980 of the Code, or (vi) a Loan Party has incurred or
is likely to incur liabilities pursuant to one or more employee welfare benefit
plans (as defined in Section 3(l) of ERISA) that primarily provide health and
welfare benefits to retired employees or other former employees (other than as
required by Section 601 of ERISA) and any of the foregoing could have a Material
Adverse Effect; (b) if there shall result from any event or events described in
clauses (i), (ii), (iii) (iv) or (v) of Section 10.1.11(a), the imposition of a
lien, the granting of a security interest, or a liability or a material risk of
incurring a liability which could have, or reasonably be expected to have, a
Material Adverse Effect; or (c) if any such lien, security interest or liability
is imposed or granted and, individually, and/or in the aggregate, in the
reasonable opinion of the Administrative Agent could have, or reasonably be
expected to have, a Material Adverse Effect.
 
10.1.12    Change of Control.  If a Change of Control shall occur.
 
10.1.13    Indictment; Forfeiture.  The indictment of, or institution of any
legal process or proceeding against, the Borrower, any other Loan Party under
any applicable Law where the relief, penalties, or remedies sought or available
include the forfeiture of any property of Borrower and/or any other such Person
and/or the imposition of any stay or other order, the effect of which could be
to restrain in any material way the conduct by the Borrower and/or any other
such Loan Party of its business in the ordinary course.
 
10.1.14    Generally.  A default by the Borrower in the performance of any other
term, provision or condition of this Agreement to be performed by the Borrower,
or a breach of, or other failure to satisfy, any other term provision,
condition, covenant or warranty under this Agreement and such default remains
uncured beyond any applicable specific grace period provided for in this
Agreement, including, without limitation, as set forth in Section 10.2 below.
 
10.2       Grace Periods and Notice.  As to each of the foregoing events the
following provisions relating to grace periods and notice shall apply:
 
10.2.1      No Notice or Grace Period.  There shall be no grace period and no
notice provision with respect to the payment of principal at maturity and/or in
connection with a Mandatory Principal Prepayment (except as provided in Section
2.3.8) and no grace period and no notice provision with respect to defaults
related to the voluntary filing of bankruptcy or reorganization proceedings or
an assignment for the benefit of creditors, or (subject to Sections 10.2.4 and
10.2.5) with respect to a breach of warranty or representation under Article 6,
or (subject to Section 10.2.5) with respect to the breach of any of the
affirmative covenants set forth in Sections 7.1, 7.3, 7.4, 7.5, 7.6, 7.10, 7.18
– 7.25 or 7.30 (unless a grace or cure period is specifically provided for
therein) or (subject to Section 10.2.5) with respect to the breach of any of the
negative covenants set forth in Article 8.
 
10.2.2      Nonpayment of Interest.  As to the nonpayment of interest there
shall be a five (5) Business Day grace period without any requirement of written
notice from the Administrative Agent.
 
10.2.3      Other Monetary Defaults.  All other monetary defaults shall have a
five (5) Business Day grace period following written notice from the
Administrative Agent.
 
10.2.4      Nonmonetary Defaults Capable of Cure.  As to non-monetary Defaults
which are reasonably capable of being cured or remedied, unless there is a
specific shorter or longer grace period provided for in this Agreement or in
another Loan Document, there shall be a thirty (30) day grace period following
the earlier of (i) the date on which the Borrower obtains knowledge of such
Default and (ii) the date on which the Borrower has received written notice of
such Default from the Administrative Agent; provided, however, that if such
Default would reasonably require more than thirty (30) days to cure or remedy,
the grace period will be such longer period as requested by the Borrower but in
no event longer than ninety (90) days following such Default and no extension
shall be granted if such Default has caused a Material Adverse Effect.
 
 
68

--------------------------------------------------------------------------------

 
 
10.2.5      Borrowing Base Property Defaults.  As to any non-monetary Defaults
which are capable of being cured or remedied by the removal of any Individual
Property or Individual Properties from being Borrowing Base Properties, there
shall be a thirty (30) day grace period following the earlier of (i) the date on
which the Borrower obtains knowledge of such Default and (ii) the date on which
the Borrower has received written notice of such Default from the Administrative
Agent, for the Borrower to cure or remedy such Default by removing such
Individual Properties from being Borrowing Base Properties, if required, or by
removing such Borrowing Base Properties from the Borrowing Base Value.
 
11.         REMEDIES.
 
11.1       Remedies.  Upon the occurrence and during the continuance of an Event
of Default, whether or not the Obligations evidenced by this Agreement and
secured by the Security Documents shall be due and payable or the Administrative
Agent shall have instituted any foreclosure or other action for the enforcement
of the Security Documents, the Administrative Agent may in its sole and absolute
discretion do any one or more of the following, and shall upon the direction of
the Required Lenders, in addition to any other remedies which the Administrative
Agent may have hereunder or under the other Loan Documents, or otherwise, and
not in limitation thereof:
 
11.1.1      Accelerate Debt.  Declare the Obligations immediately due and
payable (provided that in the case of a voluntary petition in bankruptcy filed
by Borrower or an involuntary petition in bankruptcy filed against Borrower
(after expiration of the grace period, if any, set forth in Section 10.1.8),
such acceleration shall be automatic).
 
11.1.2      Collateralize Letters of Credit.  Require the Borrower to deposit
into accounts maintained with, and pledged to the Administrative Agent, cash
proceeds in an amount equal to one hundred three percent (103%) of the L/C
Exposure, which deposits shall secure the L/C Exposure.
 
11.1.3      Pursue Remedies.  Pursue any and all remedies provided for
hereunder, under any one or more of the other Loan Documents, and/or otherwise.
 
Additionally, upon the occurrence and during the continuance of an Event of
Default subject to the expiration of any applicable cure period, (i) the
obligation of each Lender to make Revolving Loan Advances shall terminate at the
option of the Administrative Agent in its sole and absolute discretion, (ii) the
obligation of the Swing Line Lender to make Swing Line Advances shall terminate
at the option of the Swing Line Lender in its sole and absolute discretion and
(iii) the obligation of the L/C Issuer to make L/C Credit Extensions shall
terminate at the option of the L/C Issuer in its sole and absolute discretion.
 
11.2       Distribution of Liquidation Proceeds.  Subject to the terms and
conditions of this Agreement, the Administrative Agent shall distribute all
Liquidation Proceeds in the order and manner set forth below:
 
First:  To the Administrative Agent, towards any fees and any expenses for which
the Administrative Agent is entitled to reimbursement under this Agreement or
the other Loan Documents not theretofore paid to the Administrative Agent.
 
Second:  To all applicable Lenders in accordance with their proportional share
based upon their respective Commitment Percentages until all Lenders have been
reimbursed for all fees and expenses which such Lenders have previously paid to
the Administrative Agent and not theretofore paid to such Lenders.
 
Third: To the Swing Line Lender towards all outstanding principal and interest
due to the Swing Line Lender under the Swing Line Note, with the Swing Line
Lender applying such proceeds for purposes of this Agreement first against
accrued and unpaid interest due under the Swing Line Note and then to the
outstanding principal balance due to the Swing Line Lender under the Swing Line
Note.
 
 
69

--------------------------------------------------------------------------------

 
 
Fourth:  To all applicable Lenders in accordance with their proportional share
based upon their respective Commitment Percentages until all Lenders have been
paid in full all principal and interest due to such Lenders under the Note, with
each Lender applying such proceeds for purposes of this Agreement first against
accrued and unpaid interest due under the Revolving Loans, and then to the
outstanding principal balance due to such Lender under the Revolving Loans.
 
Fifth:  To the L/C Issuer, funds needed to Cash Collateralize that portion of
L/C Obligations comprised of the aggregate undrawn amount of Letters of Credit.
 
Sixth: To all applicable Lenders in accordance with their proportional share
based upon their respective Commitment Percentages until all Lenders have been
paid in full all other amounts due to such Lenders under the Credit Facility
including, without limitation, (a) any costs and expenses incurred directly by
such Lenders to the extent such costs and expenses are reimbursable to such
Lenders by the Borrower under the Loan Documents, and (b) payment of breakage,
termination or other payments, and any interest accrued thereon, due under any
Swap Contract between any Loan Party and any Lender, or any Affiliate of a
Lender.
 
Seventh:  To the Borrower or such third parties as may be entitled to claim
Liquidation Proceeds.
 
Subject to Section 2.6.7, amounts used to provide Cash Collateral for the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.
 
12.         SECURITY INTEREST AND SET-OFF.
 
12.1       Security Interest.  The Borrower hereby grants (and shall cause each
other Loan Party to grant) to the Administrative Agent and each of the Lenders,
a continuing lien, security interest and right of setoff (with setoff being
subject to Section 12.2) as security for all of the Obligations, upon and
against all deposits, credits, collateral and property, now or hereafter in the
possession, custody, safekeeping or control of Administrative Agent or any of
the Lenders or any of their respective successors and assigns, or in transit to
any of them.
 
12.2       Set-Off/Sharing of Payments.  If any Event of Default occurs, any
such deposits, balances or other sums credited by or due from Administrative
Agent or any of the Lenders, or from any of their respective Affiliates, to the
Borrower may to the fullest extent not prohibited by applicable Law at any time
or from time to time, without regard to the existence, sufficiency or adequacy
of any other collateral, and without notice or compliance with any other
condition precedent now or hereafter imposed by statute, rule of law or
otherwise, all of which are hereby waived, be set off, appropriated and applied
by the Administrative Agent against any or all of any Loan Party's Obligations
irrespective of whether demand shall have been made and although such
obligations may be unmatured, in the manner set forth herein.  Promptly upon
making any such set off, appropriation or application, the Administrative Agent
agrees to notify the Borrower in writing thereof, provided the failure to give
such notice shall not affect the validity of such set off or appropriation or
application.  ANY AND ALL RIGHTS TO REQUIRE THE ADMINISTRATIVE AGENT OR ANY OF
THE LENDERS TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER
COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF THE BORROWER
OR ANY GUARANTOR, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY
WAIVED.  Each of the Lenders agrees with each other Lender that (a) if an amount
to be set off is to be applied to indebtedness of the Borrower to such Lender,
other than the Obligations evidenced by this Agreement due to such Lender, such
amount shall be applied ratably to such other indebtedness and to the
Obligations evidenced by this Agreement due to such Lender, and (b) if such
Lender shall receive from the Borrower, whether by voluntary payment, exercise
of the right of setoff, counterclaim, cross action, enforcement of the claim
evidenced by this Agreement due to such Lender by proceedings against the
Borrower at law or in equity or by proof thereof in bankruptcy, reorganization,
liquidation, receivership or similar proceedings, or otherwise, and shall retain
and apply to the payment of the Obligations due to such Lender any amount in
excess of its ratable portion of the payments received by all of the Lenders
with respect to Obligations under this Agreement due to all of the Lenders, such
Lender will make such disposition and arrangements (excluding any amounts
received by the L/C Issuer to secure the obligations of a Defaulting Lender or
an Impacted Lender to fund risk participations hereunder) with the other Lenders
with respect to such excess, either by way of distribution, pro tanto assignment
of claims, subrogation or otherwise as shall result in each Lender receiving in
respect of the Obligations its proportionate payment as contemplated by this
Agreement; provided, however, that if all or any part of such excess payment is
thereafter recovered from such Lender, such disposition and arrangements shall
be rescinded and the amount restored to the extent of such recovery, but without
interest.
 
 
70

--------------------------------------------------------------------------------

 
 
12.3       RESERVED.
 
12.4       Additional Rights.  The rights of the Administrative Agent, the
Lenders and each of their respective Affiliates under this Article 12 are in
addition to, and not in limitation of, other rights and remedies, including
other rights of set off, which the Administrative Agent or any of the Lenders
may have.
 
13.         THE ADMINISTRATIVE AGENT AND THE LENDERS.
 
13.1       Rights, Duties and Immunities of the Administrative Agent.
 
13.1.1      Appointment of Administrative Agent.  Each of the Lenders, the Swing
Line Lender and the L/C Issuer hereby irrevocably appoints Regions to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article 13 (other than Sections
13.1.10, 13.2.4 and 13.3.2) are solely for the benefit of the Administrative
Agent, the Lenders, the Swing Line Lender and the L/C Issuer, and neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions.
 
13.1.2      No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners or Arrangers listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the Loan Documents, except in its capacity, as may be applicable, as the
Administrative Agent, a Lender, the Swing Line Lender or the L/C Issuer
hereunder.
 
13.1.3      Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
13.1.4      Exculpatory Provisions.  (a) The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents.  Without limiting the generality of the foregoing (but
subject to Section 13.1.4(b)), the Administrative Agent:
 
(i)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
 
(ii)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided,
however, that the Administrative Agent shall not be required to take any action
that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable Law; and
 
 
71

--------------------------------------------------------------------------------

 
 
(iii)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
 
(b)           The Administrative Agent shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary), or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 11.2 and 13.4.1 or
(ii) in the absence of its own (or its officers, directors, employees, agents,
attorneys in fact or Affiliates) gross negligence or willful misconduct.
 
(c)           The Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article 5 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
13.1.5      Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Revolving Loan Advance or Swing Line Advance, or the issuance of
a Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender, the Swing Line Lender or the L/C Issuer, the Administrative Agent may
presume that such condition is satisfactory to such Lender, the Swing Line
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender, the Swing Line Lender or the L/C Issuer
prior to the making of such Revolving Loan Advance or Swing Line Advance or the
issuance of such Letter of Credit.  The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
 
13.1.6      Notice of Default.  The Administrative Agent shall be deemed not to
have knowledge of any Default unless and until notice describing such Default is
given to the Administrative Agent by the Borrower, a Lender, the Swing Line
Lender or the L/C Issuer.  The Administrative Agent will notify the Lenders of
the Administrative Agent's receipt of any such notice.  The Administrative Agent
shall take such action with respect to such Default as may be requested by the
Required Lenders in accordance with Article 11; provided, however, that unless
and until the Administrative Agent has received any such request, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default as it shall deem
advisable.
 
 
72

--------------------------------------------------------------------------------

 
 
13.1.7      Lenders' Credit Decisions.  Each Lender, the Swing Line Lender and
the L/C Issuer acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender, the
Swing Line Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

13.1.8      Administrative Agent's Reimbursement and Indemnification.  The
Lenders agree to reimburse and indemnify the Administrative Agent, ratably in
proportion to their respective Commitments, for (i) any amounts not reimbursed
by the Borrower for which the Administrative Agent is entitled to reimbursement
by the Borrower under this Agreement or the other Loan Documents, (ii) any other
expenses incurred by the Administrative Agent on behalf of the Lenders in
connection with the preparation, execution, delivery, administration, amendment,
waiver and/or enforcement of this Agreement and the other Loan Documents, and
(iii) any liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind and nature
whatsoever which may be imposed on, incurred by or asserted against the
Administrative Agent in any way relating to or arising out of this Agreement or
the other Loan Documents or any other document delivered in connection therewith
or any transaction contemplated thereby, or the enforcement of any of the terms
hereof or thereof; provided, however, that no Lender shall be liable for any of
the foregoing to the extent that they arise from the gross negligence or willful
misconduct of the Administrative Agent.  If any indemnity furnished to the
Administrative Agent for any purpose shall, in the opinion of the Administrative
Agent, be insufficient or become impaired, the Administrative Agent may call for
additional indemnity and cease, or not commence, to do the action indemnified
against until such additional indemnity is furnished.
 
13.1.9      Administrative Agent in its Individual Capacity.  The Person serving
as the Administrative Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not the Administrative Agent and the term "Lender" or "Lenders" shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Borrower Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
 
13.1.10    Successor Administrative Agent.  The Administrative Agent may at any
time give notice of its resignation to the Lenders, the Swing Line Lender, the
L/C Issuer and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with and, if such
appointment is prior to the occurrence and continuation of an Event of Default,
with the prior approval of, the Borrower, such approval not to be unreasonably
withheld or delayed, to appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States.  If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, at the direction and with the consent of the
Borrower, on behalf of the Lenders, the Swing Line Lender and the L/C Issuer,
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided, however, that if the Administrative Agent shall notify the
Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders, the Swing Line Lender or the L/C
Issuer under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender, the Swing Line Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor's appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent's resignation hereunder and
under the other Loan Documents, the provisions of this Section and Section 15.7
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.
 
 
73

--------------------------------------------------------------------------------

 

Any resignation by Regions as Administrative Agent pursuant to this Section
shall also constitute its resignation as the Swing Line Lender and the L/C
Issuer.  Upon the acceptance of a successor's appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring Swing Line Lender
and L/C Issuer, (b) the retiring Swing Line Lender and L/C Issuer shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.
 
If at any time Regions ceases to be the Administrative Agent hereunder,
Borrower's obligations under Section 7.30 hereof will immediately terminate.
 
13.1.11    Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Revolving Loan Advance, any Swing Line Advance or
L/C Obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise
 
(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of any Revolving Loan Advance, any
Swing Line Advance, L/C Obligations and all other Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the L/C Issuer and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the Swing Line Lender, the L/C Issuer
and the Administrative Agent and their respective agents and counsel and all
other amounts due the Lenders, the Swing Line Lender, the L/C Issuer and the
Administrative Agent under Sections 2.4, 2.6.9, 2.6.10 and 15.7) allowed in such
judicial proceeding; and
 
(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same.
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender, the Swing Line Lender and the L/C Issuer to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Swing Line
Lender and the L/C Issuer, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.4 and 15.7.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender, the Swing
Line Lender or the L/C Issuer any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender,
the Swing Line Lender or the L/C Issuer to authorize the Administrative Agent to
vote in respect of the claim of any Lender, the Swing Line Lender or the L/C
Issuer in any such proceeding.
 
 
74

--------------------------------------------------------------------------------

 
 
13.1.12    Collateral and Guaranty Matters.  The Lenders, the Swing Line Lender
and the L/C Issuer irrevocably authorize the Administrative Agent, at its option
and in its discretion,
 
(a)           to release or assign any Lien on any property granted to or held
by the Administrative Agent under any Loan Document (i) upon termination of the
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations) and the expiration or termination of all Letters of
Credit (other than Letters of Credit as to which other arrangements satisfactory
to the Administrative Agent and the L/C Issuer shall have been made), (ii) that
is (1) sold or to be sold as part of or in connection with any sale permitted
hereunder or under any other Loan Document or (2) refinanced or to be refinanced
as permitted hereunder or under any other Loan Document, or (iii) subject to
Section 13.4.1, if approved, authorized or ratified in writing by the Required
Lenders; and
 
(b)           to release any Guarantor from its obligations under the Guaranty
if such Person ceases to be a Subsidiary or an owner of a Borrowing Base
Property as a result of a transaction permitted hereunder.
 
Upon request by the Administrative Agent at any time, the Required Lenders will
promptly confirm in writing the Administrative Agent's authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
13.1.12.
 
13.2       Respecting Loans and Payments.
 
13.2.1      Adjustments.  If, after the Administrative Agent has paid each
Lender's proportionate share of any payment received or applied by the
Administrative Agent in respect of the Loan and other Obligations, that payment
is rescinded or must otherwise be returned or paid over by the Administrative
Agent, whether pursuant to any Debtor Relief Law, sharing of payments clause of
any loan agreement or otherwise, such Lender shall, at the Administrative
Agent's request, promptly return its proportionate share of such payment or
application to the Administrative Agent, together with such Lender's
proportionate share of any interest or other amount required to be paid by the
Administrative Agent with respect to such payment or application.
 
13.2.2      Setoff.  If any Lender (including the Administrative Agent), acting
in its individual capacity, shall exercise any right of setoff against a deposit
balance or other account of the Borrower held by such Lender on account of the
obligations of the Borrower under this Agreement, such Lender shall remit to the
Administrative Agent all such sums received pursuant to the exercise of such
right of setoff, and the Administrative Agent shall apply all such sums for the
benefit of all of the Lenders hereunder in accordance with the terms of this
Agreement.
 
13.2.3      Distribution by the Administrative Agent.  If in the opinion of the
Administrative Agent distribution of any amount received by it in such capacity
hereunder or under any of the other Loan Documents might involve any liability,
it may refrain from making distribution until its right to make distribution
shall have been adjudicated by a court of competent jurisdiction or has been
resolved by the mutual consent of all Lenders.  In addition, the Administrative
Agent may request full and complete indemnity from the Lenders, in form and
substance satisfactory to it, prior to making any such distribution.  If a court
of competent jurisdiction shall adjudge that any amount received and distributed
by the Administrative Agent is to be repaid, each Person to whom any such
distribution shall have been made shall either repay to the Administrative Agent
its proportionate share of the amount so adjudged to be repaid or shall pay over
to the same in such manner and to such Persons as shall be determined by such
court.
 
13.2.4      Limited Assignment Right of Borrower.  If any Lender requests
compensation under Sections 2.5.1 or 2.5.2, or if the Borrower is required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.8, or if any Lender is a Defaulting
Lender, then in addition to, and not in limitation of, the rights and remedies
that may be available to the Borrower at law or in equity, the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 13.3), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee reasonably
acceptable to the Administrative Agent that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided,
however, that:
 
 
75

--------------------------------------------------------------------------------

 
 
(a)           the Administrative Agent shall be paid the assignment fee
specified in Section 13.3.2(d);
 
(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Revolving Loan Advances, the Refunded Swing Line
Advances or the Swing Line Advances (with respect to the Swing Line Lender) and
L/C Advances, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 2.3.15) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);
 
(c)           in the case of any such assignment resulting from a claim for
compensation under Sections 2.5.1 or 2.5.2 or payments required to be made
pursuant to Section 2.8, such assignment will result in a reduction in such
compensation or payments thereafter; and
 
(d)           such assignment does not conflict with applicable Laws.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
13.2.5      Holders.  The Administrative Agent may deem and treat the Lender
designated in the Register as the proportionate owner of such interest in the
Obligations for all purposes hereof unless and until a written notice of the
assignment, transfer or endorsement thereof, as the case may be, shall have been
filed with the Administrative Agent.  Any request, authority or consent of any
Person or entity who, at the time of making such request or giving such
authority or consent, is the holder of any designated interest in the
Obligations shall be conclusive and binding on any subsequent holder, transferee
or endorsee, as the case may be, of such interest in the Obligations.
 
13.3       Assignments by Lenders.
 
13.3.1      Successors and Assigns Generally.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 13.3.2, (ii) by way of participation
in accordance with the provisions of Section 13.3.4, or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of Section
13.3.6 (and any other attempted assignment or transfer by any party hereto shall
be null and void).  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in Section 13.3.6 and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent, the Swing Line Lender, the
L/C Issuer and the Lenders) any legal or equitable right, remedy or claim under
or by reason of this Agreement.
 
13.3.2      Assignments by Lenders.  Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Revolving Loans
(including for purposes of this Section 13.3.2, participations in Swing Line
Advances and L/C Obligations) at the time owing to it); provided, however, that
any such assignment shall be subject to the following conditions:
 
 
76

--------------------------------------------------------------------------------

 
 
(a)           Minimum Amounts.
 
(i)           in the case of an assignment of the entire remaining amount of the
assigning Lender's Commitment and the Revolving Loan Advances, Swing Line
Advances and L/C Obligations at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(ii)           in any case not described in Section 13.3.2(a)(i), the aggregate
amount of the Commitment (which for this purpose includes the Revolving Loan
Advances, Swing Line Advances and L/C Obligations outstanding thereunder) or, if
the Commitment is not then in effect, the principal outstanding balance of the
Revolving Loan Advances, Swing Line Advances and L/C Obligations of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if "Trade Date" is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.
 
(b)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Revolving Loan Advances,
Swing Line Advances and L/C Obligations or the Commitment assigned.
 
(c)           Required Consents.  No consent shall be required for any
assignment except to the extent required by Section 13.3.2(a)(ii) and, in
addition:
 
(i)           the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender (other than a Defaulting Lender or Impacted Lender), an Affiliate
of a Lender (other than a Defaulting Lender or Impacted Lender) or an Approved
Fund;
 
(ii)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; and
 
(iii)           the consent of the L/C Issuer (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding).
 
(d)           Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $2,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
 
 
77

--------------------------------------------------------------------------------

 
 
(e)           No Assignment to Borrower.  No such assignment shall be made to
the Borrower or any of the Borrower's Affiliates or Subsidiaries.
 
(f)           No Assignment to Natural Persons.  No such assignment shall be
made to a natural Person.
 
(g)           No Assignment to Defaulting Lenders.  No such assignment shall be
made to a Defaulting Lender.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 13.3.3, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender's rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.8, 2.5.1, 2.5.2, 2.3.15, and Section 15.7 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender; provided, however, that such new Note
shall be dated the effective date of such Assignment and Acceptance and shall be
otherwise in the form of Exhibit C attached hereto.  To the extent a Lender has
assigned all of its Commitment and the Revolving Loan Advances, Swing Line
Advances and L/C Obligations, it covenants to return any outstanding Note to the
Borrower or to provide a lost note indemnity in lieu thereof.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 13.3.4.
 
13.3.3      Register.  The Administrative Agent, acting solely for this purpose
as an agent of the Borrower, shall maintain at the Administrative Agent's Office
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Revolving Loan Advances, Swing Line Advances and
L/C Obligations owing to, each Lender pursuant to the terms hereof from time to
time (the "Register").  The entries in the Register shall be conclusive, in the
absence of manifest error, and the Borrower, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
 
13.3.4      Participations.  Any Lender may at any time, without the consent of,
or notice to, the Borrower or the Administrative Agent, sell participations to
any Person (other than a natural Person or the Borrower or any of the Borrower's
Affiliates or Subsidiaries) (each, a "Participant") in all or a portion of such
Lender's rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Revolving Loans (including such Lender's
participations in Swing Line Advances and L/C Obligations) owing to it);
provided, however, that (i) such Lender's obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders, the Swing Line Lender and the L/C Issuer
shall continue to deal solely and directly with such Lender in connection with
such Lender's rights and obligations under this Agreement.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided, however, that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
the first proviso to Section 13.4.1 that affects such Participant.  Subject to
Section 13.3.5, the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 2.8, 2.5.1, 2.5.2, and 2.3.15 to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to Section
13.3.2.  To the extent permitted by Law, each Participant also shall be entitled
to the benefits of Section 12.2 as though it were a Lender, provided that such
Participant agrees to be subject to Section 12.2 as though it were a Lender.
 
 
78

--------------------------------------------------------------------------------

 
 
13.3.5      Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 2.8, 2.3.15, 2.5.1 or
2.5.2 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower's prior written
consent; provided, however, in no instance shall the Borrower's Obligations be
increased as a result thereof.  A Participant that would be a Foreign Lender if
it were a Lender shall not be entitled to the benefits of Section 2.8 unless the
Borrower consents in writing to the participation sold to such Participant and
such Participant complies with Section 2.8.5 as though it were a Lender.
 
13.3.6      Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment or foreclosure with respect to
any such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
13.3.7      Resignation as Swing Line Lender and L/C Issuer after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Regions assigns all of its Commitment and the Revolving Loan Advances,
Swing Line Advances and L/C Obligations pursuant to Section 13.3.2 above,
Regions may, upon 30 days notice to the Borrower and the Lenders, resign as
Swing Line Lender and/or L/C Issuer.  If at any time Regions ceases to be the
Administrative Agent hereunder, Borrower's obligations under Section 7.30 hereof
will immediately terminate. In the event of any such resignation as Swing Line
Lender and/or L/C Issuer, the Borrower shall be entitled to appoint from among
the Lenders a successor Swing Line Lender and/or L/C Issuer hereunder; provided,
however, that no failure by the Borrower to appoint any such successor shall
affect the resignation of Regions as Swing Line Lender and/or L/C Issuer.  If
Regions resigns as L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Advances or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.6.3).  Upon the appointment of a successor Swing
Line Lender and/or L/C Issuer, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Swing Line Lender and/or L/C Issuer, and (b) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Regions to effectively assume the obligations of Regions with
respect to such Letters of Credit.
 
13.4       Administrative Matters.
 
13.4.1      Amendment, Waiver, Consent, Etc.  Except as otherwise provided
herein or as to any term or provision hereof which specifically provides for the
consent or approval of the Administrative Agent, the Required Lenders and/or the
Lenders, as applicable, no term or provision of this Agreement or any other Loan
Document may be changed, waived, discharged or terminated, nor may any consent
required or permitted by this Agreement or any other Loan Document be given,
unless such change, waiver, discharge, termination or consent receives the
written approval of the Required Lenders; provided, however, that
notwithstanding the foregoing, the unanimous written approval of all the Lenders
(other than a Defaulting Lender) shall be required with respect to any proposed
amendment, waiver, discharge, termination, or consent which:
 
(a)           postpones any date fixed by this Agreement or any other Loan
Document for any payment or mandatory prepayment of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby (with the exception of the extension of the Initial Maturity Date
contemplated in Section 2.2.1, which can be granted solely by the Administrative
Agent if the conditions of Section 2.2.1 have been fulfilled),
 
 
79

--------------------------------------------------------------------------------

 
 
(b)           releases or discharges any material portion of the Collateral
other than in accordance with the express provisions of the Loan Documents
except to the extent the release of such Collateral is permitted by this
Agreement (in which case such release may be made by the Administrative Agent
acting alone),
 
(c)           amends, modifies or waives any provisions of this Section 13.4,
 
(d)           reduces the principal of, or the rate of interest specified herein
on, any Revolving Loan Advance, Swing Line Advance or L/C Borrowing, or (subject
to clause (iv) of the second proviso at the end of this Section 13.4.1) any fees
or other amounts payable hereunder or under any other Loan Document without the
written consent of each Lender directly affected thereby; provided, however,
that only the consent of the Required Lenders shall be necessary to amend the
definition of "Default Rate" or to waive any obligation of the Borrower to pay
interest or Letter of Credit Fees at the Default Rate,
 
(e)           changes the definition of "Required Lenders" or any other
provision hereof specifying the number or percentage of Lenders required to
amend, waive or otherwise modify any rights hereunder or make any determination
or grant any consent hereunder without the written consent of each Lender,
 
(f)           increases the Commitment of any Lender (or reinstates any
Commitment terminated pursuant to Article 11) without the written consent of
such Lender,
 
(g)           releases or waives any guaranty of the Obligations or
indemnifications provided in the Loan Documents except to the extent the release
of the Guarantor is permitted by this Agreement (in which case such release may
be made by the Administrative Agent acting alone); or
 
(h)           changes Section 11.2 or Section 12.2 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender;
 
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iii) no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement or any
other Loan Document and (iv) the Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties
thereto.  Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased
without the consent of such Lender.
 
13.4.2      Deemed Consent or Approval.  With respect to any requested
amendment, waiver, consent or other action which requires the approval of the
Required Lenders or all of the Lenders, as the case may be, in accordance with
the terms of this Agreement, or if the Administrative Agent is required
hereunder to seek, or desires to seek, the approval of the Required Lenders or
all of the Lenders, as the case may be, prior to undertaking a particular action
or course of conduct, the Administrative Agent in each such case shall provide
each Lender with written notice of any such request for amendment, waiver or
consent or any other requested or proposed action or course of conduct,
accompanied by such detailed background information and explanations as may be
reasonably necessary to determine whether to approve or disapprove such
amendment, waiver, consent or other action or course of conduct.  The
Administrative Agent may (but shall not be required to) include in any such
notice, printed in capital letters or boldface type, a legend substantially to
the following effect:
 
 
80

--------------------------------------------------------------------------------

 
 
"THIS COMMUNICATION REQUIRES IMMEDIATE RESPONSE.  FAILURE TO RESPOND WITHIN TEN
(10) CALENDAR DAYS FROM THE RECEIPT OF THIS COMMUNICATION SHALL CONSTITUTE A
DEEMED APPROVAL BY THE ADDRESSEE OF THE ACTION REQUESTED BY THE BORROWER OR THE
COURSE OF CONDUCT PROPOSED BY THE ADMINISTRATIVE AGENT AND RECITED ABOVE,"
 
and if (and only if) the foregoing legend is included by the Administrative
Agent in its communication, a Lender shall be deemed to have approved or
consented to such action or course of conduct for all purposes hereunder if such
Lender fails to object to such action or course of conduct by written notice to
the Administrative Agent within ten (10) calendar days of such Lender's receipt
of such notice.
 
13.5       Defaulting Lenders. A Defaulting Lender's right to participate in the
administration of the Loan, this Agreement and the other Loan Documents,
including without limitation, any right to vote in respect of, to consent to or
to direct any action or inaction of the Administrative Agent or to be taken into
account in the calculation of the Required Lenders, shall be suspended while
such Lender is a Defaulting Lender. In the case of a Defaulting Lender under
clauses (a) or (b) in the definition of Defaulting Lender in this Agreement,
such Defaulting Lender shall have no right to receive any amounts, whether
principal, interest or otherwise, owing to such Defaulting Lender under this
Agreement or any of the other Loan Documents until such Defaulting Lender has
paid all amounts owing by such Defaulting Lender under this Agreement and such
other Loan Documents.  The rights of such Defaulting Lender in amounts owing to
such Defaulting Lender under this Agreement and the other Loan Documents shall
be subordinate in all respects to the rights of the other Lenders in amounts
owing to such other Lenders under this Agreement and the other Loan
Documents.  The amounts owing by such Defaulting Lender under this Agreement and
the other Loan Documents shall be deducted from and set off against the amounts
otherwise owing to such Defaulting Lender under this Agreement and the other
Loan Documents.  Such Defaulting Lender shall immediately pay to the
Administrative Agent all sums of any kind paid to or received by such Defaulting
Lender from Borrower or otherwise with respect to the Credit Facility, whether
pursuant to the terms of this Agreement or the other Loan Documents or in
connection with the realization of the security therefor, until all amounts
owing by such Defaulting Lender under this Agreement and the other Loan
Documents are fully repaid.  Notwithstanding the fact that such Defaulting
Lender may temporarily hold such sums, such Defaulting Lender shall be deemed to
hold same as a trustee for the benefit of the Administrative Agent, it being the
express intention of the Lenders that the Administrative Agent shall distribute
such sums in accordance with the terms of this Agreement.
 
14.         CASUALTY AND TAKING.
 
14.1       Casualty or Taking; Obligation To Repair.  In the event of the
occurrence of an Event of Loss as to any Collateral Property, the Borrower shall
give immediate written notice thereof to the Administrative Agent. In the event
of the occurrence of an Event of Loss as to any Collateral Property or any
damage or destruction to any Collateral Property by reason of fire or other
hazard or casualty, the Borrower shall proceed with reasonable diligence, in
full compliance with all Laws and the other requirements of the Loan Documents,
to repair, restore, rebuild or replace the affected Collateral Property to its
condition immediately prior to such Event of Loss (each, the "Repair Work").
 
14.2       Adjustment of Claims.  All insurance claims or condemnation or
similar awards shall be adjusted or settled by the Borrower, at the Borrower's
sole cost and expense, and Borrower shall give written notice of same to the
Administrative Agent; provided, however, that (i) the Administrative Agent shall
have the right to participate in any adjustment or settlement for any Borrowing
Base Property with respect to which the Net Proceeds in the aggregate are equal
to or greater than Five Hundred Thousand Dollars ($500,000) and (ii) if any
Event of Default exists under any of the Loan Documents, the Administrative
Agent shall have the right to adjust, settle, and compromise such claims without
the approval of the Borrower.
 
 
81

--------------------------------------------------------------------------------

 
 
14.3       Payment and Application of Insurance Proceeds and Condemnation
Awards.
 
14.3.1      Insurance Proceeds.  All Net Proceeds shall be paid to the
Administrative Agent and, at the Administrative Agent's option, be applied to
the Obligations or released, in whole or in part, to pay for the actual cost of
repair, restoration, rebuilding or replacement to its condition immediately
prior to such Event of Loss (collectively, "Cost To Repair") all in accordance
with this Section 14.3.  If any Net Proceeds are received directly by any Loan
Party, such Loan Party shall hold such Net Proceeds in trust for the
Administrative Agent and shall promptly deliver such Net Proceeds in kind to the
Administrative Agent.  Notwithstanding any other term or provision of this
Agreement, provided no Default or Event of Default is then in existence, all Net
Proceeds related to any Collateral Property which is not a Borrowing Base
Property shall be released to the Borrower for such repair and reconstruction,
without the Borrower having to satisfy the conditions of Section 14.3 and 14.4
hereof.
 
14.3.2      Release of Funds.  Notwithstanding the terms and provisions hereof,
with respect to any Borrowing Base Property, if the Net Proceeds do not exceed
Five Hundred Thousand Dollars ($500,000) and the Insurance/Taking Release
Conditions have been satisfied in a manner reasonably acceptable to the
Administrative Agent, the Administrative Agent shall release the Net Proceeds to
pay for the actual Cost to Repair and the applicable Loan Party shall commence
and diligently prosecute to completion the Repair Work relative to the subject
Collateral Property, with any excess being retained by the applicable Loan
Party.
 
14.3.3      Conditions.  Notwithstanding the terms and provisions hereof, with
respect to any Borrowing Base Property, if either (i) the Net Proceeds are equal
to or greater than Five Hundred Thousand Dollars ($500,000) or (ii) the Net
Proceeds do not exceed Five Hundred Thousand Dollars ($500,000), but the
Insurance/Taking Release Conditions have not been satisfied with respect to such
Event of Loss, the Administrative Agent, at the Administrative Agent's option,
may apply the Net Proceeds to the Obligations or release so much of the Net
Proceeds as may be required to pay for the actual Cost To Repair in accordance
the limitations and procedures set forth herein, if the following conditions are
satisfied in a manner reasonably acceptable to the Administrative Agent:
 
(a)           no Default or Event of Default shall have occurred and be
continuing under the Loan Documents;
 
(b)           in the Administrative Agent's good faith judgment such Net
Proceeds together with any additional funds as may be deposited with and pledged
to the Administrative Agent, on behalf of the Lenders, are sufficient to pay for
the Cost To Repair. In order to make this determination, the Administrative
Agent shall be furnished by the Borrower with an estimate of the Cost to Repair
accompanied by an independent architect's or engineer's certification as to such
Cost to Repair and appropriate plans and specifications for the Repair Work;
 
(c)           the subject Event of Loss was not a Major Event of Loss;
 
(d)           the Administrative Agent in the exercise of its reasonable
discretion, shall have determined that all rents from Leases of the subject
Collateral Property which are to abate pursuant to their terms are to be payable
to the Borrowing Base Property Owner, subject to deductibles, if any, permitted
pursuant to the insurance policies to be maintained pursuant to this Agreement,
from Rent Loss Proceeds; and
 
(e)           in the Administrative Agent's good faith judgment, the Repair Work
can reasonably be completed on or before the time required under applicable
Laws.
 
14.4       Conditions To Release of Insurance Proceeds.  If the Administrative
Agent elects or is required to release insurance proceeds, the Administrative
Agent may impose reasonable conditions on such release.
 
14.5       Consultants.  The Administrative Agent shall have the right to hire,
at the reasonable cost and expense of the Borrower, a Lender's Consultant to
assist the Administrative Agent in the determination of the satisfaction of the
conditions provided for herein for the release of the Net Proceeds, to pay the
Costs to Repair and to periodically inspect the status of the construction of
any Repair Work.
 
 
82

--------------------------------------------------------------------------------

 
 
14.6       Final Payments.  In the event that the Administrative Agent makes any
Net Proceeds available to any Loan Party for the payment of Costs to Repair as
provided for herein, upon the completion of the Repair Work as certified by the
applicable Lender's Consultant and if there is no Lender's Consultant, an
independent architect or engineer retained by the Borrower, and receipt by the
Administrative Agent of satisfactory evidence of payment and release of all
liens, any excess Net Proceeds still held by the Administrative Agent shall be
remitted by the Administrative Agent to the Borrower provided that no Event of
Default shall have occurred and be continuing.
 
14.7       No Default.  The Administrative Agent acknowledges that provided that
no Event of Default has occurred and is continuing, all Rent Loss Proceeds shall
be payable to the Borrower or the applicable Loan Party.
 
15.         GENERAL PROVISIONS.
 
15.1       Notices.
 
(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
 
(i)           if to the Borrower, the Administrative Agent, the Swing Line
Lender or the L/C Issuer, to the address, telecopier number, electronic mail
address or telephone number specified for such Person on Schedule 15.1 attached
hereto; and
 
(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.
 
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
 
(b)           Electronic Communications.  Notices and other communications to a
Lender, the Swing Line Lender or the L/C Issuer hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent; provided,
however, that the foregoing shall not apply to notices to any Lender or the L/C
Issuer pursuant to Section 2 if such Lender, the Swing Line Lender or the L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided, however, that
approval of such procedures may be limited to particular notices or
communications.
 
 
83

--------------------------------------------------------------------------------

 
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgement); provided, however, that if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next business day for the recipient, and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.
 
(c)           RESERVED.
 
(d)           Change of Address, Etc.  Each of the Borrower, the Administrative
Agent, the Swing Line Lender and the L/C Issuer may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto.  Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent, the Swing Line Lender and the
L/C Issuer.  In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.
 
(e)           Reliance by Administrative Agent, Swing Line Lender, L/C Issuer
and Lenders.  The Administrative Agent, the Swing Line Lender, the L/C Issuer
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Revolving Loan Notices) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof.  The Borrower shall indemnify the
Administrative Agent, the Swing Line Lender, the L/C Issuer, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower.  All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
 
15.2       Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the "Maximum Rate").  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Revolving Loan
Advances or Swing Line Advances, as applicable or, if it exceeds such unpaid
principal, refunded to the Borrower.  In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
 
15.3       Parties Bound.  The provisions of this Agreement and of each of the
other Loan Documents shall be binding upon and inure to the benefit of the
Borrower and the Administrative Agent and each of the Lenders and their
respective successors and assigns, except as otherwise prohibited by this
Agreement or any of the other Loan Documents.
 
This Agreement is a contract by and among the Borrower, the Administrative Agent
and each of the Lenders for their mutual benefit, and no third Person shall have
any right, claim or interest against either Administrative Agent, any of the
Lenders or the Borrower by virtue of any provision hereof.
 
 
84

--------------------------------------------------------------------------------

 
 
15.4       Governing Law; Consent to Jurisdiction; Mutual Waiver of Jury Trial.
 
15.4.1      GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF TENNESSEE;
 
Provided that, notwithstanding the foregoing choice of law:
 
(a)           The Mortgages and the procedures governing the enforcement by
Administrative Agent of its foreclosure and other remedies under the Security
Documents and under the other Loan Documents with respect to each Collateral
Property shall be governed by the laws of the State in which such Collateral
Property is located;
 
(b)           Administrative Agent shall comply with applicable law of the
applicable State to the extent required by the law of such jurisdiction in
connection with the foreclosure of the security interests and liens created
under the Security Documents and the other Loan Documents with respect to each
Collateral Property or other assets; and
 
(c)           The Environmental Indemnity Agreements with respect to each
Collateral  Property shall be governed by Federal law and the laws of the State
in which such Collateral Property is located, and the provisions of Federal law
and the law of the applicable State shall apply in defining the terms Hazardous
Materials and Hazardous Material Laws applicable to each Collateral Property as
such terms are used in this Agreement, the Environmental Indemnity and the other
Loan Documents.
 
15.4.2      SUBMISSION TO JURISDICTION.  EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF TENNESSEE AND OF THE UNITED STATES
DISTRICT COURT OF THE MIDDLE DISTRICT OF TENNESSEE, AND ANY APPELLATE COURT FROM
ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH TENNESSEE STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER, THE SWING LINE
LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR
ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
15.4.3      WAIVER OF VENUE.  EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN SECTION 15.4.2 OF THIS AGREEMENT.  EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
 
15.4.4      SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 15.1.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
 
85

--------------------------------------------------------------------------------

 
 
15.4.5      WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
15.5       Survival.  All representations and warranties made hereunder and in
any other Loan Document or other document delivered pursuant hereto or thereto
or in connection herewith or therewith shall survive the execution and delivery
hereof and thereof until the payment in full of all Obligations hereunder and
termination of the Credit Facility.  Such representations and warranties have
been or will be relied upon by the Administrative Agent and each Lender,
regardless of any investigation made by the Administrative Agent or any Lender
or on their behalf and notwithstanding that the Administrative Agent or any
Lender may have had notice or knowledge of any Default at the time of any Credit
Extension, and shall continue in full force and effect as long as any Credit
Extension or any other Obligation hereunder shall remain unpaid or unsatisfied
or any Letter of Credit shall remain outstanding.
 
15.6       Cumulative Rights.  All of the rights of the Administrative Agent and
the Lenders hereunder and under each of the other Loan Documents and any other
agreement now or hereafter executed in connection herewith or therewith, shall
be cumulative and may be exercised singly, together, or in such combination as
Administrative Agent may determine in its sole good faith judgment.
 
15.7       Expenses; Indemnity; Damage Waiver.
 
15.7.1      Costs and Expenses.  The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder, (iii) all reasonable
out-of-pocket expenses incurred by the Swing Line Lender in connection with any
Swing Line Advance or any demand for payment related thereto and (iv) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender, the
Swing Line Lender or the L/C Issuer (including the fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender, the Swing
Line Lender or the L/C Issuer), in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or (B) in connection with
the Revolving Loan Advances made, Swing Line Advances made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Revolving Loan
Advances, Swing Line Advances or Letters of Credit.
 
 
86

--------------------------------------------------------------------------------

 
 
15.7.2      Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, the Swing Line
Lender and the L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an "Indemnitee") against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any other Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 2.8), (ii) any Revolving Loan
Advance, Swing Line Advance or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by the L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), or (iii) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided, however, that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee's obligations hereunder or under any other Loan Document, if
the Borrower or such other Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.
 
15.7.3      Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under Section 15.7.1 or
15.7.2 to be paid by it to the Administrative Agent (or any sub-agent thereof),
the Swing Line Lender, the L/C Issuer or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the Swing Line Lender, the L/C Issuer or such Related
Party, as the case may be, such Lender's Commitment Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided, however, that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent), the Swing Line Lender or the L/C Issuer in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), the Swing Line Lender or L/C
Issuer in connection with such capacity.  The obligations of the Lenders under
this Section 15.7.3 are subject to the provisions of Section 12.2.
 
15.7.4      Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable Law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, and the Administrative Agent and each Lender
shall not assert, and hereby waives any claim against a Loan Party, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Revolving Loan Advance, Swing Line Advance or Letter of Credit or the use of
the proceeds thereof.  No Indemnitee referred to in Section 15.7.2 above shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from a claim described in clause (x) or (y)
of Section 15.7.2.
 
15.7.5      Payments.  All amounts due under this Section shall be payable not
later than ten (10) Business Days after demand therefor.
 
15.7.6      Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent, the Swing Line Lender and the L/C
Issuer, the replacement of any Lender, the termination of the Total Commitments
and the repayment, satisfaction or discharge of all the other Obligations.
 
15.8       Regarding Consents.  Except to the extent expressly provided herein,
any and all consents to be made hereunder by the Administrative Agent, Required
Lenders, or Lenders shall be in the discretion of the Person to whom consent
rights are given hereunder.
 
 
87

--------------------------------------------------------------------------------

 
 
15.9       Obligations Absolute.  Except to the extent prohibited by applicable
law which cannot be waived, the Obligations of Borrower and the obligations of
the Loan Parties under the Loan Documents shall be joint and several, absolute,
unconditional and irrevocable and shall be paid strictly in accordance with the
terms of the Loan Documents under all circumstances whatsoever, including,
without limitation, the existence of any claim, set off, defense or other right
which Borrower or any Loan Party may have at any time against the Administrative
Agent or any of the Lenders whether in connection with the Credit Facility or
any unrelated transaction.
 
15.10     Table of Contents, Title and Headings.  Any Table of Contents, the
titles and the headings of sections are not parts of this Agreement or any other
Loan Document and shall not be deemed to affect the meaning or construction of
any of its or their provisions.
 
15.11     Counterparts.  This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  This Agreement and the other Loan Documents constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Except as provided in Section 5.1, this
Agreement shall become effective when the Administrative Agent and the Borrower
shall have received counterparts hereof that, when taken together, bear the
signatures of each party hereto.  Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.
 
15.12     Time Of the Essence.  Time is of the essence of each provision of this
Agreement and each other Loan Document.
 
15.13     No Oral Change.  This Agreement and each of the other Loan Documents
may only be amended, terminated, extended or otherwise modified by a writing
signed by the party against which enforcement is sought (except no such writing
shall be required for any party which, pursuant to a specific provision of any
Loan Document, is required to be bound by changes without such party's
assent).  In no event shall any oral agreements, promises, actions, inactions,
knowledge, course of conduct, course of dealings or the like be effective to
amend, terminate, extend or otherwise modify this Agreement or any of the other
Loan Documents.
 
15.14     Monthly Statements.  While the Administrative Agent may issue invoices
or other statements on a monthly or periodic basis (a "Statement"), it is
expressly acknowledged and agreed that: (i) the failure of the Administrative
Agent to issue any Statement on one or more occasions shall not affect the
Borrower's obligations to make payments under the Loan Documents as and when
due; (ii) the inaccuracy of any Statement shall not be binding upon Lenders and
so the Borrower shall always remain obligated to pay the full amount(s) required
under the Loan Documents as and when due notwithstanding any provision to the
contrary contained in any Statement; (iii) all Statements are issued for
information purposes only and shall never constitute any type of offer,
acceptance, modification, or waiver of the Loan Documents or any of Lenders'
rights or remedies thereunder; and (iv) in no event shall any Statement serve as
the basis for, or a component of, any course of dealing, course of conduct, or
trade practice which would modify, alter, or otherwise affect the express
written terms of the Loan Documents.
 
15.15     No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction completed hereby, the Borrower and each other Loan
Party acknowledges and agrees that:  (i) the credit facility provided for
hereunder and any related arranging or other services in connection therewith
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document) are arm's length commercial transactions between
the Borrower, each other Loan Party and their respective Affiliates, on the one
hand, and the Administrative Agent, on the other hand, and the Borrower and each
other Loan Party is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof); and  (ii) the Administrative Agent has not
provided and will not provide any legal, accounting, regulatory or tax advice
with respect to any of the transactions contemplated hereby (including any
amendment, waiver or other modification hereof or of any other Loan Document)
and each of the Borrower and the other Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed
appropriate.  Each of the Borrower and the other Loan Parties hereby waives and
releases, to the fullest extent permitted by Law, any claims that it may have
against the Administrative Agent with respect to any breach or alleged breach of
agency or fiduciary duty, except as otherwise provided herein.
 
 
88

--------------------------------------------------------------------------------

 
 
15.16     USA PATRIOT Act.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the "Act"), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.  The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender reasonably requests in order to comply with its ongoing
obligations under applicable "know your customer" and anti-money laundering
rules and regulations, including the Act.

15.17     Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders, the Swing Line Lender and the L/C Issuer
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates' respective partners, directors, officers, employees, agents,
trustees, advisors and representatives to the extent such parties require such
information in connection with the transactions contemplated by this Agreement
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or any Eligible
Assignee invited to be a Lender pursuant to Section 2.1.1 or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the consent of the
Borrower or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender, the Swing Line Lender, the L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.
 
For purposes of this Section, "Information" means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender, the Swing Line Lender or the
L/C Issuer on a nonconfidential basis prior to disclosure by the Borrower or any
Subsidiary.  Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
 
Each of the Administrative Agent, the Lenders, the Swing Line Lender and the L/C
Issuer acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws.
 
[The balance of this page is intentionally left blank.]
 
 
89

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered as a
sealed instrument as of the date first written above.
 
BORROWER:
MID-AMERICA APARTMENT COMMUNITIES, INC.
     
By: /s/Al Campbell
 
Name: Al Campbell
 
Title: Executive Vice President and Chief Financial Officer
     
MID-AMERICA APARTMENTS, L.P.
     
By: Mid-America Apartment Communities, Inc.
 
Its: Sole General Partner
     
By: /s/Al Campbell
 
Name: Al Campbell
 
Title:  Executive Vice President and Chief Financial
   Officer

 
ADMINISTRATIVE AGENT:
REGIONS BANK
     
By: /s/Thomas K. Day
 
Name: Thomas K. Day
 
Title: Managing Director
   
LENDERS:
REGIONS BANK
     
By: /s/Thomas K. Day
 
Name: Thomas K. Day
 
Title: Managing Director
     
FIRST TENNESSEE BANK, N.A.
     
By:
    
Name:
    
Title:
  

 
LEAD ARRANGER AND
 
SOLE BOOKRUNNER:
REGIONS CAPITAL MARKETS,
 
a division of Regions Bank
     
By: /s/ Robert L. Chiles
 
Name: Robert L. Chiles
 
Title: Managing Director

 
 
90

--------------------------------------------------------------------------------

 